 



Exhibit 10.1
Published CUSIP Number: 29153EAA1
AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
Dated as of November 2, 2006
among
EMMIS OPERATING COMPANY,
as Borrower
EMMIS COMMUNICATIONS CORPORATION,
as Parent
THE LENDERS LISTED ON SCHEDULE 1 HERETO
BANK OF AMERICA, N.A.,
as Administrative Agent,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Syndication Agent
GENERAL ELECTRIC CAPITAL CORPORATION,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH and
SUNTRUST BANK,
as Co-Documentation Agents,
and
BANC OF AMERICA SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
    Page  
 
       
1. DEFINITIONS AND RULES OF INTERPRETATION
    1  
1.1. Definitions
    1  
1.2. Rules of Interpretation
    36  
2. THE REVOLVING CREDIT FACILITY
    37  
2.1. Commitment to Lend
    37  
2.2. Commitment Fee
    37  
2.3. Reduction of Revolving Credit Commitment
    38  
2.4. Evidence of Revolving Credit Loans; Revolving Credit Notes
    38  
2.5. Interest on Revolving Credit Loans
    39  
2.6. Requests for Revolving Credit Loans
    39  
2.7. Conversion Options
    40  
2.7.1. Conversion to Different Type of Revolving Credit Loan
    40  
2.7.2. Continuation of Type of Revolving Credit Loan
    40  
2.7.3. Eurodollar Rate Loans
    40  
2.8. Funds for Revolving Credit Loans
    41  
2.8.1. Funding Procedures
    41  
2.8.2. Advances by Administrative Agent
    41  
2.9. Settlements
    42  
2.9.1. General
    42  
2.9.2. Failure to Make Funds Available
    43  
2.9.3. No Effect on Other Revolving Credit Lenders
    43  
2.10. Repayment Of The Revolving Credit Loans
    44  
2.10.1. Maturity
    44  
2.10.2. Mandatory Repayments of Revolving Credit Loans
    44  
2.10.3. Optional Repayments of Revolving Credit Loans
    44  
3. THE TRANCHE B TERM LOAN
    45  
3.1. Commitment to Lend
    45  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    Page  
 
       
3.2. Evidence of Tranche B Term Loan; Tranche B Term Notes
    45  
3.3. Mandatory Prepayment of Tranche B Term Loan; Scheduled Amortization
    46  
3.4. Optional Prepayment of Tranche B Term Loan
    46  
3.5. Interest on Tranche B Term Loan
    46  
3.5.1. Interest Rates
    46  
3.5.2. Notification by Borrower
    47  
3.5.3. Amounts, etc
    47  
4. MANDATORY REPAYMENT OF THE LOANS
    47  
4.1. Excess Cash Flow Recapture
    47  
4.2. Proceeds of Asset Sales and Asset Swaps
    48  
4.3. Proceeds of Equity Issuances
    48  
4.4. Proceeds of Subordinated Debt Issuances
    48  
4.5. Application of Payments
    49  
4.6. Delivery of Proceeds
    49  
5. LETTERS OF CREDIT
    50  
5.1. Letter of Credit Commitments
    50  
5.1.1. Commitment to Issue Letters of Credit
    50  
5.1.2. Letter of Credit Applications
    51  
5.1.3. Terms of Letters of Credit
    51  
5.1.4. Reimbursement Obligations of Revolving Credit Lenders
    52  
5.1.5. Participations of Revolving Credit Lenders
    52  
5.2. Reimbursement Obligation of the Borrower
    52  
5.3. Letter of Credit Payments
    53  
5.4. Obligations Absolute
    54  
5.5. Reliance by Issuer
    54  
5.6. Letter of Credit Fee
    54  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    Page  
 
       
5.7. Existing Letters of Credit
    55  
6. CERTAIN GENERAL PROVISIONS
    55  
6.1. Closing Fees
    55  
6.2. Administrative Agent’s Fee
    55  
6.3. Funds for Payments
    55  
6.3.1. Payments to Administrative Agent
    55  
6.3.2. No Offset, etc
    55  
6.3.3. Non-U.S. Lenders
    56  
6.4. Computations
    57  
6.5. Inability to Determine Eurodollar Rate
    58  
6.6. Illegality
    58  
6.7. Additional Costs, etc
    58  
6.8. Capital Adequacy
    60  
6.9. Certificate
    60  
6.10. Indemnity
    60  
6.11. Interest After Default
    61  
6.12. Mitigation Obligations; Replacement of Lenders
    61  
7. COLLATERAL SECURITY AND GUARANTIES
    62  
7.1. Security of Borrower
    62  
7.2. Guaranties and Security of Parent and Subsidiaries
    62  
7.3. Release of Collateral and Guaranties
    63  
8. REPRESENTATIONS AND WARRANTIES
    63  
8.1. Corporate Authority
    63  
8.1.1. Incorporation; Good Standing
    63  
8.1.2. Authorization
    63  
8.1.3. Enforceability
    63  
8.2. Governmental Approvals
    64  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    Page  
 
       
8.3. Title to Properties
    64  
8.4. Financial Statements and Projections
    64  
8.4.1. Fiscal Year
    64  
8.4.2. Financial Statements
    64  
8.4.3. Projections
    65  
8.5. No Material Adverse Changes, etc
    65  
8.6. Franchises, Patents, Copyrights, etc
    65  
8.7. Litigation
    65  
8.8. No Materially Adverse Contracts, etc
    66  
8.9. Compliance with Other Instruments, Laws, Status as Senior Debt, etc
    66  
8.10. Tax Status
    66  
8.11. No Event of Default
    66  
8.12. Investment Company Acts and Communications Act
    67  
8.13. Absence of Financing Statements, etc
    67  
8.14. Perfection of Security Interest
    67  
8.15. Certain Transactions
    67  
8.16. Employee Benefit Plans
    67  
8.16.1. In General
    67  
8.16.2. Terminability of Welfare Plans
    68  
8.16.3. Guaranteed Pension Plans
    68  
8.16.4. Multiemployer Plans
    68  
8.17. Use of Proceeds
    69  
8.17.1. General
    69  
8.17.2. Regulation U
    69  
8.17.3. Ineligible Securities
    69  
8.18. Environmental Compliance
    69  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    Page  
 
       
8.19. Subsidiaries, etc
    71  
8.20. Disclosure
    71  
8.21. Licenses and Approvals
    71  
8.22. Material Agreements
    73  
8.23. Solvency
    73  
8.24. Excluded Subsidiaries
    73  
9. AFFIRMATIVE COVENANTS
    74  
9.1. Punctual Payment
    74  
9.2. Maintenance of Office
    74  
9.3. Records and Accounts
    74  
9.4. Financial Statements, Certificates and Information
    74  
9.5. Notices and Other Information
    76  
9.5.1. Defaults
    76  
9.5.2. Environmental Events
    76  
9.5.3. Notification of Claim against Collateral
    76  
9.5.4. Notice of Litigation and Judgments
    77  
9.5.5. Notice of SEC Filings, etc
    77  
9.5.6. Distribution of Materials
    77  
9.5.7. Foreign Subsidiaries
    78  
9.6. Legal Existence; Conduct of Business; Maintenance of Properties
    78  
9.7. Insurance
    78  
9.8. Taxes
    79  
9.9. Inspection of Properties and Books, etc
    79  
9.9.1. General
    79  
9.9.2. Appraisals
    79  
9.9.3. Communications with Accountants
    80  
9.10. Compliance with Laws, Contracts, Licenses, and Permits
    80  

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    Page  
 
       
9.11. Employee Benefit Plans
    81  
9.12. Use of Proceeds
    81  
9.13. Additional Collateral
    81  
9.14. Interest Rate Protection
    82  
9.15. Additional Subsidiaries
    82  
9.16. Further Assurances
    83  
10. CERTAIN NEGATIVE COVENANTS
    83  
10.1. Restrictions on Indebtedness
    83  
10.2. Restrictions on Liens
    85  
10.2.1. Permitted Liens
    85  
10.2.2. Restrictions on Negative Pledges and Upstream Limitations
    87  
10.3. Restrictions on Investments
    88  
10.4. Restricted Payments
    89  
10.5. Merger, Consolidation, Acquisition and Disposition of Assets
    91  
10.5.1. Mergers and Acquisitions
    91  
10.5.2. Disposition of Assets
    94  
10.6. Sale and Leaseback
    95  
10.7. Compliance with Environmental Laws
    96  
10.8. Subordinated Debt
    96  
10.9. Employee Benefit Plans
    96  
10.10. Fiscal Year
    97  
10.11. Transactions with Affiliates
    97  
10.12. Certain Intercompany Matters
    97  
10.13. Activities and Indebtedness of the Parent
    97  
10.13.1.  Activities of Parent
    97  
10.13.2. Permitted Parent Indebtedness, Interest Payments; Etc
    98  
10.14. Restrictions on Equity Issuances
    98  

vi



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    Page  
 
       
11. FINANCIAL COVENANTS
    98  
11.1. Total Leverage Ratio
    99  
11.2. Fixed Charge Coverage Ratio
    99  
12. CLOSING CONDITIONS
    99  
12.1. Loan Documents
    99  
12.2. Certified Copies of Governing Documents
    100  
12.3. Corporate or Other Action
    100  
12.4. Officer’s Certificates
    100  
12.5. Validity of Liens
    100  
12.6. Perfection Certificates and UCC Search Results
    101  
12.7. Date Down Endorsements to Title Insurance
    101  
12.8. Financial Statements
    101  
12.9. FCC Licenses; Third Party Consents
    101  
12.10. Certificates of Insurance
    102  
12.11. Opinions of Counsel
    102  
12.12. Compliance Certificate
    102  
12.13. [Intentionally Omitted]
    102  
12.14. Financial Condition
    102  
12.15. Payment of Fees; Administrative Agent Fee Letter
    102  
12.16. Disbursement Instructions
    103  
12.17. Sources and Uses of Cash
    103  
12.18. Accountant’s Letter
    103  
12.19. Refinancing Note Offer of Redemption and Cancellation
    103  
13. CONDITIONS TO ALL BORROWINGS
    103  
13.1. Representations True; No Event of Default
    103  
13.2. No Legal Impediment
    103  
13.3. Proceedings and Documents
    104  

vii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    Page  
 
       
14. EVENTS OF DEFAULT; ACCELERATION; ETC
    104  
14.1. Events of Default and Acceleration
    104  
14.2. Termination of Commitments
    109  
14.3. Remedies
    109  
14.4. Distribution of Collateral Proceeds
    109  
15. ADDITIONAL FINANCING
    110  
15.1. Commitment Amount
    110  
15.2. Evidence of Debt
    112  
16. THE ADMINISTRATIVE AGENT
    113  
16.1. Appointment and Authority
    113  
16.2. Rights as a Lender
    113  
16.3. Exculpatory Provisions
    113  
16.4. Reliance by Administrative Agent
    114  
16.4.1. General
    114  
16.4.2. Non-Reliance on Administrative Agent and Other Lenders
    114  
16.4.3. Delegation of Duties
    115  
16.5. Payments
    115  
16.5.1. Payments to Administrative Agent
    115  
16.5.2. Distribution by Administrative Agent
    115  
16.5.3. Delinquent Lenders
    115  
16.6. Reimbursement by Lenders
    116  
16.7. Resignation of Administrative Agent
    117  
16.8. Administrative Agent May File Proofs of Claim
    118  
16.9. No Other Duties, Etc
    119  
17. ASSIGNMENT AND PARTICIPATION
    119  
17.1. Successors and Assigns; Conditions to Assignment
    119  
17.2. Register
    121  

viii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
    Page  
 
       
17.3. Participations
    122  
17.4. Miscellaneous Assignment Provisions
    122  
17.5. Electronic Execution of Assignments
    123  
18. PROVISIONS OF GENERAL APPLICATIONS
    123  
18.1. Setoff
    123  
18.2. Expenses
    124  
18.3. Indemnification
    125  
18.4. Treatment of Certain Confidential Information
    125  
18.4.1. Confidentiality
    125  
18.4.2. Prior Notification
    126  
18.4.3. Other
    127  
18.5. Survival of Covenants, Etc
    127  
18.6. Notices
    127  
18.7. Electronic Communications
    128  
18.8. Governing Law
    130  
18.9. Headings
    130  
18.10. Counterparts
    130  
18.11. Entire Agreement, Etc
    131  
18.12. WAIVER OF JURY TRIAL
    131  
18.13. Consents, Amendments, Waivers, Etc
    131  
18.14. Severability
    134  
18.15. USA PATRIOT Act Notice
    134  
18.16. No Advisory or Fiduciary Responsibility
    134  
19. FCC APPROVAL
    135  
20. TRANSITION ARRANGEMENTS
    136  

ix



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Form of Revolving Credit Note
Exhibit B
  Form of Loan Request
Exhibit C
  Form of Tranche B Term Note
Exhibit D
  Projections
Exhibit E
  Form of Compliance Certificate
Exhibit F
  Form of Officer’s Certificate
Exhibit G
  Form of Instrument of Accession
Exhibit H
  Form of Assignment and Acceptance
Exhibit I
  Form of U.S. Tax Compliance Certificate

Schedules

     
Schedules 1
  Lenders and Commitments
Schedules 1.1
  Operating Cash Flow Adjustments
Schedules 7.1
  Non-Material Assets
Schedules 8.3(a)
  Title to Properties
Schedules 8.3(b)
  Stations
Schedules 8.5
  Restricted Payments
Schedules 8.7
  Litigation
Schedules 8.10
  Tax Status
Schedules 8.18
  Environmental Compliance
Schedules 8.19
  Subsidiaries Etc.
Schedules 8.21
  FCC Licenses
Schedules 10.1
  Existing Indebtedness
Schedules 10.2
  Existing Liens
Schedules 10.3
  Existing Investments

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
     This AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Credit Agreement”) is made as of November 2, 2006 by and among (a) EMMIS
OPERATING COMPANY (the “Borrower”), an Indiana corporation having its principal
place of business at One Emmis Plaza, 40 Monument Circle, Suite 700,
Indianapolis, Indiana 46204, (b) EMMIS COMMUNICATIONS CORPORATION (the
“Parent”), an Indiana corporation having its principal place of business at One
Emmis Plaza, 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204, (c) the
lending institutions listed on Schedule 1 (together with any institution that
becomes a lender pursuant to §15 or §17, the “Lenders”), (d) BANK OF AMERICA,
N.A. as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), (e) DEUTSCHE BANK TRUST COMPANY AMERICAS, as
syndication agent for the Lenders (in such capacity, the “Syndication Agent”),
and (f) GENERAL ELECTRIC CAPITAL CORPORATION, COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH and
SUNTRUST BANK, as co-documentation agents for the Lenders (in such capacity,
each a “Co-Documentation Agent” and collectively, the “Co-Documentation
Agents”).
1. DEFINITIONS AND RULES OF INTERPRETATION.
     1.1. Devfinitions. The following terms shall have the meanings set forth in
this §1.1 or elsewhere in the provisions of this Credit Agreement referred to
below:
     2006 Dividend. The special cash dividend payable to the holders of Common
Stock authorized by the Parent on or about the Funding Date in an approximate
aggregate amount of $150,000,000 and anticipated to be paid by the end of
November 2006.
     Additional Subordinated Debt. As defined in the definition of “Subordinated
Debt”.
     Adjustment Date. The second Business Day following the Business Day on
which a Compliance Certificate is required to be delivered by the Borrower
pursuant to §9.4(c).
     Administrative Agent. Bank of America, N.A., acting as administrative agent
for the Lenders, or any other Person which has been appointed as the successor
Administrative Agent in accordance with §16.8.
     Administrative Agent Fee Letter. That certain amended and restated fee
letter dated of even date herewith between the Borrower and the Administrative
Agent which supercedes that certain fee letter, dated October 10, 2006, by and
among the Borrower, the Administrative Agent and Banc of America Securities LLC.
     Administrative Agent’s Fee. See §6.2.

 



--------------------------------------------------------------------------------



 



     Administrative Agent’s Office. The Administrative Agent’s head office
located at 901 Main Street, 14th Floor, Dallas, Texas 75202-3714, or at such
other location as the Administrative Agent may designate from time to time.
     Administrative Agent’s Special Counsel. Bingham McCutchen LLP or such other
counsel as may be approved by the Administrative Agent.
     Affiliate. With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote ten percent
(10%) or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.
     Agents. Collectively, the Administrative Agent, the Syndication Agent and
the Co-Documentation Agents.
     Applicable Margin. For each period commencing on an Adjustment Date through
the date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin shall be as follows, subject to increases in
accordance with §15:
     (a) the Applicable Margin for each Type of Revolving Credit Loan shall be
the applicable margin set forth below for such Type with respect to the Total
Leverage Ratio, as determined for the Reference Period ending on the fiscal
quarter ended immediately prior to the applicable Rate Adjustment Period:

                      Revolving Credit Loans     Total             Leverage  
Base Rate   Eurodollar Level   Ratio   Loans   Rate Loans
I
  Greater than or equal to 7.00:1.00     1.250 %     2.250 %
 
                   
II
  Less than 7.00:1.00 but greater than or equal to 6.00:1.00     1.00 %     2.00
%
 
                   
III
  Less than 6.00:1.00 but greater than or equal to 5.50:1.00     0.750 %    
1.750 %

-2-



--------------------------------------------------------------------------------



 



                      Revolving Credit Loans     Total             Leverage  
Base Rate   Eurodollar Level   Ratio   Loans   Rate Loans
IV
  Less than 5.50:1.00 but greater than or equal to 5.00:1.00     0.500 %    
1.500 %
 
                   
V
  Less than 5.00:1.00 but greater than or equal to 4.50:1.00     0.250 %    
1.250 %
 
                   
VI
  Less than 4.50:1.00     0.000 %     1.000 %

provided, that if the Borrower fails to deliver any Compliance Certificate
pursuant to §9.4(c), then for the period commencing on the second Business Day
following the date on which the Compliance Certificate was to be delivered
pursuant to §9.4(c) through the earlier to occur of (i) the date immediately
following the date on which such Compliance Certificate is delivered or (ii) the
10th Business Day following such Adjustment Date, the Applicable Margin in
respect of Revolving Credit Loans shall be the Applicable Margin then in effect,
provided that if upon delivery, such Compliance Certificate shows the Applicable
Margin should have increased during such period, the Applicable Margin will be
increased retroactively to such Adjustment Date. If the Borrower fails to
deliver a Compliance Certificate pursuant to §9.4(c) and such Compliance
Certificate has not been delivered on or prior to the 10th Business Day
following the day on which such Compliance Certificate was required to be
delivered, then commencing on the 11th Business Day following the day on which
such Compliance Certificate was required to be delivered, and continuing through
the date on which such Compliance Certificate is delivered, then the Applicable
Margin shall be the highest Applicable Margin set forth above. In the event
either the Borrower or the Administrative Agent determines (with notice to the
Borrower of such determination by the Administrative Agent), in good faith, that
the calculation of the Total Leverage Ratio on which the Applicable Margin for
any particular period was determined is inaccurate and, as a consequence
thereof, the Applicable Margin was lower than it would have been, (i) the
Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such period (and if such Compliance Certificate is
not accurately restated and delivered within 50 days after the first discovery
of such inaccuracy by the Borrower or notice by the Administrative Agent to the
Borrower of such inaccuracy, then the highest Applicable Margin set forth above
shall apply retroactively for such period notwithstanding any subsequent
restatement thereof after such 50 day period), (ii) the Administrative Agent
shall determine and notify the Borrower of the amount of interest that would
have been due in respect of any outstanding Obligations during such period had
the Applicable Margin been calculated based on the corrected Total Leverage
Ratio (or the highest Applicable Margin set forth above if such corrected
Compliance Certificate was not

-3-



--------------------------------------------------------------------------------



 



delivered) and (iii) the Borrower shall promptly pay to the Administrative Agent
the difference between that amount and the amount actually paid in respect of
such period. The foregoing notwithstanding shall in no way limit the rights of
the Administrative Agent or the Lenders to exercise their rights to impose
interest at the default rate as provided herein;
     (b) the Applicable Margin for all or any portion of the Tranche B Term Loan
that bears interest calculated by reference to the Base Rate shall be 1.00% per
annum; and
     (c) the Applicable Margin for all or any portion of the Tranche B Term Loan
that bears interest calculated by reference to the Eurodollar Rate shall be
2.00% per annum.
     Applicable Pension Legislation. At any time, any pension or retirement
benefits legislation (be it national, federal, provincial, territorial or
otherwise) then applicable to the Borrower or any of its Subsidiaries.
     Approved Fund. Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     Asset Sale. Any one or a series of related transactions (other than an
Asset Swap) pursuant to which the Parent, the Borrower or any Subsidiary
conveys, sells, leases, licenses or otherwise disposes of, directly or
indirectly (including by means of a simultaneous exchange of Stations), any of
its properties, businesses or assets (other than to the Borrower or any
wholly-owned Subsidiary of the Borrower) (including the sale of the interest
held by the Borrower or any of its Subsidiaries in the Austin Partnership or in
RAM and the sale or issuance of Capital Stock of any Subsidiary other than to
the Borrower or any wholly-owned Subsidiary of the Borrower) whether owned on
the date hereof or thereafter acquired.
     Asset Swap. Any transfer of assets of the Borrower or any of its
Subsidiaries to any Person other than the Parent, the Borrower or a wholly-owned
Subsidiary of the Parent or the Borrower in exchange for assets of such Person
if such exchange would qualify, whether in part or in full, as a like-kind
exchange pursuant to §1031 of the Code. Nothing in this definition shall require
the Parent, the Borrower or any of its Subsidiaries to elect that §1031 of the
Code be applicable to any Asset Swap.
     Assignee Group. Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
     Assignment and Acceptance. See §17.1(b).

-4-



--------------------------------------------------------------------------------



 



     Austin Investment. The acquisition by the Borrower pursuant to the terms of
the Sinclair Definitive Agreement of a 50.1% combined economic and controlling
interest in the Austin Partnership and RAM, the sole general partner of the
Austin Partnership.
     Austin Partnership. That certain Emmis Austin Radio Broadcasting Company,
L.P. (formerly known as LBJS Broadcasting Company, L.P.), a Texas limited
partnership, and of which RAM is the sole general partner, referred to in the
Sinclair Definitive Agreement.
     Balance Sheet Date. February 28, 2006.
     Bank of America. Bank of America, N.A., a national banking association, in
its individual capacity.
     Base Rate. The higher of (a) the variable annual rate of interest so
designated from time to time by the Administrative Agent in the United States as
its “prime rate” for Dollars, such rate being a reference rate and not
necessarily representing the lowest or best rate being charged to any customer,
and (b) one-half of one percent (0.50%) above the Federal Funds Effective Rate.
For the purposes of this definition, “Federal Funds Effective Rate” shall mean
for any day, the rate per annum equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three funds brokers of recognized
standing selected by the Administrative Agent. Changes in the Base Rate
resulting from any changes in the Administrative Agent’s “prime rate” shall take
place immediately without notice or demand of any kind.
     Base Rate Loans. All or any portion of the Revolving Credit Loans and
Tranche B Term Loan bearing interest calculated by reference to the Base Rate.
     Borrower. Emmis Operating Company, an Indiana corporation.
     Borrower Materials. See §9.5.6.
     Business Day. Any day on which banking institutions in Dallas, Texas and
New York, New York, are open for the transaction of banking business and, in the
case of Eurodollar Rate Loans, also a day which is a Eurodollar Business Day.
     Capital Assets. Fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will) to the extent such intangible assets have
not been acquired in connection with a Permitted Acquisition; provided that
Capital Assets shall not include

-5-



--------------------------------------------------------------------------------



 



any item customarily charged directly to expense or depreciated over a useful
life of twelve (12) months or less in accordance with GAAP.
     Capital Expenditures. Amounts paid or Indebtedness incurred by the Borrower
or any of its Subsidiaries in connection with (i) the purchase or lease by the
Borrower or any of its Subsidiaries of Capital Assets that would be required to
be capitalized and shown on the balance sheet of such Person in accordance with
GAAP or (ii) the lease of any assets by the Borrower or any of its Subsidiaries
as lessee under any Synthetic Lease to the extent that such assets would have
been Capital Assets had the Synthetic Lease been treated for accounting purposes
as a Capitalized Lease.
     Capitalized Leases. Leases under which the Borrower or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.
     Capital Stock. Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership or equity interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
     CERCLA. See §8.18(a).
     Change of Control. An event or series of events as a consequence of which
(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding any Permitted Holder, shall become, or obtain rights (whether by means
of warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rule 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
35% or more of the Capital Stock of the Parent unless the Permitted Holders own
Capital Stock having a greater percentage of the general voting power of the
outstanding voting Capital Stock than that held by such person or group, (b) the
board of directors of the Parent or the Borrower shall cease to consist of a
majority of Continuing Directors; (c) the Borrower shall at any time (i) cease
to own Capital Stock of any Subsidiary representing the same percentage of
outstanding Capital Stock of such Subsidiary as held by the Borrower on the date
hereof or as of any later date on which any new Subsidiary is created or
acquired, unless the diminution of such percentage is attributable to a
disposition of Capital Stock which was permitted hereunder or (ii) cease to own
Capital Stock of any Subsidiary which enables it at all times to elect a
majority of the board of directors of such Subsidiary unless the disposition of
such Capital Stock was permitted hereunder; or (d) the Parent shall cease to own
one hundred percent (100%) of the issued and outstanding Capital Stock of the
Borrower.
     Code. The Internal Revenue Code of 1986.

-6-



--------------------------------------------------------------------------------



 



     Co-Documentation Agents. As defined in the preamble hereto.
     Collateral. All of the property, rights and interests (other than Excluded
Assets) of the Parent, the Borrower and its Subsidiaries that are or are
intended to be subject to the Liens created by the Security Documents.
     Collateral Assignments of Contracts. Collectively, each collateral
assignment of contracts entered into by the Borrower and/or certain of its
Subsidiaries pursuant to §10.5.1.
     Commitment. With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender’s commitment to make Loans in respect of a
particular Tranche to, and to participate in the issuance, extension and renewal
of Letters of Credit for the account of, the Borrower, as the same may be
reduced or increased from time to time in accordance with the terms hereof; or
if such commitment is terminated pursuant to the provisions hereof, zero.
     Commitment Fee. See §2.2.
     Commitment Percentage. With respect to each Lender and each Tranche, the
respective percentages set forth on Schedule 1 hereto as such Lender’s
percentage of such Loans in respect of such Tranche made or to be made by such
Lender as such percentage may be adjusted pursuant to §15 or §17.
     Common Stock. The common stock of the Parent, par value $.01 per share.
     Communications Act. The Communications Act of 1934, as amended, and the
rules and regulations of the FCC thereunder as now or hereafter in effect.
     Compliance Certificate. See §9.4(c).
     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.
     Consolidated Current Assets. As of any date, all assets of the Borrower and
its Subsidiaries on a consolidated basis that, in accordance with GAAP, are
properly classified as current assets as of such date, but excluding cash or
cash equivalents.
     Consolidated Current Liabilities. As of any date, all liabilities and other
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis as may
be properly classified as current liabilities in accordance with GAAP.
     Consolidated Excess Cash Flow. With respect to the Borrower and its
Subsidiaries and any particular fiscal period, an amount equal to (a) the sum of
(i) Consolidated Operating Cash Flow for such fiscal period plus (ii) the change
in

-7-



--------------------------------------------------------------------------------



 



Consolidated Working Capital between the first day of such fiscal period and the
last day of such fiscal period, if negative, minus (b) the sum of
(i) Consolidated Total Interest Expense for such fiscal period, (ii) any
voluntary and scheduled repayments of principal on any Indebtedness of the
Borrower or any of its Subsidiaries (other than Revolving Credit Loans which
shall be subject to clause (iii) below) paid or due and payable during such
fiscal period, (iii) any voluntary repayments of principal of the Revolving
Credit Loans to the extent that such repayments were accompanied by permanent
reductions in the Total Revolving Credit Commitment in like amount, (iv) cash
payments paid or payable during such fiscal period on account of Capital
Expenditures (other than Capital Expenditures financed by the issuance of equity
or the incurrence of Indebtedness other than Revolving Credit Loans), (v) cash
taxes paid or payable during such fiscal period, (vi) the change in Consolidated
Working Capital between the first day of such fiscal period and the last day of
such fiscal period, if positive, (vii) cash amounts paid in connection with
Permitted Acquisitions and Investments permitted pursuant to §10.3 during such
period (in each case to the extent not financed by the issuance of equity or the
incurrence of Indebtedness), (viii) cash amounts paid in respect of dividends
permitted pursuant to §10.4 during such period (to the extent not financed by
the issuance of equity or the incurrence of Indebtedness), and (ix) $10,000,000.
     Consolidated Fixed Charges. With respect to any date of determination, the
sum of (a) Consolidated Total Interest Expense required to be paid or accrued by
the Borrower or any of its Subsidiaries during the Reference Period most
recently ended, plus (b) the sum of all principal scheduled to be paid by the
Borrower or any of its Subsidiaries with respect to Consolidated Total Funded
Debt during the Reference Period most recently ended, plus (c) all Capital
Expenditures made by the Borrower or any of its Subsidiaries during the
Reference Period most recently ended (other than Capital Expenditures financed
by the issuance of equity or the incurrence of Indebtedness other than Revolving
Credit Loans, except for Capital Expenditures made by the Borrower or any of its
Subsidiaries in respect of WVUE-TV in connection with casualty events of WVUE-TV
having occurred on or about August 2005 and incurred through February 29, 2008),
plus (d) the aggregate amount of cash taxes paid by the Borrower or any of its
Subsidiaries in respect of the Reference Period most recently ended, other than
cash taxes paid by the Borrower or any of its Subsidiaries in connection with
any Asset Sale and paid from the gross proceeds of such Asset Sale, plus (e) the
aggregate amount of all Distributions that the Borrower paid with respect to its
Capital Stock, and which the Borrower paid to the Parent to enable the Parent to
make Distributions in respect of the Parent’s preferred stock, during the
Reference Period most recently ended.
     Consolidated Net Income (or Deficit). For any period, the consolidated net
income (or deficit) of the Borrower and its Subsidiaries (and of subsidiaries of
the Borrower attributable to any Stations located in a jurisdiction other than
the United States and which are not Development Properties solely to the extent
of the Borrower’s or its Subsidiary’s ownership interest in such subsidiary or
after giving effect to any necessary reductions to evidence the Borrower’s or
its Subsidiaries’ minority interest in such subsidiaries) for such period, after
deduction of all expenses, taxes, and other proper

-8-



--------------------------------------------------------------------------------



 



charges for such period, determined in accordance with GAAP, after eliminating
therefrom (a) all extraordinary and/or nonrecurring gains or losses, including,
without limitation, any gains (or losses) from any Asset Sale, (b) non-cash
dividends or non-cash distributions received from Investments and (c) income and
expenses arising from or in connection with Trades and other non-cash credits to
Consolidated Net Income (or Deficit) other than income attributable to cash
payments received in a prior period to the extent that such cash payments were
not previously included in the calculation of Consolidated Net Income (or
Deficit) in a prior period; provided, that interest income included in the
calculation of Consolidated Net Income (or Deficit) shall not exceed $2,000,000
in the aggregate during any Reference Period.
     Consolidated Operating Cash Flow. For any period, an amount equal to
(a) the sum of (i) Consolidated Net Income (or Deficit) for such period, plus
(ii) depreciation, amortization (including Programming Amortization Expense) and
all other non-cash charges for such period deducted from Consolidated Net Income
(or Deficit), plus (iii) to the extent deducted in the calculation of
Consolidated Net Income (or Deficit), Consolidated Total Interest Expense and
cash taxes paid or payable for such period by the Borrower and its Subsidiaries
on a consolidated basis (including amounts paid or payable by the Borrower to
the Parent in respect of cash taxes paid or payable for such period by the
Parent that are attributable to the taxable income of the Borrower and its
Subsidiaries), plus (iv) losses actually incurred during such period by the
Borrower and its Subsidiaries in connection with Development Properties in an
aggregate amount not to exceed $5,000,000, plus (v) transaction costs and
expenses in connection with (x) TV Asset Sales, (y) other pre-Funding Date
transactions and (z) transaction costs and expenses in connection with the 2006
Dividend, in each case, as set forth on Schedule 1.1 and in the corresponding
amounts set forth therein, plus (vi) losses actually incurred by the Borrower
and its Subsidiaries in connection with (x) Ciudad LLC, prior to its designation
as an Excluded Subsidiary, (y) the operation of WVUE commencing with the fiscal
quarter ended August 31, 2005 and through the fiscal quarter ending February 28,
2007, and (z) the operation of Emmis Books, plus (vii) losses actually incurred
by the Borrower and its Subsidiaries attributable to the operation of KZLA for
the period commencing September 1, 2005 through the fiscal quarter ending
February 28, 2007, less (b) (i) Corporate Overhead and, to the extent paid or
funded by the Borrower either directly or through Distributions, Holdco
Corporate Overhead Expenses, in each case, for such period to the extent not
deducted in the calculation of Consolidated Net Income (or Deficit), (ii) all
Programming Cash Payments, (iii) cash payments made with respect to non-cash
charges added back in prior periods and otherwise excluded and (iv) net gains of
the Borrower and its Subsidiaries attributable to the operation of KZLA for the
period commencing September 1, 2005 and through the fiscal quarter ending
February 28, 2007 and (v) solely to the extent income of the Borrower and its
Subsidiaries with respect to KKFR is included in the calculation of Consolidated
Net Income (or Deficit), income of the Borrower and its Subsidiaries as set
forth on Schedule 1.1 with respect to KKFR. For purposes of calculating
Consolidated Operating Cash Flow for any period, any Permitted Acquisition,
Asset Sale or Asset Swap of the Borrower or any of its Subsidiaries which
occurred during such period shall be deemed to have occurred immediately prior
to the

-9-



--------------------------------------------------------------------------------



 



beginning of such period and the calculation of Consolidated Operating Cash Flow
shall be adjusted on a Pro Forma Basis in connection therewith.
     Consolidated Total Funded Debt. At any time of determination, the sum,
without duplication, of (a) the outstanding principal amount of (i) the Loans
and (ii) other Obligations to the extent such other Obligations are due and
payable, plus (b) the outstanding principal amount of any other Indebtedness for
borrowed money owed by the Borrower or any of its Subsidiaries on a consolidated
basis (including, without limitation, Subordinated Debt), plus (c) to the extent
not otherwise included, all obligations (contingent or otherwise) relating to
letters of credit issued for the account of the Borrower and/or its
Subsidiaries, plus (d) to the extent not otherwise included, all liabilities in
respect of Capitalized Leases of the Borrower and/or its Subsidiaries, on a
consolidated basis, plus (e) to the extent not otherwise included, all purchase
money Indebtedness.
     Consolidated Total Interest Expense. For any period, the sum, without
duplication, of (a) the aggregate amount of interest required to be paid or
accrued by the Borrower or any of its Subsidiaries during such period on all
Indebtedness of the Borrower or any of its Subsidiaries outstanding during all
or any part of such period, whether such interest was or is required to be
reflected as an item of expense or capitalized (provided that, if such interest
is capitalized, only the portion amortized for such period shall be included as
interest for such period), including, without limitation, payments consisting of
interest in respect of Capitalized Leases, Letter of Credit Fees, commitment
fees payable pursuant to this Credit Agreement and similar fees payable in
connection with other Indebtedness, plus (b) all scheduled monthly fees payable
in connection with LMA Agreements, plus (c) the aggregate amount of any cash
distributions paid or to be paid by the Borrower to the Parent during such
period to enable the Parent to pay interest with respect to its Indebtedness
including, without limitation, payments of commitment fees or similar fees
payable in connection with the Parent’s Indebtedness. For purposes of
determining the Consolidated Total Interest Expense for any period, any
Permitted Acquisition or Asset Sale of the Borrower or its Subsidiaries which
occurred during such period as permitted pursuant to §10.5 shall be deemed to
have occurred immediately prior to such period, and Consolidated Total Interest
Expense shall be determined as if (i) any Indebtedness incurred by the Borrower
or its Subsidiaries in connection with such Permitted Acquisition or repaid in
connection with such Asset Sale was incurred or repaid, as the case may be,
immediately prior to such period and (ii) the interest rate payable by the
Borrower or its Subsidiaries with respect to any increase in Indebtedness in
connection with such Permitted Acquisition which was outstanding during all or
any part of such period was at all times equal to the rate of interest payable
with respect to such Indebtedness on the last day of the period for which
Consolidated Total Interest Expense is to be determined or if earlier, the last
day on which such Indebtedness was outstanding.
     Consolidated Working Capital. The excess of Consolidated Current Assets
over Consolidated Current Liabilities.

-10-



--------------------------------------------------------------------------------



 



     Continuing Directors. The directors of the Parent and the Borrower on the
Funding Date, and each other director of the Parent or the Borrower, if (a) in
case of the Parent, such other director’s nomination for election to the board
of directors of the Parent is recommended by at least 662/3% of the then
Continuing Directors of the Parent in his or her election by the shareholders of
the Parent, and (b) in the case of the Borrower, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by either 662/3% of the then Continuing Directors of the Borrower or by the
majority of the shareholders in his or her election by the shareholders of the
Borrower.
     Conversion Request. A notice given by the Borrower to the Administrative
Agent of the Borrower’s election to convert or continue a Loan in accordance
with §2.7 or §3.5.2.
     Copyright Mortgage. The Memorandum of Grant of Security Interest in
Copyrights, dated as of May 10, 2004, made by the Borrower and each of the
Subsidiaries in favor of the Administrative Agent, for the benefit of the
Lenders and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.
     Corporate Overhead. For any period, that portion of the cash overhead
expenses of the Borrower and its Subsidiaries on a consolidated basis, for such
period which are not directly allocable to the operations of any of the Stations
and other operating assets of the Borrower and its Subsidiaries, calculated on a
basis consistent with past financial statements of the Borrower, including,
without duplication, the amount of salaries and bonuses paid to the management
of the Borrower.
     Credit Agreement. This Amended and Restated Revolving Credit and Term Loan
Agreement, including the Schedules and Exhibits hereto.
     Current Note. See §15.2.
     Default. See §14.1.
     Delinquent Lender. See §16.5.3.
     Development Property. Any Station or publishing asset which the Borrower
designates as a Development Property in a written notice delivered to the
Administrative Agent and which either (a) is making or has made within the six
(6) months preceding such designation substantial changes in its format or
(b) has been acquired within the twelve (12) months preceding such designation;
provided, that a Station or publishing asset which has been designated a
Development Property shall remain a Development Property until the earlier to
occur of (i) the date the Borrower notifies the Administrative Agent in writing
that such Station or publishing asset is no longer a Development Property and
(ii) the date which is twelve (12) consecutive months following the date of
designation; and provided further that no Station or publishing asset may be
re-designated

-11-



--------------------------------------------------------------------------------



 



as a Development Property unless twelve (12) consecutive months have passed
since such Station or publishing asset ceased to be a Development Property.
     Distribution. The declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of the Borrower or any of its
Subsidiaries, other than dividends payable solely in shares of common stock of
the Borrower; the purchase, redemption, defeasance, retirement or other
acquisition of any shares of any class of Capital Stock of the Borrower or any
of its Subsidiaries, directly or indirectly through a Subsidiary or otherwise
(including the setting apart of assets for a sinking or other analogous fund to
be used for such purpose); the return of capital by the Borrower or its
Subsidiaries to its shareholders as such; or any other distribution on or in
respect of any shares of any class of Capital Stock of the Borrower or its
Subsidiaries.
     Dollars or $. Dollars in lawful currency of the United States of America.
     Domestic Lending Office. Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
     Drawdown Date. The date on which any Revolving Credit Loan or any Term Loan
is made or is to be made.
     Eligible Assignee. Means (a) any Lender; provided that, assignments
involving all or any portion of a Revolving Credit Commitment and/or Revolving
Credit Loans to a Tranche B Lender that is not also a Revolving Credit Lender
shall be subject to the approvals specified in clause (d) below; (b) an
Affiliate of a Lender; (c) an Approved Fund; and (d) any other Person (other
than a natural person, the Borrower, any Affiliate of the Borrower or any
Subsidiaries of the Borrower) approved by (i) the Administrative Agent, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed).
     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate, other than a Guaranteed Pension Plan or a Multiemployer Plan.
     Environmental Laws. See §8.18(a).
     EPA. See §8.18(b).
     Equity Issuance. The sale or issuance (whether by public or private
offering) by the Parent, the Borrower or any Subsidiary of any of its Capital
Stock or any Equity-Like Instrument, other than sales or issuances to the
Parent, the Borrower or any Subsidiary.
     Equity-Like Instrument. Any instrument that is equity-like in nature
(including without limitation, preferred stock and any instrument issued
pursuant to the conversion of convertible Indebtedness into Capital Stock),
whether or not such instrument is

-12-



--------------------------------------------------------------------------------



 



considered Capital Stock, which evidences a residual interest in the issuer or
its assets after the payment of all indebtedness and other liabilities paid
prior to equity in accordance with GAAP, and has no put or similar provisions
(except for put or similar provisions applicable in the event of an asset sale
or change of control), no fixed maturity date and no mandatory redemption date,
unless such maturity date or such mandatory redemption date is more than six
(6) months after the Final Maturity Date. For the avoidance of doubt, nothing
contained herein permitting the existence in any Equity-Like Instrument of put
or similar provisions applicable in the event of an asset sale or change of
control shall be deemed a consent to the making of any payment resulting from
the exercise of such provisions.
     ERISA. The Employee Retirement Income Security Act of 1974.
     ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder.
     Eurocurrency Reserve Rate. For any day with respect to a Eurodollar Rate
Loan, the maximum rate (expressed as a decimal) at which any bank subject
thereto would be required to maintain reserves under Regulation D of the Board
of Governors of the Federal Reserve System (or any successor or similar
regulations relating to such reserve requirements) against “Eurocurrency
Liabilities” (as that term is used in Regulation D), if such liabilities were
outstanding. The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.
     Eurodollar Business Day. Any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
     Eurodollar Lending Office. Initially, the office of each Lender designated
as such in Schedule 1 hereto; thereafter, such other office of such Lender, if
any, that shall be making or maintaining Eurodollar Rate Loans.
     Eurodollar Rate. For any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at

-13-



--------------------------------------------------------------------------------



 



which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     Eurodollar Rate Loans. Revolving Credit Loans and all or any portion of the
Tranche B Term Loan bearing interest calculated by reference to the Eurodollar
Rate.
     Event of Default. See §14.1.
     Excluded Assets. (a) Real Estate other than (i) Real Estate located at One
Emmis Plaza, 40 Monument Circle, Indianapolis, Indiana 46204, (ii) Real Estate
of KGMB-TV located at 1534 Kapiolani Boulevard in Honolulu, Hawaii and
(iii) owned Real Estate acquired after the date hereof having a value in excess
of $5,000,000 over which the Administrative Agent requests a Lien, (b) LMA
Agreements not required to be assigned pursuant to §10.5.1(d)(ii)(B) hereof,
(c) property subject to Capitalized Leases and purchase money liens permitted
hereunder if such Capitalized Lease or purchase money agreement prohibits
assignment or liens in favor of the Administrative Agent and the Lenders to
secure the Obligations on the assets subject thereto (but solely to the extent
that any such restriction shall be enforceable under applicable law) without the
consent of the lessor thereof or other applicable party thereto, and (d) the
non-material assets described on Schedule 7.1 hereto or such other non-material
assets as may be approved in writing by the Administrative Agent.
     Excluded Subsidiaries. Collectively, (a) Emmis Ventures, Inc., an Indiana
corporation, (b) each subsidiary of Emmis International Broadcasting Corporation
which is not organized under the laws of the United States or any state or
political subdivision of the United States unless included at the election of
the Borrower upon prior written notice to the Administrative Agent, (c) Ciudad,
LLC, an Indiana limited liability company, (d) the Austin Partnership and RAM,
in each case, until such subsidiary becomes wholly-owned by the Borrower and
upon prior written notice to the Administrative Agent, and (e) any other
subsidiary formed or acquired by the Borrower or any of its subsidiaries
following the date hereof and designated as an Excluded Subsidiary by the
Borrower upon prior written notice to the Administrative Agent, provided that
after giving effect to such designation no Default or Event of Default is then
continuing or is projected to occur under §11. Notwithstanding the foregoing, no
Person may be an Excluded Subsidiary hereunder if (i) it is a “Guarantor” under
and as defined in the Refinancing Note Indenture or the equivalent under any
indenture governing Subordinated Debt or has otherwise guaranteed or given
assurances of payment or performance under or in respect of any Indebtedness
(including Subordinated Debt) of the Parent, the Borrower or any of the
Subsidiaries or (ii) it is a License Subsidiary formed or organized, as
applicable, under the laws of the United States.

-14-



--------------------------------------------------------------------------------



 



     Excluded Taxes. See §6.3.2.
     Existing Credit Agreement. That certain Revolving Credit and Term Loan
Agreement, dated as of May 10, 2004, as amended and in effect on the Funding
Date, by and among the Borrower, the lending institutions party thereto, Bank of
America, N.A., as administrative agent, Wachovia Bank, N.A., Deutsche Bank
Securities Inc. and Credit Suisse First Boston, acting through its Cayman Island
Branch, as co-documentation agents, and Goldman Sachs Credit Partners, L.P. as
syndication agent.
     Existing Lenders. Those financial institutions party to the Existing Credit
Agreement.
     Existing Letters of Credit. Those Letters of Credit issued under the
Existing Credit Agreement and outstanding as of the Funding Date.
     FCC. The Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).
     FCC License. Any license, permit, certificate of compliance, antenna
structure registration, franchise, approval or authorization granted or issued
by the FCC.
     Fees. Collectively, the Commitment Fee, the Letter of Credit Fees, the
Administrative Agent’s Fee and any other fees that the Borrower may, after the
date hereof, agree in writing to pay to the Lenders or the Agents in connection
with this Credit Agreement.
     Final Maturity Date. The date which is the latest of (a) the Revolving
Credit Maturity Date, (b) the Tranche B Maturity Date and (c) the maturity date
of any new Tranches established pursuant to §15.1
     Financial Affiliate. A Subsidiary of the bank holding company controlling
any Lender that is engaging in any of the activities permitted by §4(e) of the
Bank Holding Company Act of 1956 (12 U.S.C. §1843).
     Fixed Charge Coverage Ratio. At any date of determination, the ratio of (a)
Consolidated Operating Cash Flow for the Reference Period most recently ended to
(b) Consolidated Fixed Charges for the Reference Period most recently ended.
     Fund. Any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
     Funding Date. The first date on which the conditions set forth in §12 have
been satisfied and any Revolving Credit Loans and the Term Loans are to be made
or any Letter of Credit is to be issued hereunder.

-15-



--------------------------------------------------------------------------------



 



     GAAP. (a) When used in §11, whether directly or indirectly through
reference to a capitalized term used therein, means (i) principles that are
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, in effect for the fiscal year
ended on the Balance Sheet Date, and (ii) to the extent consistent with such
principles, the accounting practice of the Borrower reflected in its financial
statements for the year ended on the Balance Sheet Date, and (b) when used in
general, other than as provided above, means principles that are (i) consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, as in effect from time to time, and (ii)
consistently applied with past financial statements of the Borrower adopting the
same principles, provided that in each case referred to in this definition of
“GAAP” a certified public accountant would, insofar as the use of such
accounting principles is pertinent, be in a position to deliver an unqualified
opinion (other than a qualification regarding changes in GAAP) as to financial
statements in which such principles have been properly applied. Notwithstanding
the foregoing, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     Governing Documents. With respect to any Person, its certificate or
articles of incorporation, membership agreement, partnership agreement or
similar charter document, any by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its Capital Stock.
     Governmental Authority. Any foreign, federal, state, regional, local,
municipal or other government, or any department, commission, board, bureau,
agency, public authority or instrumentality thereof, or any court or arbitrator,
including, without limitation, the FCC.
     Granting Lender. See §17.1.
     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

-16-



--------------------------------------------------------------------------------



 



     Guaranty. The Guaranty, dated May 10, 2004, made by the Parent and each of
the Subsidiaries in favor of the Lenders and the Administrative Agent pursuant
to which the Parent and each such Subsidiary guaranties to the Lenders and the
Administrative Agent the payment and performance of the Obligations in form and
substance satisfactory to the Administrative Agent.
     Hazardous Substances. See §8.18(b).
     HoldCo Corporate Overhead Expenses. Means (i) accounting and audit costs
and expenses incurred by the Parent in the ordinary course of its business in
connection with preparing consolidated and consolidating financial reports and
tax filings, (ii) SEC filing fees and expenses, (iii) legal fees relating to the
corporate maintenance of the Parent, (iv) outside director fees, (v) costs and
expenses payable for director and officer insurance, (vi) transfer agent fees
payable in connection with Capital Stock of the Parent, (vii) proxy solicitation
costs, (viii) franchise taxes and other fees payable to the jurisdictions of
incorporation or qualification of the Parent and (ix) other similar costs and
expenses of the Parent incurred in the ordinary course of conducting its
business; provided, that in no event shall HoldCo Corporate Overhead Expenses
include (x) management fees, salaries, bonuses, debt service and dividends and
other distributions in respect of the Capital Stock of the Parent or (y) costs
and expenses incurred by the Parent in connection with any actual or proposed
issuance of indebtedness or equity by the Parent which is permitted hereunder.
     Indebtedness. As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
     (a) every obligation of such Person for money borrowed,
     (b) every obligation of such Person evidenced by bonds, debentures, notes
or other similar instruments, including obligations incurred in connection with
the acquisition of property, assets or businesses,
     (c) every reimbursement obligation of such Person with respect to letters
of credit, bankers’ acceptances or similar facilities issued for the account of
such Person,
     (d) every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith),
     (e) every obligation of such Person under any Capitalized Lease,
     (f) every obligation of such Person under any Synthetic Lease,

-17-



--------------------------------------------------------------------------------



 



     (g) all sales by such Person of (i) accounts or general intangibles for
money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith,
     (h) every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Capital Stock issued by such Person or any rights measured by the
value of such Capital Stock,
     (i) every net obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),
     (j) every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,
     (k) every obligation, contingent or otherwise, of such Person guaranteeing,
or having the economic effect of guarantying or otherwise acting as surety for,
any obligation of a type described in any of clauses (a) through (j) (the
“primary obligation”) of another Person (the “primary obligor”), in any manner,
whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation,
(ii) to purchase property, securities or services for the purpose of assuring
the payment of such primary obligation, or (iii) to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such primary
obligation.
     The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (u) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (v) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease

-18-



--------------------------------------------------------------------------------



 



payable over the term thereof that is not subject to termination by the lessee,
(w) any sale of receivables shall be the amount f unrecovered capital or
principal investment of the purchaser (other than the Borrower or any of its
wholly-owned Subsidiaries) thereof, excluding amounts representative of yield or
interest earned on such investment, (x) any Synthetic Lease shall be the
stipulated loss value, termination value or other equivalent amount, (y) any
derivative contract shall be the maximum amount of any termination or loss
payment required to be paid by such Person if such derivative contract were, at
the time of determination, to be terminated by reason of any event of default or
early termination event thereunder, whether or not such event of default or
early termination event has in fact occurred and (z) any equity related purchase
obligation shall be the maximum fixed redemption or purchase price thereof
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price.
     Indemnified Liabilities. See §18.3.
     Indemnified Person. See §18.3.
     Ineligible Securities. Securities which may not be underwritten or dealt in
by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (12 U.S.C. §24, Seventh), as amended.
     Instrument of Accession. See §15.1.
     Interest Coverage Ratio. At any date of determination, the ratio of
(a) Consolidated Operating Cash Flow for the Reference Period most recently
ended to (b) Consolidated Total Interest Expense for such Reference Period.
     Interest Payment Date. (a) As to any Base Rate Loan, the last day of the
calendar quarter with respect to interest accrued during such calendar quarter,
including, without limitation, the calendar quarter which includes the Drawdown
Date of such Base Rate Loan; and (b) as to any Eurodollar Rate Loan in respect
of which the Interest Period is (i) three months or less, the last day of such
Interest Period and (ii) more than three (3) months, the respective dates that
fall every three months after the beginning of such Interest Period.
     Interest Period. With respect to each Revolving Credit Loan or all or any
relevant portion of the Tranche B Term Loan that is a Eurodollar Rate Loan,
(a) initially, the period commencing on the Drawdown Date of such Loan and
ending on the last day of a period consisting of one (1), two (2), three (3) or
six (6) months, and if acceptable to all Lenders within the relevant Tranche,
nine (9) or twelve (12) months, as selected by the Borrower in a Loan Request or
as otherwise required by the terms of this Credit Agreement, and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Revolving Credit Loan or all or such portion of the Tranche B
Term Loan and ending on the last day of one of the periods set forth

-19-



--------------------------------------------------------------------------------



 



above, as selected by the Borrower in a Conversion Request; provided that all of
the foregoing provisions relating to Interest Periods are subject to the
following:
     (A) if any Interest Period with respect to a Eurodollar Rate Loan would
otherwise end on a day that is not a Eurodollar Business Day, that Interest
Period shall be extended to the next succeeding Eurodollar Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day;
     (B) if the Borrower shall fail to give notice as provided in §2.7 or
§3.5.2, the Borrower shall be deemed to have requested a conversion of the
affected Eurodollar Rate Loan to a Base Rate Loan and the continuance of all
Base Rate Loans as Base Rate Loans on the last day of the then current Interest
Period with respect thereto;
     (C) any Interest Period relating to any Eurodollar Rate Loan that begins on
the last Eurodollar Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and
     (D) any Interest Period that would otherwise extend beyond the Revolving
Credit Maturity Date (if comprising a Revolving Credit Loan) or the Tranche B
Maturity Date (if comprising the Tranche B Term Loan or a portion thereof) shall
end on the Revolving Credit Loan Maturity Date or the Tranche B Maturity Date,
as the case may be.
     Interest Rate Agreement. Any interest rate swap agreement (whether from
fixed to floating or from floating to fixed), interest rate cap agreement,
interest rate collar agreement, interest rate futures contract, interest rate
option agreement or other similar agreement or arrangement to which the Borrower
and any Lender or Affiliate of any Lender is a party, designed to manage
interest rates or interest rate risk in connection with this Credit Agreement,
the Refinancing Notes or any other Indebtedness for borrowed money evidenced by
bonds, debentures or other similar instruments owed by the Borrower or any of
its Subsidiaries.
     Investments. All expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition of Capital Stock or Indebtedness
of, or for loans, advances, capital contributions or transfers of property to,
or in respect of any guaranties (or other commitments as described under the
definition of Indebtedness), or obligations of, any Person, but excluding
accrued interest or earnings thereon. In determining the aggregate amount of
Investments outstanding at any particular time: (a) the amount of any Investment
represented by a guaranty shall be taken at not less than the principal amount
of the obligations guaranteed and still outstanding; (b) there shall be deducted
in respect

-20-



--------------------------------------------------------------------------------



 



of each such Investment any amount received as a return of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution); (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, and (d) there shall not be deducted from the
aggregate amount of Investments any decrease in the value thereof.
     Lead Arrangers. Collectively, Banc of America Securities LLC and Deutsche
Bank Securities Inc. acting as joint lead arrangers and joint book managers.
     Lender Affiliate. (a) With respect to any Lender, (i) an Affiliate of such
Lender or (ii) an Approved Fund and (b) with respect to an Approved Fund, any
other entity (whether a corporation, partnership, limited liability company,
trust or other legal entity) that is a fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Approved Fund or by an Affiliate of such investment advisor.
     Lenders. Collectively, the Revolving Credit Lenders and the Tranche B
Lenders and any institution that becomes a Lender pursuant to §15 or §17.
     Letter of Credit. See §5.1.1.
     Letter of Credit Application. See §5.1.1.
     Letter of Credit Fee. See §5.6.
     Letter of Credit Participation. See §5.1.4.
     License Subsidiaries. Collectively, (a) Emmis License Corporation of New
York, Emmis Radio License Corporation, Emmis Radio License Corporation of New
York, Emmis Radio License, LLC, Emmis Television License, LLC and (b) any new
Subsidiaries that hold licenses to broadcast or transmit radio or television
signals formed or acquired in connection with any Permitted Acquisition, or any
internal reorganization permitted pursuant to §10.5.1(a).
     Lien. Any mortgage, deed of trust, security interest, pledge,
hypothecation, assignment, attachment, deposit arrangement, encumbrance, lien
(statutory, judgment or otherwise), or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any Capitalized Lease, any Synthetic Lease, any
financing lease involving substantially the same economic effect as any of the
foregoing and the filing of any financing statement under the UCC or comparable
law of any jurisdiction and with respect to stock, a Person’s right to acquire
such stock).
     LMA Agreement. Any time brokerage agreement, local marketing agreement or
related or similar agreements pursuant to which a Person acquires the right to
program

-21-



--------------------------------------------------------------------------------



 



substantially all of the time and to sell all of the advertising spots of a
Station owned by another non-affiliated person in exchange for cash payment,
entered into, directly or indirectly, between the Borrower or any of its
Subsidiaries and any Person other than the Parent, the Borrower or any of its
Subsidiaries or their respective Affiliates.
     Loan Documents. Collectively, this Credit Agreement, the Notes (if any),
the Letter of Credit Applications, the Security Documents and any other
documents, agreements or instruments contemplated hereby or thereby or executed
by the Parent, the Borrower or a Subsidiary in connection herewith or therewith.
     Loan Request. See §2.6.
     Loans. Collectively, the Revolving Credit Loans and the Tranche B Term Loan
and for purposes of §15 only, any new loan provided to the Borrower in
accordance with the terms and conditions set forth in such §15.
     Material Adverse Effect. With respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding):
     (a) a material adverse effect on the business, properties, condition
(financial or otherwise), assets, operations or income of the Parent and its
Subsidiaries, taken as a whole;
     (b) a material adverse effect on the ability of the Parent or the Borrower
individually or the Parent and its Subsidiaries, taken as a whole, to perform
any of their respective Obligations under any of the Loan Documents to which it
is a party; or
     (c) any impairment of the validity, binding effect or enforceability of
this Credit Agreement or any of the other Loan Documents, any material
impairment of the rights, remedies or benefits available to the Administrative
Agent or any Lender under any Loan Document or any impairment of the attachment,
perfection or priority of any Lien of the Administrative Agent under the
Security Documents.
     Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries
may at any time draw under outstanding Letters of Credit, as such aggregate
amount may be reduced from time to time pursuant to the terms of the Letters of
Credit.
     Moody’s. Moody’s Investors Services, Inc.
     Mortgaged Property. Any Real Estate which is subject to any Mortgage.
     Mortgages. The mortgages and deeds of trust from the Borrower and/or its
Subsidiaries to the Administrative Agent with respect to the fee and leasehold
interests of

-22-



--------------------------------------------------------------------------------



 



the Borrower and its Subsidiaries in certain Real Estate and in form and
substance satisfactory to the Administrative Agent.
     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.
     Necessary Authorization. Any license, permit, consent, franchise, order,
approval or authorization from, or any filing, recording or registration with,
any Governmental Authority (including without limitation the FCC) necessary to
the conduct of any business of the Borrower or any of its Subsidiaries or for
the ownership, maintenance and operation by such Person of its Stations and
other properties or to the performance by such Person of its obligations under
any LMA Agreement.
     Net Cash Equity Issuance Proceeds. With respect to any Equity Issuance, the
excess of the gross cash proceeds received by the issuer for such Equity
Issuance after deduction of all reasonable and customary transaction expenses
(including, without limitation, underwriting discounts and commissions) actually
incurred in connection with such issuance.
     Net Cash Sale Proceeds. In respect of any Asset Sale or Asset Swap, the
gross cash proceeds received by the Parent or any of its Subsidiaries, minus,
the sum of (a) all reasonable out-of-pocket fees, commissions and other
reasonable and customary direct expenses actually incurred in connection with
such Asset Sale or Asset Swap, including any income taxes payable as a result of
such Asset Sale and the amount of any transfer or documentary taxes required to
be paid by such Person in connection with such Asset Sale or Asset Swap, plus
(b) the aggregate amount of cash so received by such Person which is required to
be used to retire (in whole or in part) any Indebtedness (other than under the
Loan Documents) of such Person permitted by this Credit Agreement that was
secured by a lien or security interest permitted by this Credit Agreement having
priority over the liens and security interests (if any) of the Administrative
Agent (for the benefit of the Administrative Agent and the Lenders) with respect
to such assets transferred and which is required to be repaid in whole or in
part (which repayment, in the case of any other revolving credit arrangement or
multiple advance arrangement, reduces any commitment thereunder) in connection
with such Asset Sale or Asset Swap, plus (c) any cash reserve in an amount
reasonably determined by the Borrower to be necessary in connection with
indemnification obligations or potential post-closing purchase price adjustments
relating to such Asset Sale or Asset Swap so long as the Administrative Agent
holds such cash reserve amount as cash collateral pursuant to §4.6 hereof and
the Borrower provides to the Administrative Agent an accounting of such proceeds
reasonably satisfactory to the Administrative Agent. If the Parent or any of its
Subsidiaries receives any promissory notes or other instruments as part of the
consideration for such Asset Sale or Asset Swap or if payment in cash of any
portion of the consideration for such Asset Sale or Asset Swap is otherwise
deferred or if the amount previously held as a cash reserve for indemnification
obligations or purchase price adjustments is reduced, Net Cash Sale Proceeds
shall be deemed to include any

-23-



--------------------------------------------------------------------------------



 



cash payments in respect of such notes or instruments or otherwise deferred
portion of such consideration when and to the extent received by such Person.
     Non-Excluded Taxes. See §6.3.2.
     Notes. Collectively, the Revolving Credit Notes, the Tranche B Term Notes
and any promissory notes of the Borrower evidencing a new Loan to the Borrower
advanced in accordance with the terms and conditions set forth in §15.
     Obligations. All indebtedness, obligations and liabilities of any of the
Parent, the Borrower and its Subsidiaries to any of the Lenders or any of the
Agents, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under or in connection with this Credit Agreement or any of the other
Loan Documents or any of the Loans made or Reimbursement Obligations incurred or
any of the Notes, Letter of Credit Applications, Letters of Credit or other
instruments at any time evidencing any thereof or any Interest Rate Agreement
(a) required to be maintained pursuant to the terms of this Credit Agreement (or
otherwise maintained in respect of Loans made hereunder) or (b) in respect of
the Refinancing Notes or any other Indebtedness for borrowed money evidenced by
bonds, debentures or other similar instruments owed by the Borrower or any of
its Subsidiaries. This term includes, without limitation, all interest that
accrues after the commencement of any case or proceeding by or against any
credit party in bankruptcy whether or not allowed in such case or proceeding.
     Omnibus Amendment and Reaffirmation Agreement. The Omnibus Amendment and
Reaffirmation Agreement, dated on or about the date hereof, among the Borrower,
Parent and each Subsidiary.
     Operating Subsidiaries. Collectively, (a) Emmis Radio Corporation, Emmis
Meadowlands Corporation, Emmis Publishing Corporation, Mediatex Communications
Corporation, Los Angeles Magazine Holding Company, Inc., and Emmis Enterprises,
Inc., each an Indiana corporation; (b) Emmis Radio, LLC, an Indiana limited
liability company; (c) Emmis International Broadcasting Corporation, a
California corporation; (d) the Partnership Subsidiaries and their successors;
and (e) any new Subsidiaries acquired in connection with any Permitted
Acquisition or any internal reorganization permitted pursuant to §10.5.1(a) used
to hold assets (other than broadcast licenses) used in connection with, and to
conduct operations of, any Station.
     outstanding. With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination.
     Parent. Emmis Communications Corporation, an Indiana corporation.

-24-



--------------------------------------------------------------------------------



 



     Partnership Subsidiaries. Collectively, Emmis Indiana Broadcasting, L.P.,
Emmis Publishing, L.P. and Emmis Television Broadcasting, L.P., each an Indiana
limited partnership.
     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Perfection Certificates. The Perfection Certificates as defined in the
Security Agreements.
     Permitted Acquisition. Any acquisition permitted under §10.5.1.
     Permitted Holders. Jeffrey Smulyan, his spouse, his children, his
grandchildren, his estate and trusts created for the benefit of any of the
foregoing.
     Permitted Liens. Liens permitted by §10.2.
     Permitted Parent Indebtedness. Indebtedness incurred by the Parent to the
extent that the following conditions have been satisfied prior to the incurrence
thereof by the Parent:
     (a) no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such Indebtedness;
     (b) such Indebtedness is unsecured;
     (c) the definitive loan documentation for such Indebtedness (i) shall not
require any scheduled amortization payments and any mandatory prepayments prior
to the final payment and performance in full in cash of all Obligations
hereunder, including the cancellation or cash collateralization of any Letters
of Credit, and the termination of the Commitments hereunder; (ii) shall not
require or contemplate any cash interest payments being made unless permitted by
§10.13.2; and (iii) shall permit interest to capitalize without giving rise to a
default or event of default (howsoever defined) thereunder in the event that the
Parent shall not be permitted to make any cash interest payment under §10.13.2;
     (d) the final maturity date of such Indebtedness shall occur after the
Final Maturity Date; and
     (e) prior to the incurrence of such Indebtedness by the Parent, the Total
Leverage Ratio (calculated on a pro forma basis after giving effect to such
Indebtedness and any previously capitalized interest thereon, and as though such
Indebtedness were incurred directly by the Borrower) shall be less than
8.50:1.00.

-25-



--------------------------------------------------------------------------------



 



     Person. Any individual, corporation, limited liability company,
partnership, limited liability partnership, trust, other unincorporated
association, business, or other legal entity, and any Governmental Authority.
     Platform. See §9.5.6.
     Pledge Agreement. Collectively, the Pledge Agreement, dated as of May 10,
2004, by and among the Parent, the Borrower and each of the Subsidiaries and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent and any other pledge agreement entered into by the Parent or any of its
Subsidiaries and the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent.
     Pro Forma Basis. In connection with any proposed Permitted Acquisition,
(including acquisitions contemplated in connection with an LMA Agreement), Asset
Sale or Asset Swap, the calculation of compliance with the financial covenants
set forth in §11 by the Borrower and its Subsidiaries after including the
business, business division or Person to be acquired in connection with any
Permitted Acquisition or Asset Swap as if such business, business division or
Person were a Subsidiary and after excluding any business, business division or
Person to be sold or otherwise disposed of in connection with any Asset Sale or
Asset Swap. The calculation of such compliance shall be determined as of the
most recently ended Reference Period by reference to the financial results of
the Borrower and its Subsidiaries for such Reference Period after adjusting the
same to (i) exclude the financial results attributable to any business, business
division or Person to be sold or otherwise disposed of as if such transaction
occurred on the first day of such Reference Period and (ii) include the audited
financial results of any business, business division or Person to be acquired,
if available for such Reference Period, or if such audited financial results are
not available for such Reference Period, any unaudited financial results or any
management reports as are approved by the Administrative Agent in respect of
such business, business division or Person, as if such Permitted Acquisition or
Asset Swap had occurred on the first day of such Reference Period and including
the adjustments described in clauses (a), (b), (c), (d), (e) and (f) below.
Following a Permitted Acquisition, Asset Sale or Asset Swap, the calculation of
compliance with the covenants set forth in §11 for any Reference Period which
contains the fiscal quarter in which such Permitted Acquisition, Asset Sale or
Asset Swap occurred shall be calculated in the manner set forth above for any
portion of the then applicable Reference Period which occurred prior to the date
of such transaction including the adjustments described in clauses (a), (b),
(c), (d), (e) and (f) below:
     (a) all Indebtedness (whether under this Credit Agreement or otherwise) and
any other balance sheet adjustments incurred, made or assumed in connection with
a Permitted Acquisition or Asset Swap shall be deemed to have been incurred,
made or assumed on the first day of the Reference Period, and all Indebtedness
of the Person acquired or to be acquired in such Permitted Acquisition or Asset
Swap or which is attributable to the business or business

-26-



--------------------------------------------------------------------------------



 



division acquired or to be acquired which was or will have been repaid in
connection with the consummation of the Permitted Acquisition or Asset Swap
shall be deemed to have been repaid on the first day of the Reference Period;
     (b) all Indebtedness assumed to have been incurred pursuant to the
preceding clause (a) in connection with a Permitted Acquisition or Asset Swap
shall be deemed to have borne interest at (i) the arithmetic mean of (A) the
Eurodollar Rate for Eurodollar Rate Loans having an Interest Period of one
(1) month in effect on the first day of the Reference Period and (B) the
Eurodollar Rate for Eurodollar Rate Loans having an Interest Period of one
(1) month in effect on the last day of the Reference Period plus (ii) the
Applicable Margin with respect to Revolving Credit Loans which are Eurodollar
Rate Loans then in effect (after giving effect to the Permitted Acquisition or
Asset Swap on a pro forma basis);
     (c) any interest paid in connection with Indebtedness which was or will
have been repaid or prepaid in connection with a Permitted Acquisition, Asset
Sale or Asset Swap shall be excluded in the pro forma calculation of the
financial covenants set forth in §11 (i.e., treated as though such interest
expense had not been incurred);
     (d) all Indebtedness which is to be or has been repaid or prepaid in
connection with an Asset Sale (and as to any prior Asset Sales which occurred
during such Reference Period) shall be deemed to have been repaid on the first
day of the Reference Period;
     (e) for purposes of calculating Consolidated Operating Cash Flow for the
Reference Period, other reasonable cost savings, expenses and other income
statement, or operating statement adjustments as may be approved by the
Administrative Agent in writing which are attributable to the change in
ownership and/or management resulting from such Permitted Acquisition or Asset
Swap (including the amount of any pre-acquisition management fees paid during
such period in connection with the operation of any Station subject to such
Permitted Acquisition or Asset Swap to the extent such fees are not payable
after such transaction) shall be deemed to have been realized on the first day
of the Reference Period, provided that the Administrative Agent shall be under
no obligation to approve such cost savings, expenses or other adjustments; and
     (f) for purposes of calculating Consolidated Operating Cash Flow for the
Reference Period, with respect to any Permitted Acquisition or Asset Swap,
Consolidated Net Income (or Deficit) shall be increased by (i) the amount of any
bad debt reserve adjustment associated with any

-27-



--------------------------------------------------------------------------------



 



accounts receivable on the books of such acquired Station on the date of
acquisition thereof to the extent that such accounts receivable are not acquired
by the Borrower or any of such Subsidiaries, and (ii) the amount of any bad debt
reserve adjustment associated with any accounts receivable on the books of such
acquired Station on the date of acquisition thereof and which are acquired by
the Borrower or any of such Subsidiaries to the extent such bad debt reserve
adjustment exceeds the amount the Borrower would have reserved with respect to
such accounts receivable in accordance with its customary reserve practices.
     Program. Any television series or other program produced or distributed for
television, or film or video release (including any syndicated series or other
program regardless of its medium of initial exploitation), in each case whether
recorded on film, videotape, audio tape, cassette, cartridge, disc or by any
other means, method, process or device, whether now known or hereafter
developed.
     Program Contracts. All contracts for television and film, Programs, music
and related audio rights and syndicated series exhibition rights acquired under
license agreements.
     Program Rights. Any right whether arising under Program Contracts or
otherwise, to sell, distribute, subdistribute, exhibit, lease, sublease,
license, sublicense or otherwise exploit Programs.
     Program Rights Costs. The maximum amount which the Borrower and/or any of
its Subsidiaries or its or their co-venturers have furnished or have
contractually committed to furnish (whether or not such commitments shall be
reflected as an asset or liability on the consolidated balance sheet of the
Borrower) toward the production or acquisition by the Borrower and/or any of its
Subsidiaries or its or their co-venturers in connection with any Program Rights
with respect to any Program.
     Programming Amortization Expense. For any period, total amortization
expense of the Borrower and its Subsidiaries for such period which is directly
attributable to Programs, Program Rights or Program Contracts, determined on a
consolidated basis in accordance with GAAP.
     Programming Cash Payments. For any period, the aggregate cash payments
actually made by Borrower and its Subsidiaries during such period in respect of
Programming Obligations, determined on a consolidated basis in conformity with
GAAP.
     Programming Obligations. For any period, all direct or indirect liabilities
(including, but without duplication, any guaranties and other contingent
obligations relating to or arising in connection with a Programming Obligation),
contingent or otherwise, with respect to Program Contracts, Programs or Program
Rights, (including, without limitation, all Program Rights Costs) of the
Borrower and/or its Subsidiaries whether or not reflected on the consolidated
balance sheet of the Borrower and its subsidiaries prepared in conformity with
GAAP.
     Projections. See §8.4.3.

-28-



--------------------------------------------------------------------------------



 



     Public Lender. See §9.5.6.
     RAM. Radio Austin Management, L.L.C., the sole general partner of the
Austin Partnership, which is and shall remain a single purpose entity whose sole
material asset is the general partnership interest in the Austin Partnership.
     Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.
     Reference Period. As of any date of determination, the period of four
(4) consecutive fiscal quarters of the Borrower and its Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).
     Refinancing Note Documents. Each of the documents, instruments and other
agreements entered into or delivered by the Borrower (including, without
limitation, the Refinancing Notes and the Refinancing Note Indenture) and/or any
Subsidiary of the Borrower relating to the issuance by the Borrower of the
Refinancing Notes and any guaranties or other documents related thereto, each in
form and substance reasonably satisfactory to the Administrative Agent, as the
same may be supplemented, amended or modified from time to time in accordance
with the terms hereof (including, without limitation, §10.8) and thereof.
     Refinancing Note Indenture. The indenture between the Borrower and The Bank
of Nova Scotia Trust Company of New York which governs the Refinancing Notes and
contains materials, terms and conditions which are less restrictive than the
terms and conditions of this Credit Agreement and otherwise in form and
substance reasonably satisfactory to the Administrative Agent, as the same may
be supplemented, amended or modified from time to time in accordance with the
terms hereof (including §10.8) and thereof.
     Refinancing Notes. The Borrower’s unsecured 6-7/8% subordinated notes due
2012 issued by the Borrower under the Refinancing Note Indenture.
     Register. See §17.2.
     Reimbursement Obligation. The Borrower’s obligation to reimburse the
Administrative Agent and the Revolving Credit Lenders on account of any drawing
under any Letter of Credit as provided in §5.2.
     Related Parties. With respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
     Required Lenders. As of any date, the Lenders (other than Delinquent
Lenders) holding greater than fifty percent (50%) of the sum of (i) the
aggregate outstanding

-29-



--------------------------------------------------------------------------------



 



principal amount of the Tranche B Term Loans on such date, and (ii) the Total
Revolving Credit Commitment on such date, or, in the event that the Total
Revolving Credit Commitment has been terminated or otherwise reduced to zero,
the outstanding principal amount of Revolving Credit Loans on such date, and
(iii) the aggregate outstanding principal amount on such date of any new Tranche
structured as a term tranche pursuant to §15.1.
     Required Revolver Lenders. As of any date, the Revolving Credit Lenders
(other than Delinquent Lenders) holding greater than fifty percent (50%) of the
Total Revolving Credit Commitment on such date, or, in the event that the Total
Revolving Credit Commitment has been terminated or otherwise reduced to zero,
the outstanding principal amount of Revolving Credit Loans on such date.
     Required Term Lenders. As of any date, the Tranche B Lenders and (as
applicable) the Lenders of any new Tranche structured as a term tranche pursuant
to §15.1 (other than, in each case Delinquent Lenders) holding greater than
fifty percent (50%) of the sum of (i) the aggregate outstanding principal amount
of the Tranche B Term Loans on such date, and (ii) the aggregate outstanding
principal amount on such date of any new Tranche structured as a term tranche
pursuant to §15.1.
     Restricted Payment. In relation to the Borrower and its Subsidiaries, any
(a) Distribution, (b) payment in respect of Subordinated Debt (including
Additional Subordinated Debt), (c) payment of management, consulting or similar
fees to Affiliates of the Borrower or such Subsidiary, or (d) derivatives or
other transactions with any financial institution, commodities or stock exchange
or clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or such
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any Capital Stock of the Borrower or such Subsidiary.
     Revolving Credit Commitment. With respect to each Revolving Credit Lender,
the amount set forth on Schedule 1 hereto (as adjusted from time to time
pursuant to §§15 and/or 17) as the amount of such Revolving Credit Lender’s
commitment to make Revolving Credit Loans to, and to participate in the
issuance, extension and renewal of Letters of Credit for the account of, the
Borrower, as the same may be reduced or increased from time to time pursuant to
§15 or §17 hereof; or if such commitment is terminated pursuant to the
provisions hereof, zero.
     Revolving Credit Lenders. Each Lender which has a Revolving Credit
Commitment set forth opposite its name on Schedule 1 hereto and any other Person
who becomes an assignee of any rights and obligations of a Revolving Credit
Lender pursuant to §17 or who agrees to advance additional Revolving Credit
Loans pursuant to §15.
     Revolving Credit Loans. Revolving credit loans made or to be made by the
Revolving Credit Lenders to the Borrower pursuant to §2.

-30-



--------------------------------------------------------------------------------



 



     Revolving Credit Maturity Date. November 2, 2012.
     Revolving Credit Notes. See §2.4.
     Security Agreement. The Security Agreement, dated as of May 10, 2004,
between the Borrower and each of the Subsidiaries and the Administrative Agent,
in form and substance satisfactory to the Administrative Agent.
     Security Documents. The Omnibus Amendment and Reaffirmation Agreement, the
Guaranty, the Security Agreement, the Mortgages, the Trademark Agreement, the
Copyright Mortgage, the Pledge Agreement, the Collateral Assignments of
Contracts and all other instruments and documents, including without limitation
UCC financing statements, required to be executed or delivered pursuant to any
Security Document.
     Settlement. The making or receiving of payments, in immediately available
funds, by the Revolving Credit Lenders, to the extent necessary to cause each
Revolving Credit Lender’s actual share of the outstanding amount of Revolving
Credit Loans (after giving effect to any Loan Request) to be equal to such
Revolving Credit Lender’s Commitment Percentage of the outstanding amount of
such Revolving Credit Loans (after giving effect to any Loan Request), in any
case where, prior to such event or action, the actual share is not so equal.
     Settlement Amount. See §2.9.1.
     Settlement Date. (a) The Drawdown Date relating to any Loan Request,
(b) Friday of each week, or if a Friday is not a Business Day, the Business Day
immediately following such Friday, (c) at the option of the Administrative
Agent, on any Business Day following a day on which the account officers of the
Administrative Agent active upon the Borrower’s account become aware of the
existence of an Event of Default, (d) any Business Day on which the amount of
Revolving Credit Loans outstanding from Bank of America plus Bank of America’s
Commitment Percentage of the sum of the Maximum Drawing Amount and any Unpaid
Reimbursement Obligations is equal to or greater than Bank of America’s
Commitment Percentage of the Total Revolving Credit Commitment, (e) the Business
Day immediately following any Business Day on which the amount of Revolving
Credit Loans outstanding increases or decreases by more than $2,000,000 as
compared to the previous Settlement Date, (f) any day on which any conversion of
a Base Rate Loan to a Eurodollar Rate Loan occurs, or (g) any Business Day on
which the amount of outstanding Revolving Credit Loans decreases.
     Settling Lender. See §2.9.1.
     Sinclair Definitive Agreement. That certain Agreement for Purchase of
Limited Partner and Member Interests, dated as of March 3, 2003, between
Sinclair Telecable, Inc. and the Borrower, together with all other agreements
and documents entered into or

-31-



--------------------------------------------------------------------------------



 



delivered pursuant to or in connection therewith, relating to the Austin
Investment and the governance of, or operation of the business of, the Austin
Partnership thereafter.
     Solvent. With respect to any Person as of any date of determination,
(a) the fair value of the property of such Person (both at fair valuation and at
present fair saleable value) is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liabilities of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed in an amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     S&P. Standard & Poor’s Ratings Group.
     SPC. See §17.1.
     Station. All of the properties, assets and operating rights constituting a
system for transmitting radio or television signals from a transmitter licensed
by the FCC or, solely for purposes of the definition of “Consolidated Net
Income”, any Foreign Governmental Authority with licensing authority over such
Station, together with any subsystem which is ancillary to such system and
including all the Stations set forth on Schedule 8.3(b) hereto.
     Subordinated Debt. Collectively, (a) the Refinancing Notes and the
Subordinated Guaranties and (b) any other unsecured Indebtedness (including
guaranties by Subsidiaries of such unsecured Indebtedness) issued by the
Borrower or any Subsidiary after the Funding Date that is expressly subordinated
and made junior to the payment and performance in full in cash of the
Obligations, and evidenced as such by a written instrument containing
subordination provisions in form and substance reasonably satisfactory to the
Administrative Agent and approved by the Administrative Agent in writing
(“Additional Subordinated Debt”); provided that the material terms and
conditions of such Additional Subordinated Debt are less restrictive than the
terms and conditions set forth in this Credit Agreement with respect to the
Obligations and no more restrictive than the terms and conditions of the
Refinancing Notes as reasonably determined by the Administrative Agent and
provided, further that the Administrative

-32-



--------------------------------------------------------------------------------



 



Agent shall have received from the Borrower a certificate from the principal
financial or accounting office of the Borrower or the Parent, as applicable,
certifying that the Obligations of the Borrower and its Subsidiaries arising
under this Credit Agreement and the other Loan Documents constitute “Senior
Debt” under and as defined in the definitive documentation governing such
Indebtedness, and the incurrence of the Obligations is permitted under the
definitive documentation governing such Indebtedness and will not cause a
“Default” or “Event of Default” under and as defined in such definitive
documentation. For the purposes of clarification, if any Additional Subordinated
Debt has an interest rate higher than the interest rate applicable to the
Refinancing Notes, such Additional Subordinated Debt shall not be deemed more
restrictive than the Refinancing Notes solely because of such higher interest
rate.
     Subordinated Guaranties. The guaranties of certain subsidiaries of the
Borrower of the obligations of the Borrower under the Refinancing Notes pursuant
to the Refinancing Note Indenture which are subordinated to the repayment of the
Obligations in accordance with the terms of the Refinancing Note Indenture.
     Subsidiary. Any corporation, association, trust, partnership, limited
liability company or other business entity of which the designated parent shall
at any time own directly or indirectly through a Subsidiary or Subsidiaries at
least a majority of the shares of Capital Stock or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency). For purposes of this Credit Agreement, with respect
to the Parent, the Borrower or any of their respective Subsidiaries,
“Subsidiary” shall include all Subsidiaries of the Parent and the Borrower other
than Excluded Subsidiaries, except as otherwise expressly provided.
     Syndication Agent. As defined in the preamble hereto.
     Synthetic Lease. Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
     Title Insurance Company. With respect to each Mortgaged Property, as
applicable, Chicago Title Insurance Company and/or any other title insurance
company reasonably acceptable to the Administrative Agent, and collectively if
the context requires, all such companies.
     Title Policy. In relation to each Mortgaged Property, an ALTA standard form
title insurance policy issued by the Title Insurance Company (with such
reinsurance or co-insurance as the Administrative Agent may require, any such
reinsurance to be with direct access endorsements) in such amount as may be
reasonably determined by the Administrative Agent insuring the priority of the
Mortgage of such Mortgaged Property and that the Borrower or one of its
Subsidiaries holds marketable fee simple or leasehold title (as applicable) to
such Mortgaged Property, subject only to the encumbrances

-33-



--------------------------------------------------------------------------------



 



permitted by such Mortgage and which shall not contain exceptions for mechanics
liens, persons in occupancy or matters which would be shown by a survey (except
as may be permitted by such Mortgage), shall not insure over any matter except
to the extent that any such affirmative insurance is acceptable to the
Administrative Agent in its sole discretion, and shall contain such endorsements
and affirmative insurance as the Administrative Agent in its discretion may
require, including but not limited to (a) comprehensive endorsement,
(b) variable rate of interest endorsement, (c) usury endorsement, (d) revolving
credit endorsement, (e) tie-in endorsement, (f) doing business endorsement and
(g) ALTA form 3.1 zoning endorsement.
     Total Commitment. The sum of (a) the Total Revolving Credit Commitment,
plus (b) the sum of the Tranche B Commitments of the Tranche B Lenders plus
(c) to the extent not otherwise included in the preceding clauses, the sum of
the commitments in respect of any new Tranche structured as a term tranche
pursuant to §15.1.
     Total Leverage Ratio. As at any date of determination, the ratio of
(a) Consolidated Total Funded Debt outstanding on such date to (b) Consolidated
Operating Cash Flow for the Reference Period ending on such date.
     Total Percentage. With respect to each Lender without duplication, the sum
of (a) the Tranche B Term Loan held by such Lender plus (b) the Revolving Credit
Commitment of such Lender (or, if such Revolving Credit Commitment has been
terminated, the Revolving Credit Loans, Letter of Credit Participations in
Unpaid Reimbursement Obligations, and participating interests in the risk
relating to outstanding Letters of Credit held by such Lender) plus (c) to the
extent not otherwise included in the foregoing, such Lender’s interest in any
new Tranche structured as a term tranche pursuant to §15.1 as a percentage of
the sum of (x) the outstanding principal amount of the Tranche B Term Loan plus
(y) the greater of (i) the Total Revolving Credit Commitment and (ii) the
outstanding principal amount of the Revolving Credit Loans, Unpaid Reimbursement
Obligations and the Maximum Drawing Amount of Letters of Credit plus (z) the
outstanding principal amount of any new Tranche structured as a term tranche
pursuant to §15.1.
     Total Revolving Credit Commitment. The sum of the Revolving Credit
Commitments of the Revolving Credit Lenders, as in effect from time to time,
which as of the Funding Date shall be equal to the aggregate principal amount of
$145,000,000, as such amount may be decreased from time to time pursuant to the
terms hereof or increased thereafter pursuant to the terms and conditions set
forth in §15.
     Trademark Agreement. The Trademark Collateral Security and Pledge
Agreement, dated as of May 10, 2004, by and among the Borrower and each of the
Subsidiaries and the Administrative Agent, in form and substance satisfactory to
the Administrative Agent.

-34-



--------------------------------------------------------------------------------



 



     Trades. Those assets and liabilities of the Borrower and any of its
Subsidiaries which do not represent the right to receive payment in cash or the
obligation to make payment in cash and which arise pursuant to so-called trade
or barter transactions.
     Tranche. Collectively, or individually as the context indicates, the
Revolving Credit Loans if any are outstanding and/or the Tranche B Term Loan,
and for purposes of §15 only, any new Loan provided to the Borrower in
accordance with the terms and conditions set forth in such §15.
     Tranche B Commitment. With respect to each Tranche B Lender, the agreement
of such Person to make a Tranche B Term Loan on the Funding Date in the amount
set forth on Schedule 1 or any additional commitment to make a Tranche B Term
Loan as provided in §15 or as such amount may be adjusted pursuant to §17
hereof.
     Tranche B Lenders. Each Lender which has a Tranche B Commitment set forth
opposite its name on Schedule 1 and any other Person who becomes an assignee of
any rights and obligations of a Tranche B Lender pursuant to §17 or who agrees
to advance additional Tranche B Term Loans pursuant to §15.
     Tranche B Maturity Date. November 1, 2013.
     Tranche B Term Loan. The term loan made or to be made by the Tranche B
Lenders to the Borrower on the Funding Date in the aggregate principal amount of
$455,000,000 pursuant to §3.1, as such amount may be increased thereafter
pursuant to the terms and conditions set forth in §15.
     Tranche B Term Notes. See §3.2.
     TV Assets. Television assets or businesses including, without limitation,
the television Stations and assets associated therewith listed on
Schedule 8.3(b) of the Credit Agreement and the television licenses listed on
Schedule 8.21 of the Credit Agreement.
     TV Asset Sale. Any one or series of transactions pursuant to which the
Borrower or any Subsidiary conveys, sells, leases, licenses or otherwise
disposes of, directly or indirectly, TV Assets.
     Type. As to any Revolving Credit Loan or all or any portion of the Tranche
B Term Loan or all or any portion of any additional term loan structured as a
term tranche pursuant to §15.1, its nature as a Base Rate Loan or a Eurodollar
Rate Loan.
     UCC. The Uniform Commercial Code as in effect in the State of New York.
     Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Borrower does not reimburse the Administrative Agent and the Revolving Credit
Lenders on the date specified in, and in accordance with, §5.2.

-35-



--------------------------------------------------------------------------------



 



     1.2. Rules of Interpretation.
     (a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.
     (b) The singular includes the plural and the plural includes the singular.
     (c) A reference to any law includes any amendment or modification to such
law.
     (d) A reference to any Person includes its permitted successors and
permitted assigns.
     (e) Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
     (f) The words “include”, “includes” and “including” are not limiting.
     (g) All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC have the meanings assigned to them therein, with the term
“instrument” being that defined under Article 9 of the UCC.
     (h) Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.
     (i) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
     (j) Unless otherwise expressly indicated, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”
     (k) This Credit Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters. All such limitations, tests and measurements are, however, cumulative
and are to be performed in accordance with the terms thereof.
     (l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties. Accordingly, this Credit Agreement and the other

-36-



--------------------------------------------------------------------------------



 



Loan Documents are not intended to be construed against the Administrative Agent
or any of the Lenders merely on account of the Administrative Agent’s or any
Lender’s involvement in the preparation of such documents.
2. THE REVOLVING CREDIT FACILITY.
     2.1. Commitment to Lend. Subject to the terms and conditions set forth in
this Credit Agreement, each of the Revolving Credit Lenders severally agrees to
lend to the Borrower and the Borrower may borrow, repay, and reborrow from time
to time from the Funding Date up to but not including the Revolving Credit
Maturity Date upon notice by the Borrower to the Administrative Agent given in
accordance with §2.6, such sums as are requested by the Borrower up to a maximum
aggregate amount outstanding (after giving effect to all amounts requested) at
any one time equal to such Revolving Credit Lender’s Revolving Credit Commitment
minus such Revolving Credit Lender’s Commitment Percentage of the sum of the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations, provided that
the sum of the outstanding aggregate amount of all Revolving Credit Loans (after
giving effect to all amounts requested) plus the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations shall not at any time exceed the Total
Revolving Credit Commitment at such time. The Revolving Credit Loans shall be
made pro rata in accordance with each Revolving Credit Lender’s Commitment
Percentage of the Total Revolving Credit Commitment. Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that the conditions set forth in §12 and §13, in the case of the
initial Revolving Credit Loans to be made on the Funding Date, and §13, in the
case of all other Revolving Credit Loans, have been satisfied on the date of
such request.
     2.2. Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the accounts of the Revolving Credit Lenders in accordance with their
respective Commitment Percentages of the Total Revolving Credit Commitment
(which shall be calculated without giving effect to any temporary reductions of
the Total Revolving Credit Commitment by virtue of the operation of §4.6) a
commitment fee (the “Commitment Fee”) calculated at the rate of (a) at any time
when the Total Leverage Ratio, determined as at the last day of the Reference
Period most recently ended, equals or exceeds 6.00:1.00, 0.500% per annum,
(b) at any time when the Total Leverage Ratio, determined as at the last day of
the Reference Period most recently ended, equals or exceeds 5.00:1.00, but is
less than 6.00:1.00, 0.375% per annum, and (c) at any time when the Total
Leverage Ratio, determined as at the last day of the Reference Period most
recently ended, is less than 5.00:1.00, 0.250% per annum, in each case, on the
actual daily amount during each calendar quarter or portion thereof from the
Funding Date to the Revolving Credit Maturity Date by which the Total Revolving
Credit Commitment minus the sum of the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations exceeds the outstanding amount of Revolving Credit
Loans during such calendar quarter; provided, however, for the period commencing
on the Funding Date through but not including a date which is three months
following the Funding Date, the Commitment Fee shall be 0.500% per annum. The
Commitment Fee shall be calculated

-37-



--------------------------------------------------------------------------------



 



by the Administrative Agent by reference to the Compliance Certificate most
recently delivered pursuant to §9.4(c) and adjusted as necessary on each
Adjustment Date (and in the event the Borrower fails to deliver a Compliance
Certificate when so required, the Commitment Fee shall be calculated adopting
the Total Leverage Ratio assumed for purposes of the calculation of the
Applicable Margin pursuant to the provisos of clause (a) of the definition of
Applicable Margin). The Commitment Fee shall be payable quarterly in arrears on
each Interest Payment Date with respect to Base Rate Loans, with a final payment
on the Revolving Credit Maturity Date or any earlier date on which the Revolving
Credit Commitments shall terminate.
     2.3. Reduction of Revolving Credit Commitment. The Borrower shall have the
right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Administrative Agent to reduce by $2,000,000 or an
integral multiple thereof or to terminate entirely the Total Revolving Credit
Commitment, whereupon the Revolving Credit Commitments of the Revolving Credit
Lenders shall be reduced pro rata in accordance with their respective Commitment
Percentages of the Total Revolving Credit Commitment of the amount specified in
such notice or, as the case may be, terminated. Promptly after receiving any
notice of the Borrower delivered pursuant to this §2.3, the Administrative Agent
will notify the Revolving Credit Lenders of the substance thereof. Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Administrative Agent for the respective accounts of the Revolving Credit
Lenders the full amount of any Commitment Fee then accrued on the amount of the
reduction. No reduction or termination of the Revolving Credit Commitments may
be reinstated. In addition, the Total Revolving Credit Commitment shall be
reduced in accordance with §4.
     2.4. Evidence of Revolving Credit Loans; Revolving Credit Notes. The
Revolving Credit Loans made by each Revolving Credit Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Revolving Credit Lender shall be
conclusive absent manifest error of the amount of the Revolving Credit Loans
made by the Revolving Credit Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Revolving Credit
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. In addition to such accounts or records, upon
request of any Revolving Credit Lender, its Revolving Credit Loans shall be
evidenced by a separate promissory note of the Borrower in substantially the
form of Exhibit A hereto or such other substantially similar form with
appropriate adjustments deemed necessary by the Administrative Agent from time
to time (each a “Revolving Credit Note”), and completed with appropriate
insertions. Any such Revolving Credit Note shall be payable to the order of such
Revolving Credit Lender in a principal amount equal to such

-38-



--------------------------------------------------------------------------------



 



Revolving Credit Lender’s Revolving Credit Commitment or, if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, plus interest accrued thereon, as set forth below. Each Revolving Credit
Lender may attach schedules to its Revolving Credit Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Revolving Credit Loans
and payments with respect thereto.
     2.5. Interest on Revolving Credit Loans. Except as otherwise provided in
§6.11,
     (a) Each Revolving Credit Loan which is a Base Rate Loan shall bear
interest for each day on which such Base Rate Loan is outstanding at the rate
per annum equal to the Base Rate plus the Applicable Margin in effect from time
to time with respect to Revolving Credit Loans which are Base Rate Loans.
     (b) Each Revolving Credit Loan which is a Eurodollar Rate Loan shall bear
interest for each Interest Period applicable thereto at the rate per annum equal
to the Eurodollar Rate determined for each Interest Period plus the Applicable
Margin in effect from time to time with respect to Revolving Credit Loans which
are Eurodollar Rate Loans.
The Borrower promises to pay interest on each Revolving Credit Loan in arrears
on each Interest Payment Date with respect thereto.
     2.6. Requests for Revolving Credit Loans. The Borrower shall give to the
Administrative Agent written notice in the form of Exhibit B hereto (or
telephonic notice confirmed in a writing in the form of Exhibit B hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) no later than
(a) 11:00 a.m. (Dallas, Texas time) on the day that is one (1) Business Day
prior to the proposed Drawdown Date of any Base Rate Loan and (b) 11:00 a.m.
(Dallas, Texas time) on the day that is three (3) Eurodollar Business Days prior
to the proposed Drawdown Date of any Eurodollar Rate Loan. Each such notice
shall specify (i) the principal amount of the Revolving Credit Loan requested,
(ii) the proposed Drawdown Date of such Revolving Credit Loan, (iii) the Type of
such Revolving Credit Loan and (iv) in the case of a Eurodollar Rate Loan, the
Interest Period for such Revolving Credit Loan. Promptly upon receipt of any
such notice, the Administrative Agent shall notify each of the Revolving Credit
Lenders thereof. Each Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date. Each
Loan Request shall be in a minimum aggregate amount of (a) in the case of Base
Rate Loans, $500,000 or in integral multiples of $100,000 in excess thereof and
(b) in the case of Eurodollar Rate Loans, $1,000,000 or in integral multiples of
$100,000 in excess thereof; provided, that no more than twelve (12) Eurodollar
Rate Loans having different Interest Periods may be outstanding at any time.

-39-



--------------------------------------------------------------------------------



 



     2.7. Conversion Options.
     2.7.1. Conversion to Different Type of Revolving Credit Loan. The Borrower
may elect from time to time to convert any outstanding Revolving Credit Loan to
a Revolving Credit Loan of another Type, provided that with respect to any such
conversion of a Base Rate Loan to a Eurodollar Rate Loan, the Borrower shall
give the Administrative Agent prior written notice of such election no later
than 11:00 a.m. (Dallas, Texas time) on the third (3rd) Eurodollar Business Day
prior to the date of such conversion; and no Revolving Credit Loan may be
converted into a Eurodollar Rate Loan when any Event of Default has occurred and
is continuing. On the date on which such conversion is being made, each
Revolving Credit Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Revolving Credit Loans to its Domestic Lending
Office or its Eurodollar Lending Office, as the case may be. All or any part of
outstanding Revolving Credit Loans of any Type may be converted into a Revolving
Credit Loan of another Type as provided herein; provided that if a Eurodollar
Rate Loan is converted to a Base Rate Loan on a day which is not the last day of
the Interest Period relating thereto, the Borrower shall indemnify the Lenders
for any additional costs relating thereto pursuant to §6.10. Each Conversion
Request relating to the conversion of a Revolving Credit Loan to a Eurodollar
Rate Loan shall be irrevocable by the Borrower.
     2.7.2. Continuation of Type of Revolving Credit Loan. Any Revolving Credit
Loan of any Type may be continued as a Revolving Credit Loan of the same Type
upon the expiration of an Interest Period with respect thereto by compliance by
the Borrower with the notice provisions contained in §2.7.1; provided that no
Eurodollar Rate Loan may be continued as such when any Event of Default has
occurred and is continuing, but shall be automatically converted to a Base Rate
Loan on the last day of the first Interest Period relating thereto ending during
the continuance of any Event of Default of which officers of the Administrative
Agent active upon the Borrower’s account have actual knowledge. In the event
that the Borrower fails to provide any such notice with respect to the
continuation of any Eurodollar Rate Loan as such, then such Eurodollar Rate Loan
shall be automatically converted to a Base Rate Loan on the last day of the
Interest Period relating thereto. The Administrative Agent shall notify the
Revolving Credit Lenders promptly when any such automatic conversion
contemplated by this §2.7.2 is scheduled to occur.
     2.7.3. Eurodollar Rate Loans. Any conversion to or from Eurodollar Rate
Loans shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, the aggregate principal amount of all Eurodollar
Rate Loans having the same Interest Period shall not be less than $1,000,000 or
an integral multiple of $100,000 in excess thereof. No more than twelve
(12) Eurodollar Rate Loans having different Interest Periods may be outstanding
at any time.

-40-



--------------------------------------------------------------------------------



 



     2.8. Funds for Revolving Credit Loans.
     2.8.1. Funding Procedures. Not later than 12:00 noon (Dallas, Texas time)
on the proposed Drawdown Date of any Revolving Credit Loans, each of the
Revolving Credit Lenders will make available to the Administrative Agent, at the
Administrative Agent’s Office, in immediately available funds, the amount of
such Revolving Credit Lender’s Commitment Percentage of the amount of the
requested Revolving Credit Loans. Upon receipt from each Revolving Credit Lender
of such amount, and upon receipt of the documents required by §§12 and 13 and
the satisfaction of the other conditions set forth therein, to the extent
applicable, the Administrative Agent will make available to the Borrower the
aggregate amount of such Revolving Credit Loans made available to the
Administrative Agent by the Revolving Credit Lenders. The failure or refusal of
any Revolving Credit Lender to make available to the Administrative Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Revolving Credit Loans shall not relieve any other
Revolving Credit Lender from its several obligation hereunder to make available
to the Administrative Agent the amount of such other Revolving Credit Lender’s
Commitment Percentage of any requested Revolving Credit Loans.
     2.8.2. Advances by Administrative Agent.
     (a) The Administrative Agent may, unless notified to the contrary by any
Revolving Credit Lender prior to a Drawdown Date, assume that such Revolving
Credit Lender has made available to the Administrative Agent on such Drawdown
Date the amount of such Revolving Credit Lender’s Commitment Percentage of the
Revolving Credit Loans to be made on such Drawdown Date, and the Administrative
Agent may (but it shall not be required to), in reliance upon such assumption,
make available to the Borrower a corresponding amount. If any Revolving Credit
Lender makes available to the Administrative Agent such amount on a date after
such Drawdown Date, such Revolving Credit Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (i) the average computed for
the period referred to in clause (iii) below, of the weighted average interest
rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (ii) the
amount of such Revolving Credit Lender’s Commitment Percentage of such Revolving
Credit Loans, times (iii) a fraction, the numerator of which is the number of
days that elapse from and including such Drawdown Date to the date on which the
amount of such Revolving Credit Lender’s Commitment Percentage of such Revolving
Credit Loans shall become immediately available to the Administrative Agent, and
the denominator of which is 360. A statement of the Administrative Agent
submitted to such Revolving Credit Lender with respect to any amounts owing
under this paragraph shall be prima facie evidence of the amount due and owing
to the Administrative Agent by such Revolving Credit Lender. If the amount of
such Revolving Credit Lender’s Commitment

-41-



--------------------------------------------------------------------------------



 



Percentage of such Revolving Credit Loans is not made available to the
Administrative Agent by such Revolving Credit Lender within three (3) Business
Days following such Drawdown Date, the Administrative Agent shall be entitled to
recover such amount from the Borrower on demand, with interest thereon at the
rate per annum applicable to the Revolving Credit Loans made on such Drawdown
Date.
     (b) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     2.9. Settlements.
     2.9.1. General. On each Settlement Date, the Administrative Agent shall
promptly give notice (a) to the Revolving Credit Lenders and the Borrower of the
respective outstanding amount of Revolving Credit Loans made by the
Administrative Agent on behalf of the Revolving Credit Lenders from the
immediately preceding Settlement Date through the close of business on the prior
day and the amount of any Eurodollar Rate Loans to be made (following the giving
of notice pursuant to §2.6) on such date pursuant to a Loan Request and (b) to
the Revolving Credit Lenders of the amount (a “Settlement Amount”) that each
Revolving Credit Lender (a “Settling Lender”) shall pay to effect a Settlement
of any Revolving Credit Loan. A statement of the Administrative Agent submitted
to the Revolving Credit Lenders and the Borrower or to the Revolving Credit
Lenders with respect to any amounts owing under this §2.9 shall be prima facie
evidence of the amount due and owing. Each Settling Lender shall, not later than
1:00 p.m. (Dallas, Texas time) on such Settlement Date, effect a wire transfer
of immediately available funds to the Administrative Agent in the amount of the
Settlement Amount for such Settling Lender. All funds advanced by any Revolving
Credit Lender as a Settling Lender pursuant to this §2.9 shall for all purposes
be treated as a Revolving Credit Loan made by such Settling Lender to the
Borrower and all funds received by any Revolving Credit Lender pursuant to this
§2.9 shall for all purposes be treated as repayment of amounts owed with respect
to Revolving Credit Loans made by such Revolving Credit Lender. In the event
that any bankruptcy, reorganization, liquidation, receivership or similar

-42-



--------------------------------------------------------------------------------



 



cases or proceedings in which the Borrower is a debtor prevent a Settling Lender
from making any Revolving Credit Loan to effect a Settlement as contemplated
hereby, such Settling Lender will make such dispositions and arrangements with
the other Revolving Credit Lenders with respect to such Revolving Credit Loans,
either by way of purchase of participations, distribution, pro tanto assignment
of claims, subrogation or otherwise as shall result in each Revolving Credit
Lender’s share of the outstanding Revolving Credit Loans being equal, as nearly
as may be, to such Revolving Credit Lender’s Commitment Percentage of the
outstanding amount of the Revolving Credit Loans.
     2.9.2. Failure to Make Funds Available. The Administrative Agent may,
unless notified to the contrary by any Settling Lender prior to a Settlement
Date, assume that such Settling Lender has made or will make available to the
Administrative Agent on such Settlement Date the amount of such Settling
Lender’s Settlement Amount, and the Administrative Agent may (but it shall not
be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount. If any Settling Lender makes available to the
Administrative Agent such amount on a date after such Settlement Date, such
Settling Lender shall pay to the Administrative Agent on demand an amount equal
to the product of (a) the average computed for the period referred to in clause
(c) below, of the weighted average interest rate paid by the Administrative
Agent for federal funds acquired by the Administrative Agent during each day
included in such period, times (b) the amount of such Settlement Amount, times
(c) a fraction, the numerator of which is the number of days that elapse from
and including such Settlement Date to the date on which the amount of such
Settlement Amount shall become immediately available to the Administrative
Agent, and the denominator of which is 360. A statement of the Administrative
Agent submitted to such Settling Lender with respect to any amounts owing under
this §2.9.2 shall be prima facie evidence of the amount due and owing to the
Administrative Agent by such Settling Lender. If such Settling Lender’s
Settlement Amount is not made available to the Administrative Agent by such
Settling Lender within three (3) Business Days following such Settlement Date,
the Administrative Agent shall be entitled to recover such amount from the
Borrower on demand, with interest thereon at the rate per annum applicable to
the Revolving Credit Loans as of such Settlement Date.
     2.9.3. No Effect on Other Revolving Credit Lenders. The failure or refusal
of any Settling Lender to make available to the Administrative Agent at the
aforesaid time and place on any Settlement Date the amount of such Settling
Lender’s Settlement Amount shall not (a) relieve any other Settling Lender from
its several obligations hereunder to make available to the Administrative Agent
the amount of such other Settling Lender’s Settlement Amount or (b) impose upon
any Revolving Credit Lender, other than the Settling Lender so failing or
refusing, any liability with respect to such failure or refusal or otherwise
increase the Revolving Credit Commitment of such other Revolving Credit Lender.

-43-



--------------------------------------------------------------------------------



 



     2.10. Repayment Of The Revolving Credit Loans.
     2.10.1. Maturity. The Borrower promises to pay on the Revolving Credit
Maturity Date, and there shall become absolutely due and payable on the
Revolving Credit Maturity Date, all of the Revolving Credit Loans outstanding on
such date, together with any and all accrued and unpaid interest thereon.
     2.10.2. Mandatory Repayments of Revolving Credit Loans. If at any time the
sum of the outstanding amount of the Revolving Credit Loans, the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations exceeds the Total Revolving
Credit Commitment at such time, then the Borrower shall immediately pay the
amount of such excess to the Administrative Agent for the respective accounts of
the Revolving Credit Lenders for application: first, to any Unpaid Reimbursement
Obligations; second, to the Revolving Credit Loans; and third, to provide to the
Administrative Agent cash collateral for Reimbursement Obligations as
contemplated by §5.2(b) and §5.2(c). Each payment of any Unpaid Reimbursement
Obligations or prepayment of Revolving Credit Loans shall be allocated among the
Revolving Credit Lenders, in proportion, as nearly as practicable, to each
Reimbursement Obligation or (as the case may be) the respective unpaid principal
amount of each Revolving Credit Lender’s Revolving Credit Note, with adjustments
to the extent practicable to equalize any prior payments or repayments not
exactly in proportion. In addition, the Borrower shall repay the Revolving
Credit Loans in accordance with §4.
     2.10.3. Optional Repayments of Revolving Credit Loans. The Borrower shall
have the right, at its election, to repay the outstanding amount of the
Revolving Credit Loans, in whole or in part, at any time without penalty or
premium, provided that no Eurodollar Rate Loans may be prepaid pursuant to this
§2.10.3 except on the last day of the Interest Period relating thereto unless
breakage costs incurred by the Revolving Credit Lenders in connection therewith
are paid by the Borrower in accordance with §6.10. The Borrower shall give the
Administrative Agent written notice by no later than 11:00 a.m. (Dallas, Texas
time) at least one (1) Business Day prior to the proposed date of any prepayment
pursuant to this §2.10.3 of Base Rate Loans, and at least three (3) Eurodollar
Business Days’ prior to the proposed date of any prepayment pursuant to this
§2.10.3 of Eurodollar Rate Loans, in each case, specifying the proposed date of
prepayment of Revolving Credit Loans, the principal amount to be prepaid and, in
the case of any prepayment Eurodollar Rate Loans, the Interest Period of such
Eurodollar Rate Loans. Each such partial prepayment of the Revolving Credit
Loans shall be in an integral multiple of $2,000,000, shall be accompanied by
the payment of accrued interest on the principal prepaid to the date of
prepayment and, as applicable, any breakage costs incurred by the Revolving
Credit Lenders in connection therewith in accordance with §6.10 and shall be
applied, in the absence of instruction by the Borrower, first to the principal
of Base Rate Loans and then to the principal of Eurodollar Rate Loans. Each
partial prepayment shall

-44-



--------------------------------------------------------------------------------



 



be allocated among the Revolving Credit Lenders, in proportion, as nearly as
practicable, to the respective unpaid principal amount of each Revolving Credit
Lender’s Revolving Credit Note, with adjustments to the extent practicable to
equalize any prior repayments not exactly in proportion.
3. THE TRANCHE B TERM LOAN.
     3.1. Commitment to Lend. Subject to the terms and conditions set forth in
this Credit Agreement, (i) the “Tranche B Term Loan” outstanding immediately
prior to the effectiveness of this Credit Agreement under the Existing Credit
Agreement that has been advanced by the Tranche B Lenders shall be continued as
and converted into the Tranche B Term Loan under this Credit Agreement, and
(ii) each Tranche B Lender severally agrees to lend to the Borrower on the
Funding Date the amount of its Commitment Percentage of the Tranche B Term Loan
(less the amount of Tranche B Term Loan continued and converted by such Tranche
B Lender pursuant to clause (i) above).
     3.2. Evidence of Tranche B Term Loan; Tranche B Term Notes. The Tranche B
Term Loans made by each Tranche B Lender shall be evidenced by one or more
accounts or records maintained by such Tranche B Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Tranche B Lender shall be
conclusive absent manifest error of the amount of the Tranche B Term Loan made
by the Tranche B Lenders to the Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Tranche B Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. In addition to such accounts or records, upon request of any Tranche B
Lender, the Tranche B Term Loan shall be evidenced by separate promissory notes
of the Borrower in substantially the form of Exhibit C hereto or such other
substantially similar form with appropriate adjustments deemed necessary by the
Administrative Agent from time to time (each a “Tranche B Term Note”), and
completed with appropriate insertions. Any such Tranche B Term Note shall be
payable to the order of such Tranche B Lender in a principal amount equal to
such Tranche B Lender’s Commitment Percentage of the Tranche B Term Loan and
representing the obligation of the Borrower to pay to such Tranche B Lender such
principal amount or, if less, the outstanding amount of such Tranche B Lender’s
Commitment Percentage of the Tranche B Term Loan, plus interest accrued thereon,
as set forth below. Each Tranche B Lender may attach schedules to its Tranche B
Term Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Tranche B Term Loans and payments with respect thereto.
     3.3. Mandatory Prepayment of Tranche B Term Loan; Scheduled Amortization.
On the last day of each fiscal quarter of the Borrower commencing with

-45-



--------------------------------------------------------------------------------



 



the fiscal quarter ending August 31, 2007, and ending on the fiscal quarter
ending August 31, 2013, the Borrower promises to pay to the Administrative Agent
for the pro rata account of the Tranche B Lenders an amount equal to 0.25% of
the aggregate principal amount of the Tranche B Term Loan outstanding on such
date, with the entire remaining unpaid principal balance (plus interest and
other amounts payable in respect thereof) of the Tranche B Term Loan due and
payable on the Tranche B Maturity Date. In addition, the Borrower shall repay
the Tranche B Loan in accordance with §4. No amount repaid with respect to the
Tranche B Term Loan may be reborrowed.
     3.4. Optional Prepayment of Tranche B Term Loan. The Borrower shall have
the right at any time to prepay the Tranche B Term Notes on or before the
Tranche B Maturity Date, in whole, or in part, upon three (3) business days’
prior written notice to the Administrative Agent given on or before 11:00 a.m.
(Dallas, Texas time) prior to the date of such prepayment, without premium or
penalty, provided that (a) each partial prepayment shall be in the principal
amount of $2,000,000 or an integral multiple thereof, (b) no portion of the
Tranche B Term Loan bearing interest at the Eurodollar Rate may be prepaid
pursuant to this §3.4 except on the last day of the Interest Period relating
thereto unless breakage costs incurred by the Tranche B Lenders in connection
therewith are paid by the Borrower in accordance with §6.10, and (c) each
partial prepayment shall be allocated among the Tranche B Lenders, in
proportion, as nearly as practicable, to the respective outstanding amount of
each Tranche B Lender’s Tranche B Term Note, with adjustments to the extent
practicable to equalize any prior prepayments not exactly in proportion. Any
prepayment of principal of the Tranche B Term Loan shall include all interest
accrued to the date of prepayment and, as applicable, any breakage costs
incurred by the Tranche B Lenders in connection therewith in accordance with
§6.10 and shall be applied to reduce remaining scheduled installments of
principal due on the Tranche B Term Loan ratably. No amount prepaid with respect
to the Tranche B Term Loan may be reborrowed.
     3.5. Interest on Tranche B Term Loan.
     3.5.1. Interest Rates. Except as otherwise provided in §6.11, the Tranche B
Term Loan shall bear interest at the following rates:
     (a) To the extent that all or any portion of the Tranche B Term Loan bears
interest at the Base Rate, the Tranche B Term Loan or such portion shall bear
interest at the rate per annum equal to the Base Rate plus the Applicable Margin
in effect with respect to that portion of the Tranche B Term Loan comprised of
Base Rate Loans.
     (b) To the extent that all or any portion of the Tranche B Term Loan bears
interest during any Interest Period at the Eurodollar Rate, the Tranche B Term
Loan or such portion shall bear interest during such Interest Period at the rate
per annum equal to the Eurodollar Rate determined for such Interest Period

-46-



--------------------------------------------------------------------------------



 



plus the Applicable Margin in effect with respect to that portion of the Tranche
B Term Loans comprised of Eurodollar Rate Loans.
The Borrower promises to pay interest on the Tranche B Term Loan or any portion
thereof outstanding in arrears on each Interest Payment Date.
     3.5.2. Notification by Borrower. The Borrower shall notify the
Administrative Agent, such notice to be irrevocable, by 11:00 a.m. on the date
that is three (3) Eurodollar Business Days prior to the Drawdown Date of the
Tranche B Term Loan if all or any portion of the Tranche B Term Loan is to bear
interest at the Eurodollar Rate. After the Tranche B Term Loan has been made,
the provisions of §2.7 shall apply mutatis mutandis with respect to all or any
portion of the Tranche B Term Loan so that the Borrower may have the same
interest rate options with respect to all or any portion of the Tranche B Term
Loan as it would be entitled to with respect to the Revolving Credit Loans.
     3.5.3. Amounts, etc. Any portion of the Tranche B Term Loan bearing
interest at the Eurodollar Rate relating to any Interest Period shall be in the
amount of $1,000,000 or in integral multiples of $100,000 in excess thereof. The
number of Eurodollar Rate Loans having different Interest Periods outstanding at
any time shall not exceed ten (10). No Interest Period relating to the Tranche B
Term Loan or any portion thereof bearing interest at the Eurodollar Rate shall
extend beyond the date on which a regularly scheduled installment payment of the
principal of the Tranche B Term Loan is to be made unless a portion of the
Tranche B Term Loan at least equal to such installment payment has an Interest
Period ending on such date or is then bearing interest at the Base Rate.
4. MANDATORY REPAYMENT OF THE LOANS.
     In addition to payments in respect of Revolving Credit Loans pursuant to
§2.10 and scheduled amortization payments in respect of the Tranche B Term Loan
pursuant to §3.3, the Loans shall be repaid as follows:
     4.1. Excess Cash Flow Recapture. Commencing with the fiscal year ending on
or after February 28, 2008, the Borrower shall pay to the Administrative Agent,
for the respective accounts of the Lenders as provided in §4.5, an amount equal
to fifty percent (50%) of the Consolidated Excess Cash Flow if the Total
Leverage Ratio as at the last day of such fiscal year is equal to or greater
than 6.00:1.00, such prepayment to be due five (5) days after receipt of the
audited financial statements delivered pursuant to §9.4(a) but in any event no
later than one hundred (100) days after the end of each applicable fiscal year
and to be applied to prepay the Loans in the manner set forth in §4.5.
     4.2. Proceeds of Asset Sales and Asset Swaps. The Borrower shall pay to the
Administrative Agent, for the respective accounts of the Lenders as provided in
§4.5, an amount equal to one hundred percent (100%) of the Net Cash Sale
Proceeds from all

-47-



--------------------------------------------------------------------------------



 



Asset Sales (other than any TV Asset Sales) or Asset Swaps involving a Station
or any publishing asset (whether through a single or a series or related
transactions) in excess of $15,000,000 in the aggregate for all Asset Sales and
Asset Swaps (other than TV Asset Sales); provided, however, that if (x) within
three hundred sixty-five (365) days of receipt of such Net Cash Sale Proceeds,
the Borrower identifies to the Administrative Agent in writing an investment or
acquisition otherwise permitted under §10.3(j) or §10.5.1, respectively, and
(y) within five hundred forty-five (545) days of receipt of such Net Cash Sale
Proceeds (or seven hundred thirty (730) days, in the case of an Asset Swap), the
Borrower consummates such Permitted Acquisition or investments permitted under
§10.3 with all or a portion of such Net Cash Sale Proceeds, the Borrower shall
not be required to prepay the Loans under this §4.2 with that portion of the Net
Cash Sale Proceeds applied to finance such Permitted Acquisition or permitted
investments but shall in any event comply with the terms of §4.6.
     4.3. Proceeds of Equity Issuances. If the Parent, the Borrower or any
Subsidiary receives Net Cash Equity Issuance Proceeds from any Equity Issuance
and as of the last day of the fiscal quarter ended immediately prior to the date
of such Equity Issuance, the Total Leverage Ratio is equal to or greater than
6:00:1:00, the Borrower shall pay to the Administrative Agent for the respective
accounts of the Lenders as provided in §4.5 an amount equal to the lesser of (a)
fifty percent (50%) of such Net Cash Equity Issuance Proceeds or (b) that amount
necessary to reduce the Total Leverage Ratio to 6.00:1.00 after giving effect to
such prepayment, such amount to be applied to prepay the Loans in the manner set
forth in §4.5; provided, however, that the Borrower shall not be required to
prepay the Loans under this §4.3 with Net Cash Equity Issuance Proceeds from an
Equity Issuance permitted by §10.14(a) or §10.14(b)(i) or §10.14(b)(ii); and
provided, further, that the Borrower may apply all or any portion of Net Cash
Equity Issuance Proceeds which the Parent, the Borrower or any Subsidiary may
receive from Equity Issuances to finance Permitted Acquisitions, so long as
(i) within ninety (90) days of receipt by such Person of such Net Cash Equity
Issuance Proceeds, the Borrower identifies to the Administrative Agent in
writing an acquisition permitted under §10.5.1 which will be financed with such
proceeds, and (ii) within three hundred sixty-five (365) days of receipt of such
Net Cash Equity Issuance Proceeds, the Borrower consummates such Permitted
Acquisition with all or a portion of such Net Cash Equity Issuance Proceeds. The
Borrower shall in any event comply with the terms of §4.6.
     4.4. Proceeds of Subordinated Debt Issuances. If the Borrower or any
Subsidiary receives net cash proceeds from any issuance of Subordinated Debt
(other than Subordinated Debt issued to refinance all or any portion of the
Refinancing Notes outstanding on or after the date hereof), the Borrower shall
pay to the Administrative Agent for the respective accounts of the Lenders in
the manner set forth in §4.5 an amount equal to one hundred percent (100%) of
such net cash proceeds; provided, that the Borrower shall not be obligated to
make any mandatory prepayment under this §4.4 to the extent that such net cash
proceeds from any issuance of Subordinated Debt is incurred in connection with
any Permitted Acquisition and so long as the Total Leverage Ratio as of the end
of the fiscal quarter ended immediately prior to the date of the

-48-



--------------------------------------------------------------------------------



 



issuance of such Subordinated Debt in connection with a Permitted Acquisition
(calculated on a pro forma basis after giving effect to the incurrence of such
Subordinated Debt) is less than 6.50:100.
     4.5. Application of Payments. All payments made pursuant to §§4.1 through
4.4 shall be accompanied by the payment of accrued interest on the principal
repaid and, as applicable, any breakage costs incurred by the Lenders in
connection therewith in accordance with §6.10 and shall be applied: first, to
repay the Tranche B Term Loan with payments applied ratably against the
remaining scheduled installments thereon; and second, if there are no
outstanding amounts owing in respect of the Tranche B Term Loan, then to reduce
the outstanding amount of the Revolving Credit Loans and to permanently reduce
the Total Revolving Credit Commitment by a like amount. Such mandatory
prepayments shall be allocated among the Lenders in proportion, as nearly as
practicable, to the respective outstanding amounts of each Lender’s Tranche B
Term Note or Revolving Credit Note, as applicable, with adjustments to the
extent practicable to equalize any prior prepayments not exactly in proportion.
Except as expressly provided in this §4.5, no amounts repaid with respect to the
Loans pursuant to this §4.5 may be reborrowed.
     4.6. Delivery of Proceeds. The Borrower shall deliver to the Administrative
Agent, promptly upon receipt thereof, all Net Cash Sale Proceeds or Net Cash
Equity Issuance Proceeds that may have to be applied to prepay the Loans if not
reinvested as permitted in §§4.2 and 4.3, and any cash reserves in connection
with an Asset Swap or Asset Sale that were deducted from Net Cash Sale Proceeds,
to be held as Collateral (in an interest bearing account) pending reinvestment
in accordance with such §§4.2 and 4.3, or, in the case of such reserves, pending
an application or conversion into Net Cash Sale Proceeds. Upon the Borrower’s
request, any cash amounts delivered to the Administrative Agent to be held as
Collateral under this §4.6 may be applied to repay Revolving Credit Loans,
provided that an amount of the Total Revolving Credit Commitment equal to the
amount so repaid may not be reborrowed until after or simultaneously with the
final application of such amounts so delivered to the Administrative Agent.
5. LETTERS OF CREDIT.
     5.1. Letter of Credit Commitments.
     5.1.1. Commitment to Issue Letters of Credit.
     (a) Subject to the terms and conditions hereof and the execution and
delivery by the Borrower of a letter of credit application on the Administrative
Agent’s customary form (a “Letter of Credit Application”), the Administrative
Agent on behalf of the Revolving Credit Lenders and in reliance upon the
agreement of the Revolving Credit Lenders set forth in §5.1.4 and upon the
representations and warranties of the Borrower contained herein, agrees, in its

-49-



--------------------------------------------------------------------------------



 



individual capacity, to issue, extend and renew for the account of the Borrower
one or more standby letters of credit (individually, a “Letter of Credit”), in
such form as may be requested from time to time by the Borrower and agreed to by
the Administrative Agent; provided, however, that, after giving effect to such
request, (i) the sum of the aggregate Maximum Drawing Amount and all Unpaid
Reimbursement Obligations shall not exceed $50,000,000 at any one time and
(ii) the sum of (1) the Maximum Drawing Amount on all Letters of Credit, (2) all
Unpaid Reimbursement Obligations, and (3) the amount of all Revolving Credit
Loans outstanding shall not exceed the Total Revolving Credit Commitment at such
time.
(b) Notwithstanding the foregoing, the Administrative Agent shall have no
obligation to issue any Letter of Credit:
     (i) to support or secure any Indebtedness of an Excluded Subsidiary;
     (ii) to support or secure any Indebtedness of the Borrower or any
Subsidiary of the Borrower to the extent that such Indebtedness was incurred
prior to the proposed issuance date of such Letter of Credit;
     (iii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Administrative
Agent from issuing such Letter of Credit, or any Law applicable to the
Administrative Agent or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the
Administrative Agent shall prohibit, or request that the Administrative Agent
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Administrative Agent with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the Administrative Agent is not otherwise compensated hereunder) not in
effect on the Funding Date, or shall impose upon the Administrative Agent any
unreimbursed loss, cost or expense which was not applicable on the Funding Date
and which the Administrative Agent in good faith deems material to it;
     (iv) if the issuance of such Letter of Credit would violate one or more
policies of the Administrative Agent applicable to letters of credit generally;
     (v) except as otherwise agreed by the Administrative Agent, if such Letter
of Credit is in an initial stated amount less than $100,000, in the case of a
commercial Letter of Credit, or $500,000, in the case of a standby Letter of
Credit;

-50-



--------------------------------------------------------------------------------



 



     (vi) if such Letter of Credit is to be denominated in a currency other than
Dollars;
     (vii) if such Letter of Credit contains any provision for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (viii) if a default of any Lender’s obligations to fund under §5.1.4 exists
or any Lender is at such time a Delinquent Lender hereunder, unless the
Administrative Agent has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the Administrative Agent’s risk with
respect to such Lender.
     5.1.2. Letter of Credit Applications. Each Letter of Credit Application
shall be completed to the satisfaction of the Administrative Agent. In the event
that any provision of any Letter of Credit Application shall be inconsistent
with any provision of this Credit Agreement, then the provisions of this Credit
Agreement shall, to the extent of any such inconsistency, govern.
     5.1.3. Terms of Letters of Credit. Each Letter of Credit issued, extended
or renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (b) provide
for a term of no more than one (1) year subject to automatic renewals, but in no
event have an expiry date later than the date which is fourteen (14) days (or,
if the Letter of Credit is confirmed by a confirmer or otherwise provides for
one or more nominated persons, forty-five (45) days) prior to the Revolving
Credit Maturity Date. Each Letter of Credit so issued, extended or renewed shall
be subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500 or any
successor version thereto adopted by the Administrative Agent in the ordinary
course of its business as a letter of credit issuer and in effect at the time of
issuance of such Letter of Credit (the “Uniform Customs”) or, in the case of a
standby Letter of Credit, either the Uniform Customs or the International
Standby Practices (ISP98), International Chamber of Commerce Publication
No. 590, or any successor code of standby letter of credit practices among banks
adopted by the Administrative Agent in the ordinary course of its business as a
standby letter of credit issuer and in effect at the time of issuance of such
Letter of Credit.
     5.1.4. Reimbursement Obligations of Revolving Credit Lenders. Each
Revolving Credit Lender severally agrees that it shall be absolutely liable,
without regard to the occurrence of any Default or Event of Default or any other
condition precedent whatsoever, to the extent of such Revolving Credit Lender’s
Commitment Percentage of the Total Revolving Credit Commitment, to

-51-



--------------------------------------------------------------------------------



 



reimburse the Administrative Agent on demand for the amount of each draft paid
by the Administrative Agent under each Letter of Credit to the extent that such
amount is not reimbursed by the Borrower pursuant to §5.2 (such agreement for a
Revolving Credit Lender being called herein the “Letter of Credit Participation”
of such Revolving Credit Lender).
     5.1.5. Participations of Revolving Credit Lenders. Each such payment made
by a Revolving Credit Lender shall be treated as the purchase by such Revolving
Credit Lender of a participating interest in the Borrower’s Reimbursement
Obligation under §5.2 in an amount equal to such payment. Each Revolving Credit
Lender shall share in accordance with its participating interest in any interest
which accrues pursuant to §5.2.
     5.2. Reimbursement Obligation of the Borrower. In order to induce the
Administrative Agent to issue, extend and renew each Letter of Credit and the
Revolving Credit Lenders to participate therein, the Borrower hereby agrees to
reimburse or pay to the Administrative Agent, for the account of the
Administrative Agent or (as the case may be) the Revolving Credit Lenders, with
respect to each Letter of Credit issued, extended or renewed by the
Administrative Agent hereunder,
     (a) except as otherwise expressly provided in clauses (b) and (c), on each
date that any draft presented under such Letter of Credit is honored by the
Administrative Agent, or the Administrative Agent otherwise makes a payment with
respect thereto, (i) the amount paid by the Administrative Agent under or with
respect to such Letter of Credit and (ii) the amount of any taxes, fees, charges
or other costs and expenses whatsoever incurred by the Administrative Agent or
any Revolving Credit Lender in connection with any payment made by the
Administrative Agent or any Revolving Credit Lender under, or with respect to,
such Letter of Credit,
     (b) upon the reduction (but not termination) of the Total Revolving Credit
Commitment to an amount less than the Maximum Drawing Amount, an amount equal to
such difference, which amount shall be held by the Administrative Agent for the
benefit of the Revolving Credit Lenders and the Administrative Agent as cash
collateral for all Reimbursement Obligations, and
     (c) upon the termination of the Total Revolving Credit Commitment, or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §14, an amount equal to the then Maximum Drawing
Amount on all Letters of Credit, which amount shall be held by the
Administrative Agent for the benefit of the Revolving Credit Lenders and the
Administrative Agent as cash collateral for all Reimbursement Obligations.
Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds. Interest on any
and all amounts

-52-



--------------------------------------------------------------------------------



 



remaining unpaid by the Borrower under this §5.2 at any time from the date such
amounts become due and payable (whether as stated in this §5.2, by acceleration
or otherwise) until payment in full (whether before or after judgment) shall be
payable to the Administrative Agent on demand at the rate calculated in
accordance with §6.11 for Revolving Credit Loans.
     5.3. Letter of Credit Payments. If any draft shall be presented or other
demand for payment shall be made under any Letter of Credit, the Administrative
Agent shall notify the Borrower of the date and amount of the draft presented or
demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment. If the Borrower fails to reimburse the
Administrative Agent as provided in §5.2 on or before the date that such draft
is paid or other payment is made by the Administrative Agent, the Administrative
Agent may at any time thereafter notify the Revolving Credit Lenders of the
amount of any such Unpaid Reimbursement Obligation. No later than 1:00 p.m.
(Dallas, Texas time) on the Business Day next following the receipt of such
notice, each Revolving Credit Lender shall make available to the Administrative
Agent, at the Administrative Agent’s Office, in immediately available funds,
such Revolving Credit Lender’s Commitment Percentage (in respect of the Total
Revolving Credit Commitment) of such Unpaid Reimbursement Obligation, together
with an amount equal to the product of (a) the average, computed for the period
referred to in clause (c) below, of the weighted average interest rate paid by
the Administrative Agent for federal funds acquired by the Administrative Agent
during each day included in such period, times (b) the amount equal to such
Revolving Credit Lender’s Commitment Percentage (in respect of the Total
Revolving Credit Commitment) of such Unpaid Reimbursement Obligation, times
(c) a fraction, the numerator of which is the number of days that elapse from
and including the date the Administrative Agent paid the draft presented for
honor or otherwise made payment to the date on which such Revolving Credit
Lender’s Commitment Percentage (in respect of the Total Revolving Credit
Commitment) of such Unpaid Reimbursement Obligation shall become immediately
available to the Administrative Agent, and the denominator of which is 360. The
responsibility of the Administrative Agent to the Borrower and the Revolving
Credit Lenders shall be only to determine that the documents (including each
draft) delivered under each Letter of Credit in connection with such presentment
shall be in conformity in all material respects with such Letter of Credit.
     5.4. Obligations Absolute. The Borrower’s obligations under this §5 shall
be absolute and unconditional under any and all circumstances and irrespective
of the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against the Administrative Agent, any Lender or any
beneficiary of a Letter of Credit. The Borrower further agrees with the
Administrative Agent and the Lenders that the Administrative Agent and the
Revolving Credit Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligations under §5.2 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid,

-53-



--------------------------------------------------------------------------------



 



fraudulent or forged, or any dispute between or among the Borrower, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower against the beneficiary of any Letter of Credit or
any such transferee. The Administrative Agent and the Revolving Credit Lenders
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower agrees that
any action taken or omitted by the Administrative Agent or any Revolving Credit
Lender under or in connection with each Letter of Credit and the related drafts
and documents, if done in good faith, shall be binding upon the Borrower and
shall not result in any liability on the part of the Administrative Agent or any
Revolving Credit Lender to the Borrower.
     5.5. Reliance by Issuer. To the extent not inconsistent with §5.4, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement unless it shall first have received such advice or concurrence
of the Required Lenders as the Administrative Agent reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Revolving
Credit Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement in accordance with a request
of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Revolving Credit Lenders and all
future holders of the Revolving Credit Notes or of a Letter of Credit
Participation.
     5.6. Letter of Credit Fee. The Borrower shall, on each Interest Payment
Date for Base Rate Loans pay a fee (in each case, a “Letter of Credit Fee”) to
the Administrative Agent in respect of each Letter of Credit in an amount equal
to the sum of (a) the Applicable Margin for Revolving Credit Loans outstanding
during the quarter ending on such date which bear interest based on the
Eurodollar Rate of the Maximum Drawing Amount of such standby Letter of Credit
plus (b) one-eighth of one percent (0.125%) per annum of the face amount of such
standby Letter of Credit. The portion of the Letter of Credit Fee referred to in
clause (b) above shall be for the account of the Administrative Agent, as a
fronting fee, and the balance of such Letter of Credit Fee shall be for the
accounts of the Revolving Credit Lenders in accordance with their respective
Commitment Percentages in respect of the Total Revolving Credit Commitment. In
respect of each Letter of Credit, the Borrower shall also pay to the
Administrative Agent for the Administrative Agent’s own account, at such other
time or times as such charges are customarily made by the Administrative Agent,
the Administrative Agent’s

-54-



--------------------------------------------------------------------------------



 



customary issuance, amendment, negotiation or document examination and other
administrative fees as in effect from time to time.
     5.7. Existing Letters of Credit. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Funding Date
shall be subject to and governed by the terms and conditions hereof.
6. CERTAIN GENERAL PROVISIONS.
     6.1. Closing Fees. The Borrower agrees to pay all fees on the Funding Date
that have been expressly agreed to in writing between the Borrower and certain
of the Lenders to be paid on the Funding Date.
     6.2. Administrative Agent’s Fee. The Borrower shall pay to the
Administrative Agent annually in advance, for the Administrative Agent’s own
account, on the Funding Date and on each anniversary of the Funding Date, an
Administrative Agent’s fee (the “Administrative Agent’s Fee”) as set forth in
the Administrative Agent Fee Letter.
     6.3. Funds for Payments.
     6.3.1. Payments to Administrative Agent. All payments of principal,
interest, Reimbursement Obligations, Fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made on the due date thereof to
the Administrative Agent in Dollars, for the respective accounts of the
applicable Lenders and the Administrative Agent, at the Administrative Agent’s
Office or at such other place that the Administrative Agent may from time to
time designate, in each case no later than 2:00 p.m. (Dallas, Texas time) and in
immediately available funds.
     6.3.2. No Offset, etc. All payments by the Borrower hereunder and under any
of the other Loan Documents shall be made without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein excluding (A) income
and franchise taxes imposed on (or measured by) the net income or profits of any
Lender or the Administrative Agent by the jurisdictions under the laws of which
the Administrative Agent or any Lender is organized or any political subdivision
thereof, or by the jurisdictions in which the Administrative Agent or such
Lender is located or any political subdivision thereof, or by the jurisdictions
in which the Administrative Agent or such Lender is doing business or any
political subdivision thereof and (B) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction
described in clause (A) above unless, in each case, the Borrower is compelled by
law to make

-55-



--------------------------------------------------------------------------------



 



such deduction or withholding (such non-excluded items referred to as
“Non-Excluded Taxes”). If any such Non-Excluded Taxes are imposed upon the
Borrower with respect to any amount payable by it hereunder or under any of the
other Loan Documents, the Borrower will pay to the Administrative Agent, for the
account of the Lenders or (as the case may be) the Administrative Agent, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Administrative Agent to receive the same net amount which the
Lenders or the Administrative Agent would have received on such due date had no
such obligation been imposed upon the Borrower; provided however that the
Borrower shall not be required to increase any such amounts payable to any
Lender or the Administrative Agent with respect to any such Non-Excluded Taxes
that are attributable to (i) such Administrative Agent’s or Lender’s failure to
comply with the provisions of §6.3.3 or (ii) that are withholding taxes imposed
on the amounts payable to such Administrative Agent or such Lender at the time
such Administrative Agent or Lender becomes a party to this Credit Agreement,
except to the extent that such Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such obligation pursuant to this §6.3.2; provided, further, that the
foregoing shall not relieve the Borrower of its obligation to pay Non-Excluded
Taxes in the event that, as a result of any change in any applicable law, treaty
or governmental rule, regulation or order, or any change in interpretation,
administration or application thereof, a Non-U.S. Lender that was previously
entitled to receive all payments under this Credit Agreement and any Note
without deduction or withholding of any United States federal income taxes is no
longer properly entitled by law to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding. The Borrower will deliver promptly to the Administrative Agent
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Borrower hereunder or under
such other Loan Document.
     6.3.3. Non-U.S. Lenders. Each Lender and the Administrative Agent
(including any assignee) that is not a U.S. Person as defined in
Section 7701(a)(30) of the Code for federal income tax purposes (a “Non-U.S.
Lender”) hereby agrees that, if and to the extent it is legally able to do so,
it shall, prior to the date of the first payment by the Borrower hereunder to be
made to such Lender or the Administrative Agent or for such Lender’s or the
Administrative Agent’s account, deliver to the Borrower and the Administrative
Agent, as applicable, such certificates, documents or other evidence, as and
when required by the Code or Treasury Regulations issued pursuant thereto,
including (a) in the case of a Non-U.S. Lender that is a “bank” for purposes of
Section 881(c)(3)(A) of the Code, two (2) duly completed copies of Internal
Revenue Service Form W-8BEN or Form W-8ECI and any other certificate or
statement of exemption required by Treasury Regulations, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Lender or the

-56-



--------------------------------------------------------------------------------



 



Administrative Agent establishing that with respect to payments of principal,
interest or fees hereunder it is (i) not subject to United States federal
withholding tax under the Code because such payment is effectively connected
with the conduct by such Lender or Administrative Agent of a trade or business
in the United States or (ii) totally exempt or partially exempt from United
States federal withholding tax under a provision of an applicable tax treaty and
(b) in the case of a Non-U.S. Lender that is not a “bank” for purposes of
Section 881(c)(3)(A) of the Code, a certificate substantially in the form of
Exhibit I hereto, together with a properly completed and executed Internal
Revenue Service Form W-8 or W-9, as applicable (or successor forms). Each Lender
or the Administrative Agent agrees that it shall, promptly upon a change of its
lending office or the selection of any additional lending office, to the extent
the forms previously delivered by it pursuant to this section are no longer
effective, and promptly upon the Borrower’s or the Administrative Agent’s
reasonable request after the occurrence of any other event (including the
passage of time) requiring the delivery of a Form W-8BEN, Form W-8ECI, Form W-8
or W-9 in addition to or in replacement of the forms previously delivered,
deliver to the Borrower and the Administrative Agent, as applicable, if and to
the extent it is properly entitled to do so, two (2) properly completed and
executed copies of Form W-8BEN, Form W-8ECI, Form W-8 or W-9, as applicable (or
any successor forms thereto). Each Non-U.S. Lender shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
     6.4. Computations. All computations of interest on the Eurodollar Rate
Loans and of Fees shall be based on a 360-day year and paid for the actual
number of days elapsed. All computations of interest on Base Rate Loans shall be
based on a 365-day or 366-day year, as the case may be, for the actual number of
days elapsed. Except as otherwise provided in the definition of the term
“Interest Period” with respect to Eurodollar Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
outstanding amount of the Loans as reflected from time to time in the accounts
or records maintained by the Lenders and by the Administrative Agent in
accordance with the provisions of this Credit Agreement shall be considered
correct and binding on the Borrower unless within five (5) Business Days after
receipt of any notice by the Administrative Agent or any of the Lenders of such
outstanding amount, the Administrative Agent or such Lender shall notify the
Borrower to the contrary.
     6.5. Inability to Determine Eurodollar Rate. In the event, prior to the
commencement of any Interest Period relating to any Eurodollar Rate Loan, the
Administrative Agent shall determine or be notified by the Required Lenders that
adequate and reasonable methods do not exist for ascertaining the Eurodollar
Rate that

-57-



--------------------------------------------------------------------------------



 



would otherwise determine the rate of interest to be applicable to any
Eurodollar Rate Loan during any Interest Period, the Administrative Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower and the Lenders) to the Borrower and the Lenders. In
such event (a) any Loan Request or Conversion Request with respect to Eurodollar
Rate Loans shall be automatically withdrawn and shall be deemed a request for
Base Rate Loans, (b) each Eurodollar Rate Loan will automatically, on the last
day of the then current Interest Period relating thereto, become a Base Rate
Loan, and (c) the obligations of the Lenders to make Eurodollar Rate Loans shall
be suspended until the Administrative Agent or the Required Lenders determine
that the circumstances giving rise to such suspension no longer exist, whereupon
the Administrative Agent or, as the case may be, the Administrative Agent upon
the instruction of the Required Lenders, shall so notify the Borrower and the
Lenders.
     6.6. Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Borrower and the other Lenders and thereupon (a) the
commitment of such Lender to make Eurodollar Rate Loans or convert Base Rate
Loans to Eurodollar Rate Loans shall forthwith be suspended and (b) such
Lender’s Loans then outstanding as Eurodollar Rate Loans, if any, shall be
converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such Eurodollar Rate Loans or within such earlier period as
may be required by law. The Borrower hereby agrees promptly to pay the
Administrative Agent for the account of such Lender, upon demand by such Lender,
any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this §6.6,
including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its Eurodollar Rate Loans hereunder.
     6.7. Additional Costs, etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Administrative Agent by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:
     (a) subject any Lender or the Administrative Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Credit Agreement, the other Loan Documents, any Letters of Credit, such
Lender’s Commitment or the Loans (other than taxes based upon or measured by the
income or profits of such Lender or the Administrative Agent), or

-58-



--------------------------------------------------------------------------------



 



     (b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender or the Administrative
Agent under this Credit Agreement or any of the other Loan Documents, or
     (c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or
     (d) impose on any Lender or the Administrative Agent any other conditions
or requirements with respect to this Credit Agreement, the other Loan Documents,
any Letters of Credit, the Loans, such Lender’s Commitment, or any class of
loans, letters of credit or commitments of which any of the Loans or such
Lender’s Commitment forms a part;
     and the result of any of the foregoing is:
     (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Eurodollar Rate Loans or such
Lender’s Commitment or any Letter of Credit, or
     (ii) to reduce the amount of principal, interest, Reimbursement Obligation
or other amount payable to such Lender or the Administrative Agent hereunder on
account of such Lender’s Commitment, any Letter of Credit or any of the Loans,
or
     (iii) to require such Lender or the Administrative Agent to make any
payment or to forego any interest or Reimbursement Obligation or other sum
payable hereunder, the amount of which payment or foregone interest or
Reimbursement Obligation or other sum is calculated by reference to the gross
amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrower hereunder,
then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Administrative Agent and as often as the occasion
therefor may arise and upon presentation by such Lender or the Administrative
Agent of a certificate pursuant to §6.9, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent on an after-tax basis for such
additional cost, reduction, payment or foregone interest or Reimbursement
Obligation or other sum.

-59-



--------------------------------------------------------------------------------



 



     6.8. Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) regarding
capital requirements for Lenders or bank holding companies or any change in the
interpretation or application thereof by a Governmental Authority with
appropriate jurisdiction, or (b) compliance by such Lender or any corporation
controlling such Lender with any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) of any such
entity regarding capital adequacy, has the effect of reducing the return on such
Lender’s commitment with respect to any Loans to a level below that which such
Lender could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s then existing policies with respect to capital
adequacy and assuming full utilization of such entity’s capital) by any amount
deemed by such Lender to be material, then such Lender may notify the Borrower
and the Administrative Agent of such fact. To the extent that the amount of such
reduction in the return on capital is not reflected in the Base Rate, the
Borrower agrees to pay such Lender for the amount of such reduction in the
return on capital as and when such reduction is determined upon presentation by
such Lender of a certificate in accordance with §6.9. Each Lender shall allocate
such cost increases among its customers in good faith and on an equitable basis.
     6.9. Certificate. A certificate setting forth any additional amounts
payable pursuant to §6.7 or §6.8 and a brief explanation of such amounts which
are due, submitted by any Lender to the Borrower and the Administrative Agent,
shall be conclusive, absent manifest error, that such amounts are due and owing,
which certificate shall be delivered no later than one hundred and eighty
(180) days after the date the Administrative Agent and such Lender shall have
determined that any such additional amount is due.
     6.10. Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from and against any loss (excluding any loss of
anticipated profits), cost or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in payment of the principal amount of
or any interest on any Eurodollar Rate Loans as and when due and payable,
including any such loss or expense arising from interest or fees payable by such
Lender to banks for funds obtained by it in order to maintain its Eurodollar
Rate Loans, (b) default by the Borrower in making a borrowing or conversion
after the Borrower has given (or is deemed to have given) a Loan Request notice
(in the case of all or any portion of the Tranche B Term Loan pursuant to
§3.5.2) or a Conversion Request relating thereto in accordance with §2.6, §2.7
or §3.5.2, as the case may be, (c) the making of any payment of a Eurodollar
Rate Loan or the making of any conversion of any such Loan to a Base Rate Loan
on a day that is not the last day of the applicable Interest Period with respect
thereto, including interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain any such Loans.
     6.11. Interest After Default. During the continuance of any Event of
Default of the type described in clauses (a) or (b) of §14.1, the Loans and all
other amounts

-60-



--------------------------------------------------------------------------------



 



payable hereunder or under any of the other Loan Documents shall automatically
bear interest, after as well as before judgment, compounded monthly and payable
on demand at a rate per annum equal to two percent (2%) above the rate of
interest then applicable thereto (or, if no rate of interest is then applicable
thereto, the Base Rate).
     6.12. Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under §6.7 or §6.8, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to §6.3.2, or any
Lender is subject to §6.6, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches, or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to §6.7 or §6.8 or §6.3.2 or eliminate the effect of §6.6, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) If any Lender requests compensation under §6.7 or §6.8, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to §6.3.2, or if
any Lender is subject to §6.6, or if any Lender does not agree to any amendment
hereunder requiring the consent of all Lenders and consented to by the Required
Lenders, or if any Lender is a Delinquent Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in §17, including,
without limitation, as a condition precedent to such assignment, (i) the
Administrative Agent’s consent to the assignee unless not otherwise required by
§17 and (ii) payment of the registration fee set forth in §17.1(b)), all its
interests, rights and obligations under this Credit Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) such Lender shall have
received irrevocable payment in full in cash of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and accrued fees
and all other Obligations and other amounts payable to it hereunder from the
assignee or the Borrower, (ii) such assignment will result in a reduction in
such compensation or payments or removal of such illegality or such amendment
being approved and (iii) such assignment does not conflict with applicable laws.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

-61-



--------------------------------------------------------------------------------



 



7. COLLATERAL SECURITY AND GUARANTIES.
     7.1. Security of Borrower. The Obligations shall be secured by a perfected
first priority security interest (subject only to Permitted Liens entitled to
priority under applicable law) in all of the assets of the Borrower (other than
the Excluded Assets and the Capital Stock of any Excluded Subsidiary and, in
respect of any foreign subsidiary directly owned by the Borrower, shall be
limited to a pledge of 66 2/3% of the issued and outstanding Capital Stock of
such direct foreign subsidiary owned by the Borrower), whether now owned or
hereafter acquired, including, without limitation, an assignment of all of the
Borrower’s rights and interests in, to and under each contract and agreement
entered into by the Borrower in connection with the transactions contemplated by
§10.5.1, pursuant to the terms of the Security Documents to which the Borrower
is a party.
     7.2. Guaranties and Security of Parent and Subsidiaries. The Obligations
shall also be guaranteed pursuant to the terms of the Guaranty. The obligations
of the Parent under the Guaranty shall be secured by a perfected first priority
security interest in (i) all of the issued and outstanding Capital Stock of
(x) the Borrower and (y) each domestic Subsidiary of the Parent now existing, or
hereafter created or acquired and (ii) 66 2/3% of the issued and outstanding
Capital Stock of each direct foreign subsidiary of the Parent whether now
existing or hereafter created or acquired, in each case, pursuant to the terms
of the Pledge Agreement. The obligations of the Borrower’s Subsidiaries under
the Guaranty shall be secured by a perfected first priority security interest
(subject only to Permitted Liens entitled to priority under applicable law) in
all of the assets of each such Person (other than (i) Excluded Assets and
(ii) the Capital Stock of any Excluded Subsidiary other than the Austin
Partnership and RAM, and, in respect of each direct foreign subsidiary of any of
the Borrower’s Subsidiaries (including, for the avoidance of doubt, Emmis
International Broadcasting Corporation) a 66 2/3% pledge of the issued and
outstanding Capital Stock of such direct foreign subsidiary) whether now owned
or hereafter acquired, including without limitation an assignment of each such
Person’s rights and interests in, to and under each contract and agreement
entered into by each such Person in connection with the transactions
contemplated by §10.5.1, pursuant to the terms of the Security Documents to
which such Person is a party.
     7.3. Release of Collateral and Guaranties. The parties hereto acknowledge
and agree that, in accordance with §18.13 as soon as practicable following a
sale or disposition of assets permitted in accordance with the terms of this
Credit Agreement, including without limitation, §10.5.2, the Administrative
Agent shall release its Liens on the Collateral subject to such sale or
disposition and/or any Subsidiary of the Borrower which is the subject of such
sale or disposition from its obligations under the Guaranty.
8. REPRESENTATIONS AND WARRANTIES.
     The Parent and the Borrower represent and warrant to the Lenders and the
Administrative Agent as follows:

-62-



--------------------------------------------------------------------------------



 



     8.1. Corporate Authority.
     8.1.1. Incorporation; Good Standing. Each of the Parent, the Borrower and
the Subsidiaries (a) is a corporation, partnership or limited liability company
(or similar business entity) duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation,
(b) has all requisite corporate, partnership or limited liability company (or
the equivalent company) power to own its property and conduct its business as
now conducted and as presently contemplated, and (c) is in good standing as a
foreign corporation, partnership or limited liability company (or similar
business entity) and is duly authorized to do business in each jurisdiction
where such qualification is necessary except where a failure to be so qualified
would not have a Material Adverse Effect.
     8.1.2. Authorization. The execution, delivery and performance of this
Credit Agreement and the other Loan Documents to which the Parent, the Borrower
or any Subsidiary is or is to become a party and the transactions contemplated
hereby and thereby (a) are within the corporate, partnership or limited
liability company (or the equivalent company) authority of such Person, (b) have
been duly authorized by all necessary corporate, partnership or limited
liability company (or the equivalent company) proceedings, (c) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which such Person is subject or any
judgment, order, writ, injunction, license or permit applicable to such Person
and (d) do not conflict with any provision of the Governing Documents of, or any
agreement or other instrument binding upon, such Person.
     8.1.3. Enforceability. The execution and delivery of this Credit Agreement
and the other Loan Documents to which the Parent, the Borrower or any Subsidiary
is or is to become a party will result in valid and legally binding obligations
of such Person enforceable against it in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
     8.2. Governmental Approvals. The execution, delivery and performance by the
Parent, the Borrower or any Subsidiary of this Credit Agreement and the other
Loan Documents to which such Person is or is to become a party and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any Governmental Authority other than those already
obtained.

-63-



--------------------------------------------------------------------------------



 



     8.3. Title to Properties.
     (a) Except as indicated on Schedule 8.3(a) hereto, the Parent, the Borrower
and the Subsidiaries own all of the assets reflected in the consolidated balance
sheet of the Parent and its subsidiaries as at the Balance Sheet Date or
acquired since that date (except (i) property and assets which are not integral
to the operations of the Stations or publishing operations owned by the Borrower
or its Subsidiaries as such Stations or publishing operations are operated
immediately prior to the Balance Sheet Date, (ii) property and assets which do
not consist of a Station or publishing asset which have been sold or otherwise
disposed of in the ordinary course of business since that date, (iii) property
and assets which have been replaced since that date or (iv) property and assets
which have been sold or otherwise disposed of after the Funding Date as
permitted hereunder), subject to no rights of others, including any mortgages,
leases, conditional sales agreements, title retention agreements, liens or other
encumbrances except Permitted Liens.
     (b) Schedule 8.3(b) hereto, as updated from time to time in accordance with
§10.5 sets forth all of the Stations of the Borrower and its Subsidiaries at the
time of reference thereto.
     8.4. Financial Statements and Projections.
     8.4.1. Fiscal Year. The Parent, the Borrower and each of the Subsidiaries
has a fiscal year which is the twelve (12) months ending on February 28, or in
the case of a leap year, February 29, of each calendar year.
     8.4.2. Financial Statements. There has been furnished to the Lenders the
consolidated balance sheet of the Parent, the Borrower and its subsidiaries, as
at the Balance Sheet Date, and the related, similarly adjusted, consolidated
statements of income and cash flow for the fiscal year then ended, each
certified by an authorized officer of the Borrower. Such balance sheet and
statement of income and cash flow have been prepared in accordance with GAAP and
fairly present in all material respects the financial condition of the Parent,
the Borrower and its subsidiaries, as at the close of business on the date
thereof and the results of operations for the fiscal year then ended. There are
no contingent liabilities of the Parent, the Borrower or any of its
subsidiaries, as of the Funding Date involving material amounts, known to any
officer of the Parent, the Borrower or of any of the Subsidiaries not disclosed
in the balance sheet dated the Balance Sheet Date and the related notes thereto
other than contingent liabilities disclosed to the Lenders in writing.
     8.4.3. Projections. There has been furnished to the Lenders the projections
of the Borrower and its subsidiaries, which include a projection of revenue,
earnings before interest, taxes, depreciation and amortization, sources

-64-



--------------------------------------------------------------------------------



 



and uses of cash, a funding analysis and capitalization for the fiscal years
ended February 28, 2006 through the fiscal year ended February 28, 2014, copies
of which are attached hereto as Exhibit D (the “Projections”), which disclose
all assumptions made with respect to general economic, financial and market
conditions used in formulating the Projections. To the knowledge of the Parent,
the Borrower or any of the Subsidiaries as of the Funding Date, no facts exist
that (individually or in the aggregate) would result in any material change in
any of the Projections. The Projections are based upon reasonable estimates and
assumptions at the time made, have been prepared on the basis of the assumptions
stated therein and reflect the reasonable estimates of the Parent, the Borrower
and the Subsidiaries, of the results of operations and other information
projected therein.
     8.5. No Material Adverse Changes, etc. Since the Balance Sheet Date there
has been no event or occurrence which has had a Material Adverse Effect. Since
the Balance Sheet Date, neither the Borrower nor any Subsidiary has made any
Restricted Payment except as set forth on Schedule 8.5 hereto or after the
Funding Date as permitted by §10.4.
     8.6. Franchises, Patents, Copyrights, etc. The Borrower and each of its
Subsidiaries possesses all material franchises, patents, copyrights, trademarks,
trade names, licenses and permits, and rights in respect of the foregoing,
necessary for the conduct of its business substantially as now conducted without
known material conflict with any rights of others.
     8.7. Litigation. Except as set forth in Schedule 8.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against the Parent or any of its Subsidiaries before any Governmental Authority,
(a) that, could reasonably be expected to, in each case or in the aggregate,
(i) have a Material Adverse Effect or (ii) materially impair the right of the
Parent and its Subsidiaries, considered as a whole, to carry on business
substantially as now conducted by them, or result in any substantial liability
not adequately covered by insurance, or for which adequate reserves are not
maintained on the consolidated balance sheet of the Parent and its subsidiaries,
or (b) which question the validity of this Credit Agreement or any of the other
Loan Documents, or any action taken or to be taken pursuant hereto or thereto.
     8.8. No Materially Adverse Contracts, etc. None of the Parent, the Borrower
or any of the Subsidiaries is subject to any Governing Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or is expected in the future to have a Material Adverse Effect. None of
the Parent, the Borrower or any of the Subsidiaries is a party to any contract
or agreement that has or is expected, in the reasonable judgment of the
Borrower’s officers, to have any Material Adverse Effect.

-65-



--------------------------------------------------------------------------------



 



     8.9. Compliance with Other Instruments, Laws, Status as Senior Debt, etc.
None of the Parent, the Borrower or any of the Subsidiaries is in violation of
any provision of its Governing Documents, or any agreement or instrument to
which it may be subject or by which it or any of its properties may be bound or
any decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could reasonably be expected to have a Material
Adverse Effect. The Obligations of the Parent, the Borrower and the Subsidiaries
arising under this Credit Agreement and the other Loan Documents constitute
“Senior Debt” under and as defined in the Refinancing Note Indenture; and shall
be permitted under the Refinancing Note Indenture and will not cause a “Default”
or “Event of Default” under and as defined in the Refinancing Note Indenture.
     8.10. Tax Status. The Parent and the Subsidiaries (a) have made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject,
except where failure to have done so could not reasonably be expected to result
in a Material Adverse Effect and (b) have paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings and with respect to which adequate reserves in conformity with GAAP
have been provided on the books of the Parent or its Subsidiaries, as the case
may be, and except where failure to do so could not reasonably be expected to
result in a Material Adverse Effect. Except as set forth on Schedule 8.10, there
are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction (except those being contested in good faith by
appropriate proceedings subject to the Borrower or the applicable Subsidiary
having established adequate reserves in conformity with GAAP for the payment of
such disputed taxes and except where the failure to pay such disputed taxes
could not reasonably be expected to result in a Material Adverse Effect), and
none of the officers of the Borrower know of any reasonable basis for any such
claim.
     8.11. No Event of Default. No Default or Event of Default has occurred and
is continuing.
     8.12. Investment Company Acts and Communications Act. None of the Parent,
the Borrower, any Person Controlling the Parent, or any Subsidiary (i) is a
“public-utility company”, “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 2005, and neither Parent or
any of its Subsidiaries is subject to regulation as a “public utility” under the
Federal Power Act, as amended, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended. The
Borrower and each of its Subsidiaries is in compliance with the Communications
Act with regard to alien control or ownership.

-66-



--------------------------------------------------------------------------------



 



     8.13. Absence of Financing Statements, etc. Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of the Parent, the Borrower or any of the Subsidiaries or any rights relating
thereto.
     8.14. Perfection of Security Interest. All filings, assignments, pledges
and deposits of documents or instruments have been made and all other actions
have been taken that are necessary or advisable, under applicable law, to
establish and perfect the Administrative Agent’s security interest in the
Collateral. The Collateral and the Administrative Agent’s rights with respect to
the Collateral are not subject to any setoff, claims, withholdings or other
defenses. The Borrower or (as the case may be) a Subsidiary party to the
Security Agreement is the owner of the Collateral free from any Lien, except for
Permitted Liens.
     8.15. Certain Transactions. Except for arm’s length transactions pursuant
to which the Borrower or any of its Subsidiaries makes payments in the ordinary
course of business upon terms no less favorable than the Borrower or such
Subsidiary could obtain from third parties, none of the officers, directors, or
employees of the Borrower or any of its Subsidiaries is presently a party to any
transaction with the Borrower or any of its Subsidiaries (other than for
services as employees, officers and directors and independent contractors in the
ordinary course of business), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Borrower, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.
     8.16. Employee Benefit Plans.
     8.16.1. In General. Each Employee Benefit Plan and each Guaranteed Pension
Plan has been maintained and operated in compliance in all material respects
with the provisions of ERISA and all Applicable Pension Legislation and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions and the bonding of fiduciaries and
other persons handling plan funds as required by §412 of ERISA. The Borrower has
heretofore delivered to the Administrative Agent the most recently completed
annual report, Form 5500, with all required attachments, and actuarial statement
required to be submitted under §103(d) of ERISA, with respect to each Guaranteed
Pension Plan.
     8.16.2. Terminability of Welfare Plans. No Employee Benefit Plan, which is
an employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of
ERISA, provides benefit coverage subsequent to termination of

-67-



--------------------------------------------------------------------------------



 



employment, except as required by Title I, Part 6 of ERISA or the applicable
state insurance laws. The Borrower may terminate each employee welfare benefit
plan at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of the Borrower without liability to any
Person other than for claims arising prior to termination.
     8.16.3. Guaranteed Pension Plans. Each contribution required to be made to
a Guaranteed Pension Plan, whether required to be made to avoid the incurrence
of an accumulated funding deficiency, the notice or lien provisions of §302(f)
of ERISA, or otherwise, has been timely made. No waiver of an accumulated
funding deficiency or extension of amortization periods has been received with
respect to any Guaranteed Pension Plan, and neither the Borrower nor any ERISA
Affiliate is obligated to or has posted security in connection with an amendment
to a Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the
Code. No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by the Borrower or any ERISA Affiliate
with respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event (other than an ERISA Reportable Event as to which the
requirement of 30 days notice has been waived), or any other event or condition
which presents a material risk of termination of any Guaranteed Pension Plan by
the PBGC. Based on the latest valuation of each Guaranteed Pension Plan (which
in each case occurred within twelve months of the date of this representation),
and on the actuarial methods and assumptions employed for that valuation, the
aggregate benefit liabilities of all such Guaranteed Pension Plans within the
meaning of §4001 of ERISA did not exceed the aggregate value of the assets of
all such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities.
     8.16.4. Multiemployer Plans. Neither the Borrower nor any ERISA Affiliate
has incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA. Neither the Borrower nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.
     8.17. Use of Proceeds.
     8.17.1. General. The proceeds of the Loans shall be used for the following
purposes: (a) to refinance all outstanding loans under the Existing Credit
Agreement, (b) to repay any Refinancing Notes outstanding after the Funding Date
(subject to the limitations set forth herein), (c) to fund the 2006

-68-



--------------------------------------------------------------------------------



 



Dividend, (d) to fund working capital and general corporate purposes, (e) to
fund Permitted Acquisitions, and (f) to fund Capital Expenditures permitted
hereunder. The Borrower will obtain Letters of Credit solely for general
corporate purposes.
     8.17.2. Regulation U. No portion of any Loan is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulation U of the Board of Governors of the Federal Reserve System, 12 C.F.R.
Part 221.
     8.17.3. Ineligible Securities. No portion of the proceeds of any Loan is to
be used, and no portion of any Letter of Credit is to be obtained, for the
purpose of knowingly purchasing, or providing credit support for the purchase
of, during the underwriting or placement period or within thirty (30) days
thereafter, any Ineligible Securities underwritten or privately placed by a
Financial Affiliate.
     8.18. Environmental Compliance. The Borrower has taken all necessary steps
to investigate the past and present condition and usage of the Real Estate and
the operations conducted thereon and, based upon such diligent investigation,
has determined that:
     (a) none of the Borrower, its Subsidiaries or any operator of the Real
Estate or any operations thereon is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986, the Federal Clean Water
Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any state,
local or foreign law, statute, regulation, ordinance, order or decree relating
to health, safety or the environment (hereinafter “Environmental Laws”), which
violation could reasonably be expected to have a material adverse effect on the
environment or a Material Adverse Effect;
     (b) neither the Borrower nor any of its Subsidiaries has received notice
from any third party including, without limitation, any Governmental Authority,
(i) that any one of them has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B; (ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any
hazardous substances as defined by 42 U.S.C. §9601(14), any pollutant or
contaminant as defined by 42 U.S.C. §9601(33) and any toxic substances, oil or
hazardous materials or other chemicals or substances regulated by any
Environmental Laws (“Hazardous Substances”) which any one of them has generated,
transported or disposed of has been found at any site at which a

-69-



--------------------------------------------------------------------------------



 



Governmental Authority has conducted or has ordered that any Borrower or any of
its Subsidiaries conduct a remedial investigation, removal or other response
action pursuant to any Environmental Law; or (iii) that it is or shall be a
named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances except where
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect;
     (c) except as set forth on Schedule 8.18 attached hereto: (i) no portion of
the Real Estate has been used for the handling, processing, storage or disposal
of Hazardous Substances except in accordance with applicable Environmental Laws;
and no underground tank or other underground storage receptacle for Hazardous
Substances is located on any portion of the Real Estate; (ii) in the course of
any activities conducted by the Borrower, its Subsidiaries or operators of its
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in accordance with applicable Environmental Laws, except
where any failure to comply could not reasonably be expected to result in a
Material Adverse Effect, (iii) there have been no releases (i.e. any past or
present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping) or threatened releases
of Hazardous Substances on, upon, into or from the properties of the Borrower or
its Subsidiaries, which releases would have a material adverse effect on the
value of any of the Real Estate or adjacent properties or the environment;
(iv) to the best of the Borrower’s knowledge, there have been no releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on, and which would have a material adverse effect on the value of, the Real
Estate; and (v) in addition, any Hazardous Substances that have been generated
on any of the Real Estate have been transported offsite only by carriers having
an identification number issued by the EPA (or the equivalent thereof in any
foreign jurisdiction), treated or disposed of only by treatment or disposal
facilities maintaining valid permits as required under applicable Environmental
Laws, which transporters and facilities have been and are, to the best of the
Borrower’s knowledge, operating in compliance with such permits and applicable
Environmental Laws; and
     (d) none of the Borrower and its Subsidiaries, any Mortgaged Property or
any of the other Real Estate is subject to any applicable Environmental Law
requiring the performance of Hazardous Substances site assessments, or the
removal or remediation of Hazardous Substances, or the giving of notice to any
Governmental Authority or the recording or delivery to other Persons of an
environmental disclosure document or statement by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of any
Mortgage or to the effectiveness of any other transactions contemplated hereby.

-70-



--------------------------------------------------------------------------------



 



     8.19. Subsidiaries, etc. Schedule 8.19 hereto, as updated from time to time
in accordance with §9.15, sets forth all of the Subsidiaries of the Parent.
Except as set forth on Schedule 8.19, neither the Parent nor any Subsidiary is
engaged in any joint venture or partnership with any other Person. The
jurisdiction of incorporation/formation and principal place of business of each
Subsidiary is listed on Schedule 8.19 hereto.
     8.20. Disclosure. Neither this Credit Agreement nor any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Parent or any of its Subsidiaries in the case of any
document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not misleading.
There is no fact known to the Parent or any of its Subsidiaries which has had a
Material Adverse Effect, or which is reasonably likely in the future to have a
Material Adverse Effect, exclusive of effects resulting from changes in general
economic conditions, legal standards or regulatory conditions or changes
affecting the broadcasting or publishing industries generally resulting from new
technologies.
     8.21. Licenses and Approvals.
     (a) Each of the Borrower and its Subsidiaries has all requisite power and
authority and Necessary Authorizations to hold the FCC Licenses and to own and
operate its Stations and to carry on its businesses as now conducted.
     (b) Set forth in Schedule 8.21 hereto, as updated from time to time in
accordance with §10.5, is a complete description of all FCC Licenses of the
Borrower and/or its Subsidiaries and the dates on which such FCC Licenses
expire. Complete and correct copies of all such FCC licenses have been delivered
to the Administrative Agent. Except as set forth on Schedule 8.21, each such FCC
License which is necessary to the operation of the business of the Borrower or
any of its Subsidiaries is validly issued and in full force and effect and, in
respect of each such license that has expired by its terms, a timely renewal
application has been filed and the Borrower and/or its Subsidiaries has
authority to continue operating the applicable Station pending action on such
application and, except as set forth on Schedule 8.7 the Borrower and its
Subsidiaries do not know of any matters that could reasonably be expected to
result in the non-renewal of any material license; and except as set forth on
Schedule 8.7 and Schedule 8.21, the Borrower and each of its Subsidiaries has
fulfilled and performed in all material respects all of its obligations with
respect to each such FCC License; in each case, provided that such exceptions
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and provided further that the Borrower or such Subsidiary is taking all
reasonable and appropriate steps to contest or mitigate its potential
liabilities in respect of such exceptions and has set aside on its books
adequate reserves in conformity with GAAP with respect thereto. Except as set
forth on Schedule 8.7 and Schedule 8.21, no event has occurred which: (i) has
resulted in, or after notice or lapse of

-71-



--------------------------------------------------------------------------------



 



time or both would result in, revocation or termination of any FCC License, or
(ii) materially and adversely affects or in the future could reasonably be
expected to materially adversely affect any of the rights of the Borrower or any
of its Subsidiaries under any FCC License, except for such events (including
such events set forth on Schedule 8.7 and Schedule 8.21) which could not
reasonably be expected to cause an Event of Default pursuant to §14.1(t) and so
long as the Borrower or the applicable Subsidiary shall have complied with
§9.10(b)(iv). No material license or franchise, other than the FCC Licenses
described in Schedule 8.21 which have been obtained, is necessary for the
operation of the business (including the Stations) of the Borrower or any of its
Subsidiaries as now conducted.
     (c) Except as set forth on Schedule 8.7 and Schedule 8.21, as such Schedule
8.21 may be updated from time to time pursuant to §10.5, none of the Borrower or
any of its Subsidiaries is a party to or has knowledge of any investigation,
notice of violation, order or complaint issued by or before any Governmental
Authority, including the FCC, or of any other proceedings (other than
proceedings relating to the radio or television broadcasting industry generally)
which could in any manner threaten or adversely affect the validity or continued
effectiveness of the FCC Licenses of the Borrower and its Subsidiaries taken as
a whole or the business of the Borrower and its Subsidiaries taken as a whole,
provided that any such investigations, violations, orders or complaints issued
by or before any Governmental Authority or proceedings could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and provided
further that the Borrower or such Subsidiary is taking all reasonable and
appropriate steps to contest or mitigate its potential liabilities in respect of
such investigations, violations, orders or complaints or proceedings and has set
aside on its books adequate reserves in conformity with GAAP with respect
thereto. Except as set forth on Schedule 8.7, none of the Borrower or any of its
Subsidiaries has reason to believe that any of the FCC Licenses described in
Schedule 8.21, as updated from time to time pursuant to §10.5, will not be
renewed, except for those the failure to be in full force and effect after the
Funding Date could not reasonably be expected to have a Material Adverse Effect.
Each of the Borrower and its Subsidiaries has filed all material reports,
applications, documents, instruments and information required to be filed by it
pursuant to applicable rules and regulations or requests of every regulatory
body having jurisdiction over any of its FCC Licenses or the activities or
business of such Person with respect thereto and has timely paid all FCC annual
regulatory fees assessed with respect to its FCC Licenses.
     (d) All FCC Licenses and other licenses, permits and approvals relating to
the Stations are held by a License Subsidiary. No License Subsidiary (A) owns or
holds any assets (including the ownership of stock or any other interest in any
Person) other than FCC Licenses and other licenses, permits and approvals
relating to the Stations, (B) is engaged in any business other than the

-72-



--------------------------------------------------------------------------------



 



holding, acquisition and maintenance of FCC Licenses and other licenses, permits
and approvals relating to the Stations, (C) has any Investments in any Person
other than the Borrower or (D) owes any Indebtedness (other than
(x) Indebtedness to the Administrative Agent and the Lenders pursuant to the
Guaranty and (y) contingent obligations pursuant to the Subordinated Guaranties
o Subordinated Debt consisting of guaranties of Additional Subordinated Debt to
any Person other than the Borrower.
     8.22. Material Agreements. All material radio or television network
affiliation, programming, engineering, consulting, management, employment and
related agreements, if any, of the Borrower and its Subsidiaries which are
presently in effect in connection with, and are material and necessary to, the
conduct of the business of the Borrower or any of its Subsidiaries, including
without limitation the operation of any Station by the Borrower or any of its
Subsidiaries, are valid, subsisting and in full force and effect and none of the
Borrower, any of its Subsidiaries or, to the Borrower’s best knowledge, any
other Person are in material default thereunder.
     8.23. Solvency. As of the date on which this representation and warranty is
made or deemed made, each of the Parent, the Borrower and the Subsidiaries is
Solvent, both before and after giving effect to the transactions contemplated
hereby consummated on such date and to the incurrence of all Indebtedness and
other obligations incurred on such date in connection herewith and therewith.
     8.24. Excluded Subsidiaries. The entities set forth in clause (b) of the
definition of “Excluded Subsidiaries” do not own or operate any Station,
broadcasting business or publishing business within the United States and either
own no assets or own only stock of Persons whose primary businesses are owning
or operating broadcasting businesses outside the United States. The primary
business of Ciudad, LLC is the magazine publishing business. The Austin
Partnership is a Texas limited partnership, 49.69443% of which is owned by the
Borrower. RAM is a Texas limited liability company, 50.1% of which is owned by
the Borrower.
9. AFFIRMATIVE COVENANTS.
     The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit, Note or other Obligation is
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letters of
Credit:
     9.1. Punctual Payment. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans, all Reimbursement
Obligations, the Letter of Credit Fees, the Commitment Fees and all other fees
and amounts provided for in this Credit Agreement and the other Loan Documents
to which the Borrower or any of its Subsidiaries is a party, all in accordance
with the terms of this Credit Agreement and such other Loan Documents.

-73-



--------------------------------------------------------------------------------



 



     9.2. Maintenance of Office. The Borrower will, and will cause Parent to,
maintain its chief executive office in the location set forth in the Perfection
Certificates or, in each case, at such other place in the United States of
America as the Borrower shall designate upon written notice to the
Administrative Agent, where notices, presentations and demands to or upon the
Borrower in respect of the Loan Documents to which the Borrower is a party may
be given or made.
     9.3. Records and Accounts. The Borrower will (a) keep, and cause each of
its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP,
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Subsidiaries, contingencies, and other reserves, (c)
maintain adequate accounts and reserves for all required redemptions and
cancellation of any Refinancing Notes as set forth in the Refinancing Note
Indenture and (d) at all times engage Ernst & Young LLP or other independent
certified public accountants reasonably satisfactory to the Administrative Agent
as the independent certified public accountants of the Borrower and its
Subsidiaries and will not permit more than thirty (30) days to elapse between
the cessation of such firm’s (or any successor firm’s) engagement as the
independent certified public accountants of the Borrower and its Subsidiaries
and the appointment in such capacity of a successor firm as shall be
satisfactory to the Administrative Agent.
     9.4. Financial Statements, Certificates and Information. The Borrower will
deliver to each of the Lenders:
     (a) as soon as practicable, but in any event not later than eighty
(80) days after the end of each fiscal year of the Parent, the audited
consolidated balance sheet of the Parent and its subsidiaries, as at the end of
such year, and the related audited consolidated statements of income and audited
consolidated statements of cash flow, each setting forth in comparative form the
figures for the previous fiscal year and all such consolidated statements (i) to
be in reasonable detail, prepared in accordance with GAAP and the requirements
of the Securities and Exchange Commission (the “SEC”) and (ii) to be certified
without qualification and without an expression of uncertainty as to the ability
of the Parent, the Borrower or any of the Subsidiaries to continue as going
concerns, by Ernst & Young LLP or by other independent certified public
accountants reasonably satisfactory to the Administrative Agent, together with a
written statement from such accountants to the effect that, in making the
examination necessary to said certification, they have obtained no knowledge of
any Default or Event of Default related to or arising from accounting matters,
or, if such accountants shall have obtained knowledge of any then existing
Default or Event of Default they shall disclose in such statement any such
Default or Event of Default; provided that such accountants shall not be liable
to the Lenders for failure to obtain knowledge of any Default or Event of
Default;

-74-



--------------------------------------------------------------------------------



 



     (b) as soon as practicable, but in any event not later than fifty (50) days
after the end of each of the fiscal quarters of the Parent, copies of the
unaudited consolidated balance sheets of the Parent and its subsidiaries as at
the end of such quarter, and the related consolidated statements of income and
cash flows for the fiscal quarter then ended, all in reasonable detail and
prepared in accordance with GAAP and SEC requirements, together with a
certification by the principal financial or accounting officer of the Borrower
that the information contained in such financial statements fairly presents the
financial position of the Parent, the Borrower and their respective subsidiaries
on the date thereof (subject to year-end adjustments);
     (c) simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above, (i) a statement certified by the principal
financial or accounting officer of the Borrower in substantially the form of
Exhibit E hereto (a “Compliance Certificate”) and certifying that no Default or
Event of Default is then continuing or describing the nature and duration of any
then continuing Default or Event of Default and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §11
and (if applicable) reconciliations to reflect changes in GAAP since the Balance
Sheet Date, and (ii) a schedule in form and detail reasonably satisfactory to
the Administrative Agent of computations of (x) Consolidated Net Income (or
Deficit) detailing the consolidated net income (or deficit) of the Borrower and
its subsidiaries attributable to any Stations owned by the Borrower or such
subsidiary located in a jurisdiction other than the United States and which are
not Development Properties and (y) Consolidated Operating Cash Flow and other
financial covenant-related calculations detailing the adjustments made to
exclude Excluded Subsidiaries from such computations, in each case, prepared by
the principal financial or accounting officer of the Borrower;
     (d) promptly upon completion thereof and in any event no later than eighty
(80) days after the beginning of each fiscal year of the Borrower, the
Borrower’s annual operating budget in the form of consolidated financial
projections for such fiscal year and prepared on a quarterly basis and setting
forth projected operating results for each quarter in such fiscal year and for
the fiscal year as a whole, including projections of operating cash flow
together with a quarterly itemization of estimated taxes and Capital
Expenditures for such fiscal year, which are prepared on the basis of reasonable
assumptions; and
     (e) from time to time such other financial data and information (including,
without limitation, accountants’ management letters) with respect to the
condition or operations, financial or otherwise, of the Parent, the Borrower and
the subsidiaries (including Excluded Subsidiaries) as the Administrative Agent
or any Lender may reasonably request.

-75-



--------------------------------------------------------------------------------



 



     9.5. Notices and Other Information.
     9.5.1. Defaults. The Borrower will promptly notify the Administrative Agent
and each of the Lenders in writing of the occurrence of any Default or Event of
Default, together with a reasonably detailed description thereof, and the
actions the Borrower proposes to take with respect thereto. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Credit Agreement or
any other note, evidence of indebtedness, indenture or other obligation in an
amount equal to or greater than $5,000,000 to which or with respect to which the
Parent, the Borrower or any of the Subsidiaries is a party or obligor, whether
as principal, guarantor, surety or otherwise, the Borrower shall forthwith give
written notice thereof to the Administrative Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.
     9.5.2. Environmental Events. The Borrower will promptly give notice to the
Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that the Borrower or any of its Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any Governmental Authority
and (b) upon becoming aware thereof, of any inquiry, proceeding, investigation,
or other action, including a notice from any agency of potential environmental
liability, of any Governmental Authority that could have a Material Adverse
Effect.
     9.5.3. Notification of Claim against Collateral. The Borrower will,
immediately upon becoming aware thereof, notify the Administrative Agent and
each of the Lenders in writing of any setoff, claims (including, with respect to
the Real Estate, environmental claims), withholdings or other defenses to which
any of the Collateral, or the Administrative Agent’s rights with respect to the
Collateral, are subject.
     9.5.4. Notice of Litigation and Judgments. The Borrower will, and will
cause each of its Subsidiaries to, give notice to the Administrative Agent and
each of the Lenders in writing within fifteen (15) days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Parent, the Borrower or any of the Subsidiaries or to
which any such Person is or becomes a party involving an uninsured claim against
any such Person that could reasonably be expected to have a Material Adverse
Effect and stating the nature and status of such litigation or proceedings. The
Borrower will, and will cause each of its Subsidiaries to, give notice to the
Administrative Agent and each of the Lenders, in writing, in form and detail
reasonably satisfactory to the Administrative Agent, within ten (10) days of any
judgment not covered by insurance, final or otherwise, against the Parent, the
Borrower or any of the Subsidiaries in an amount in excess of $5,000,000.

-76-



--------------------------------------------------------------------------------



 



     9.5.5. Notice of SEC Filings, etc. The Borrower will, and will cause each
of its Subsidiaries to, contemporaneously with the filing or mailing thereof,
give notice to the Administrative Agent, of such filing or mailing of (i) all
material of a financial nature filed with the SEC (including any registration
statements) or sent to the stockholders of the Parent or the Borrower, as
applicable, and (ii) any periodic or special reports of a material nature filed
with the FCC and relating to any Station owned or operated by the Borrower or
any of the Subsidiaries.
     9.5.6. Distribution of Materials. The Parent and the Borrower each hereby
acknowledges that (a) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Parent, the Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
     9.5.7. Foreign Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, promptly give notice to the Administrative Agent in writing of
the acquisition or creation of any new direct subsidiary that is not organized
under the laws of the United States or any state or political subdivision of the
United States in accordance with §9.15(b).
     9.6. Legal Existence; Conduct of Business; Maintenance of Properties.
Except as otherwise permitted under §10.5.1(a), the Borrower will do or cause to
be done all things necessary to preserve and keep in full force and effect its
legal existence, rights and franchises and those of its Subsidiaries and will
not, and will not cause or permit any of its Subsidiaries to, convert to a
limited liability company or a limited liability partnership without providing
at least thirty (30) days’ prior written notice to the

-77-



--------------------------------------------------------------------------------



 



Administrative Agent. Except as otherwise permitted under §10.5, the Borrower
(i) will cause all of its properties and those of its Subsidiaries used or
useful in the conduct of its business or the business of its Subsidiaries to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment, (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
(iii) will, and will cause each of its Subsidiaries (other than the License
Subsidiaries) to, continue to engage primarily in the radio and television
broadcasting and/or magazine publishing businesses now conducted by each of them
and in related businesses, (iv) will cause each of the License Subsidiaries to
engage solely in the business of holding the FCC Licenses necessary for the
Operating Subsidiaries to operate the Stations operated by each of them,
(v) will, and will cause each of its Subsidiaries to, obtain, maintain,
preserve, renew, extend and keep in full force and effect all permits, rights,
licenses, franchises, authorizations, patents, trademarks, copyrights and
privileges to the extent necessary for the proper conduct of its business,
including FCC Licenses and (vi) will, and will cause each of its Subsidiaries
to, continue to engage primarily in the businesses now conducted by them and in
related businesses; provided that nothing in this §9.6 shall prevent the
Borrower from discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries if such discontinuance is, in the
judgment of the Borrower, desirable in the conduct of its or their business and
that do not in the aggregate have a Material Adverse Effect.
     9.7. Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurers insurance with
respect to its properties and business against such casualties and contingencies
as shall be in accordance with the general practices of businesses engaged in
similar activities in similar geographic areas and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent and
in accordance with the terms of the Security Agreement. In the event of any
failure by the Borrower or any of its Subsidiaries to provide and maintain
insurance as required herein or in the Security Agreement, the Administrative
Agent may after notice to the Borrower to such effect, provide such insurance
and charge the amount thereof to the Borrower and the Borrower hereby promises
to pay to the Administrative Agent on demand the amount of any disbursements
made by the Administrative Agent for such purpose. Within ninety (90) days of
the end of each fiscal year of the Borrower, the Borrower shall furnish to the
Administrative Agent certificates or other evidence satisfactory to the
Administrative Agent of compliance with the foregoing provisions.
     9.8. Taxes. The Borrower will, and will cause each of its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
(other than taxes, assessments and other governmental charges imposed by foreign
jurisdictions that in the aggregate are not material to the business or assets
of the Borrower on an individual basis or of the Borrower and its Subsidiaries
on a consolidated basis) imposed upon it and its

-78-



--------------------------------------------------------------------------------



 



Real Estate, sales and activities, or any part thereof, or upon the income or
profits therefrom, as well as all claims for labor, materials, or supplies that
if unpaid might by law become a Lien or charge upon any of its property unless
failure to pay could not reasonably be expected to cause a Material Adverse
Effect; provided that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof is then being contested in good faith
by appropriate proceedings and if the Borrower or such Subsidiary shall have set
aside on its books adequate reserves in conformity with GAAP with respect
thereto; and provided further that the Borrower and each Subsidiary of the
Borrower will pay all such taxes, assessments, charges, levies or claims
forthwith upon the commencement of proceedings to foreclose any Lien that may
have attached as security therefor.
     9.9. Inspection of Properties and Books, etc.
     9.9.1. General. The Borrower shall permit the Administrative Agent, the
Lenders or any of the Administrative Agent’s or Lenders’ other designated
representatives to visit and inspect any of the properties of the Borrower or
any of its Subsidiaries, to examine the books of account of the Borrower and its
Subsidiaries (and to make copies thereof and extracts therefrom), and to discuss
the affairs, finances and accounts of the Borrower and its Subsidiaries with,
and to be advised as to the same by, its and their officers, all upon reasonable
advance notice to the Borrower and at such reasonable times and intervals as the
Administrative Agent or any Lender may reasonably request.
     9.9.2. Appraisals. If an Event of Default shall have occurred and be
continuing, upon the request of the Administrative Agent, the Borrower will
obtain and deliver to the Administrative Agent appraisal reports in form and
substance and from appraisers satisfactory to the Administrative Agent, stating
(a) the then current fair market, orderly liquidation and forced liquidation
values of one or more of the Stations owned by the Borrower or its Subsidiaries,
business units that hold the publishing assets and/or the Mortgaged Properties
and (b) the then current business value of each of the Borrower and its
Subsidiaries. All such appraisals shall be conducted and made at the expense of
the Borrower.
     9.9.3. Communications with Accountants. Each of the Parent and the Borrower
authorizes the Administrative Agent and, if accompanied by the Administrative
Agent, the Lenders to communicate directly with such Person’s independent
certified public accountants and authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules including copies of any management
letter with respect to the business, financial condition and other affairs of
the Parent, the Borrower or any of the Subsidiaries. At the request of the
Administrative Agent, the Parent and the Borrower shall deliver a letter
addressed to such accountants instructing them to comply with the provisions of
this §9.9.3.

-79-



--------------------------------------------------------------------------------



 



     9.10. Compliance with Laws, Contracts, Licenses, and Permits.
     (a) The Borrower will, and will cause each of its Subsidiaries to, comply
with (i) the applicable laws and regulations wherever its business is conducted,
including all Environmental Laws and the Communications Act, (ii) the provisions
of its Governing Documents, (iii) all agreements and instruments by which it or
any of its properties may be bound and (iv) all applicable decrees, orders, and
judgments, unless failure to comply could not reasonably be expected to cause a
Material Adverse Effect. If any authorization, consent, approval, permit or
license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrower or any of its
Subsidiaries may fulfill any of its obligations hereunder or any of the other
Loan Documents to which the Borrower or such Subsidiary is a party, the Borrower
will, or (as the case may be) will cause such Subsidiary to, immediately take or
cause to be taken all reasonable steps within the power of the Borrower or such
Subsidiary to obtain such authorization, consent, approval, permit or license
and furnish the Administrative Agent and the Lenders with evidence thereof.
     (b) The Borrower will, and will cause each of its Subsidiaries to,
(i) operate its Stations, unless failure to comply could not reasonably be
expected to cause a Material Adverse Effect, in accordance with and in
compliance with the Communications Act, (ii) file in a timely manner all
necessary applications for renewal of all FCC Licenses that are material to the
operations of its Stations, (iii) use its reasonable best efforts to defend any
proceedings which could result in the termination, forfeiture or non-renewal of
any FCC License, and (iv) promptly furnish or cause to be furnished to the
Administrative Agent: (A) a copy of any order or notice of the FCC which
designates any of the Borrower’s or any of its Subsidiaries’ FCC Licenses for a
hearing or which refuses renewal or extension thereof, or reverses or suspends
its or any of its Subsidiaries’ authority to operate a Station, (B) a copy of
any competing application filed with respect to any of its franchises, licenses
(including FCC Licenses), rights, permits, consents or other authorizations
pursuant to which the Borrower or any of the Borrower’s Subsidiaries operates
any Station, (C) a copy of any citation, notice of violation or order to show
cause issued by the FCC in relation to any of the Borrower’s or any of its
Subsidiaries’ Stations and (D) a copy of any notice or application by the
Borrower or any of its Subsidiaries requesting authority to cease broadcasting
on any Station or to cease operating any Station for any period in excess of
five (5) days.
     9.11. Employee Benefit Plans. The Borrower will (a) promptly upon filing
the same with the Department of Labor or Internal Revenue Service, upon request
of the Administrative Agent, furnish to the Administrative Agent a copy of the
most recent actuarial statement required to be submitted under §103(d) of ERISA
and Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan, (b) promptly upon receipt or dispatch, furnish to the
Administrative Agent any notice,

-80-



--------------------------------------------------------------------------------



 



report or demand sent or received in respect of a Guaranteed Pension Plan under
§§302, 4041, 4042, 4043, 4063, 4065, 4066 and 4068 of ERISA, or in respect of a
Multiemployer Plan, under §§4041A, 4202, 4219, 4242, or 4245 of ERISA and
(c) promptly upon request of the Administrative Agent, furnish to the
Administrative Agent a copy of all actuarial statements required to be submitted
under all Applicable Pension Legislation.
     9.12. Use of Proceeds. The Borrower will use the proceeds of the Loans and
obtain Letters of Credit solely for the purposes set forth in §8.17.1.
     9.13. Additional Collateral. The Borrower will, and will cause each of its
Subsidiaries to, from time to time at its own cost and expense, promptly secure
or cause to be secured the Obligations by creating or causing to be created in
favor of the Administrative Agent for the benefit of the Lenders and the
Administrative Agent perfected security interests (subject only to Permitted
Liens) with respect to all inventory, receivables, equipment, accounts,
copyrights, patents, trademarks, licenses, other general intangibles, Real
Estate and other assets of the Borrower and such Subsidiaries (other than
Excluded Assets), whether now owned or hereafter acquired, to the extent the
Administrative Agent shall so request. All such security interests will be
created under security agreements, mortgages and other instruments and documents
in form and substance reasonably satisfactory to the Administrative Agent, and
the Borrower shall deliver to the Administrative Agent all such instruments and
documents (including, without limitation, legal opinions, title insurance
policies and lien searches) as the Administrative Agent shall reasonably request
to evidence the satisfaction of the obligations created by this §9.13. The
Borrower agrees to provide such evidence as the Administrative Agent shall
reasonably request as to the perfection and priority of such security interests
(subject only to Permitted Liens). The Borrower shall promptly notify the
Administrative Agent in the event the Borrower or any Subsidiary acquires any
Collateral not otherwise subject to (a) the first priority perfected security
interest of the Administrative Agent pursuant to existing Security Documents or
(b) an exception or an exclusion expressly permitted hereunder.
     9.14. Interest Rate Protection. No later than one hundred eighty (180) days
from the date hereof, the Borrower will purchase or enter into an interest cap
or swap or other interest rate protection agreements having a term of not less
than three (3) years as shall be necessary to cap or fix the interest cost to
the Borrower with respect to not less than thirty percent (30%) of Consolidated
Total Funded Debt outstanding at such time at rates and on terms and conditions
reasonably satisfactory to the Administrative Agent.
9.15. Additional Subsidiaries.
     (a) In the event that, after the date hereof, the Parent, the Borrower or
any Subsidiary creates any new Subsidiary or acquires a new Subsidiary in
accordance with §10.5.1 or otherwise or in the event that the Borrower exercises
its option to purchase the remaining Capital Stock of RAM and the Austin

-81-



--------------------------------------------------------------------------------



 



Partnership pursuant to the Sinclair Definitive Agreement, (a) such new
Subsidiary or (as the case may be) RAM and the Austin Partnership shall,
concurrently with such event or as soon as practicable thereafter, execute and
deliver to the Administrative Agent an instrument of joinder and accession, in
form and substance reasonably satisfactory to the Administrative Agent, pursuant
to which such Person shall join the applicable Security Documents as if such
Person was an original signatory thereto, and (b) the Parent, the Borrower, the
applicable Subsidiary and/or such new Subsidiary or (as the case may be) RAM and
the Austin Partnership shall deliver such other instruments and documents,
including without limitation Perfection Certificates, UCC financing statements
and stock certificates representing all of the issued and outstanding Capital
Stock of such new Subsidiary or (as the case may be) RAM and the Austin
Partnership with accompanying stock powers duly executed in blank, in each case
required to be executed or delivered pursuant to such Security Documents in
order to grant to or maintain the Administrative Agent’s first priority
perfected security interest in and to the assets of and the Capital Stock issued
by such Person. Further, contemporaneously with the formation or acquisition of
such new Subsidiary or the exercise of the option to purchase the remaining
Capital Stock of RAM and the Austin Partnership, the Parent, the Borrower, the
applicable Subsidiary and/or such new Subsidiary or (as the case may be) RAM and
the Austin Partnership shall execute and/or deliver to the Administrative Agent
such other documentation as the Administrative Agent may reasonably request in
furtherance of the intent of this §9.15, including without limitation an updated
Schedule 8.19 hereto and documentation of the type required to be supplied by
the Parent, the Borrower and the Subsidiaries as a condition precedent to the
initial Loans made hereunder pursuant to §12, as applicable to such new
Subsidiary or Permitted Acquisition or (as the case may be) RAM and the Austin
Partnership.
     (b) In the event that, after the date hereof, the Parent, the Borrower or
any domestic Subsidiary creates any new direct subsidiary or acquires a new
direct subsidiary, in each case, which is not organized under the laws of the
United States or any state or political subdivision of the United States, the
Parent, the Borrower, the applicable Subsidiary and/or such new subsidiary shall
promptly notify the Administrative Agent thereof and, upon the request of the
Administrative Agent, deliver a Pledge Agreement and such other instruments,
documents and certificates with accompanying transfer powers duly executed in
blank, in each case, as required or necessary to be executed or delivered in
order to grant to or maintain the Administrative Agent’s first priority
perfected security interest in and to 66 2/3% of the issued and outstanding
Capital Stock of such Person.
     9.16. Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall

-82-



--------------------------------------------------------------------------------



 



reasonably request to carry out to their satisfaction the transactions
contemplated by this Credit Agreement and the other Loan Documents.
10. CERTAIN NEGATIVE COVENANTS.
     The Parent and the Borrower covenant and agree that, so long as any Loan,
Unpaid Reimbursement Obligation, Letter of Credit, Note or other Obligation is
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligations to issue, extend or renew any Letters
of Credit:
     10.1. Restrictions on Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
     (a) Indebtedness owing to the Lenders and the Agents arising under any of
the Loan Documents;
     (b) current liabilities of the Borrower or such Subsidiary (including under
any operating leases and studio and tower leases) incurred in the ordinary
course of business not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;
     (c) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
     (d) Indebtedness in respect of (i) judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the Borrower or such
Subsidiary (as the case may be) shall at the time in good faith be prosecuting
an appeal or proceedings for review and in respect of which a stay of execution
shall have been obtained pending such appeal or review, (ii) final judgments
against the Borrower or any of its Subsidiaries that in the aggregate at any
time do not exceed $5,000,000 and (iii) claims which are currently being
contested in good faith by appropriate proceedings if adequate reserves shall
have been set aside with respect thereto;
     (e) Subordinated Debt, provided that, in the case of the incurrence of
Additional Subordinated Debt by the Borrower or any Subsidiary, (i) the net cash
proceeds of such Additional Subordinated Debt shall be applied in accordance
with §4.4 and (ii) no Default or Event of Default has occurred and is continuing
at the time of the incurrence of such Additional Subordinated Debt or would
result after giving effect thereto;

-83-



--------------------------------------------------------------------------------



 



     (f) Indebtedness (i) incurred in connection with, and within 180 days of,
the acquisition after the date hereof of any real or personal property by the
Borrower or such Subsidiary or under any Capitalized Lease or (ii) assumed by
the Borrower or any of its Subsidiaries in connection with a Permitted
Acquisition, provided that (x) the aggregate principal amount of such
Indebtedness of the Borrower and its Subsidiaries shall not exceed the aggregate
amount of $35,000,000 at any one time; (y) the amount of such Indebtedness does
not exceed the fair market value of the property so acquired; and (z) with
respect to clause (ii) above, the assets securing such Indebtedness are limited
to the assets so acquired or which secured the Indebtedness at the time it was
assumed so long as such liens were not granted or created in anticipation of
such assumption;
     (g) Indebtedness in respect of interest rate agreements (whether from fixed
to floating or from floating to fixed), swaps or similar arrangements entered
into pursuant to §9.14 or designed to manage interest rates or interest rate
risk in connection with this Credit Agreement, the Refinancing Notes or any
other Indebtedness for borrowed money evidenced by bonds, debentures or other
similar instruments owed by the Borrower or any of its Subsidiaries;
     (h) Indebtedness existing on the date hereof and listed and described on
Schedule 10.1 hereto;
     (i) Indebtedness of a Subsidiary of the Borrower owing to the Borrower or
of the Borrower or any Subsidiary to any wholly-owned Subsidiary of the
Borrower;
     (j) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §9.8; and
     (k) other unsecured Indebtedness in an aggregate amount outstanding at any
one time not to exceed $100,000,000, provided that (x) no Default or Event of
Default has occurred and is continuing at the time of the incurrence of such
unsecured Indebtedness or would result after giving effect thereto, (y) the
maturity date of such unsecured Indebtedness shall occur after the Final
Maturity Date and (z) neither the Borrower nor any Subsidiary of the Borrower
shall have the right or any obligation to make any principal payment in respect
of such unsecured Indebtedness prior to the final payment and performance in
full in cash of the Obligations, the termination or cancellation of any Letters
of Credit and the termination of Commitments hereunder.

-84-



--------------------------------------------------------------------------------



 



     10.2. Restrictions on Liens.
     10.2.1. Permitted Liens. The Borrower will not, and will not permit any of
its Subsidiaries to, (a) create or incur or suffer to be created or incurred or
to exist any Lien upon any of its property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of such property or assets or the income or profits therefrom
outside the ordinary course of business for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device or arrangement;
(d) suffer to exist for a period of more than thirty (30) days after the same
shall have been incurred any Indebtedness or claim against it that if unpaid
might by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over its general creditors (other than in respect of de
minimus amounts); or (e) sell, assign, pledge or otherwise transfer any
“receivables” as defined in clause (g) of the definition of the term
“Indebtedness,” with or without recourse (other than in connection with the
disposition of the business operations of such Person relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement); provided that the Borrower or any of its Subsidiaries may create
or incur or suffer to be created or incurred or to exist:
     (i) Liens in favor of the Borrower on all or part of the assets of
Subsidiaries of the Borrower securing Indebtedness owing by Subsidiaries of the
Borrower to the Borrower;
     (ii) Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or that are being diligently contested in
good faith and in respect of which appropriate reserves have been set aside or
Liens on properties to secure claims for labor, material or supplies in respect
of obligations not overdue or that are being diligently contested in good faith
and in respect of which appropriate reserves have been set aside;
     (iii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations or other obligations incurred in the ordinary course of
business or consistent with past practices or security or good faith deposits
made in connection with a Permitted Acquisition which are not overdue;
     (iv) Liens on properties in respect of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the

-85-



--------------------------------------------------------------------------------



 



Borrower or such Subsidiary (as the case may be) shall at the time in good faith
be prosecuting an appeal or proceedings for review and in respect of which a
stay of execution shall have been obtained pending such appeal or review, the
Indebtedness with respect to which is permitted by §10.1(d);
     (v) Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens on properties, in existence less than one hundred twenty (120) days
from the date of creation thereof in respect of obligations not overdue;
     (vi) encumbrances on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower and its Subsidiaries, and (B) individually or in the aggregate has a
Material Adverse Effect;
     (vii) Liens existing on the date hereof and listed on Schedule 10.2 hereto;
     (viii) purchase money security interests in or purchase money mortgages on
real or personal property, other than Mortgaged Properties acquired after the
date hereof, to secure Capitalized Leases or purchase money Indebtedness, in
each case of the type and amount permitted by §10.1(f), which security interests
or mortgages cover only the real or personal property so acquired or leased;
     (ix) Liens on each Mortgaged Property as and to the extent permitted by the
Mortgage applicable thereto; and
     (x) Liens in favor of the Administrative Agent for the benefit of the
Lenders and the Administrative Agent under the Loan Documents and any Interest
Rate Agreements with a Lender;
     (xi) Liens on leasehold interests created by the Borrower or any of its
Subsidiaries, as lessee, in favor of any mortgagee of the leased premises to the
extent not prohibited by the terms of the lease;
     (xii) Liens securing Indebtedness permitted by §10.1(f)(ii);
     (xiii) Liens constituting leasehold or license interests held by a lessee
or licensee in respect of leases or licenses made by the Borrower or any of its
Subsidiaries as lessor or licensor with respect to intellectual property, space
or broadcast towers or sub-channel or broadcast spectrum or similar leases or
licenses in each case entered into by the Borrower or

-86-



--------------------------------------------------------------------------------



 



such Subsidiary in the ordinary course of its business consistent with past
practices;
     (xiv) Liens constituting leasehold or similar interests of sublessees, time
share participants or other similar users in respect of any aircraft owned or
leased by the Borrower or any Subsidiary; and
     (xv) Liens constituting options of Persons other than the Borrower or any
Subsidiary to purchase Capital Stock of any non-wholly owned Subsidiary.
     10.2.2. Restrictions on Negative Pledges and Upstream Limitations. The
Borrower will not, nor will it permit any of its Subsidiaries to, (a) enter into
or permit to exist any arrangement or agreement (other than the Credit Agreement
and the other Loan Documents) which directly or indirectly prohibits the
Borrower or any of its Subsidiaries from creating, assuming or incurring any
Lien upon its properties, revenues or assets or those of any of its Subsidiaries
whether now owned or hereafter acquired to secure the Obligations (other than
restrictions on specific assets, which assets are the subject of purchase money
security interests to the extent permitted under §10.2.1(viii)), or (b) enter
into any agreement, contract or arrangement (other than the Credit Agreement and
the other Loan Documents) restricting the ability of any Subsidiary of the
Borrower to pay or make dividends or distributions in cash or kind to the
Borrower, to make loans, advances or other payments of any nature to the
Borrower, or to make transfers or distributions of all or any part of its assets
to the Borrower; in each case other than (i) restrictions on specific assets
which assets are the subject of purchase money security interests to the extent
permitted under §10.2.1(viii), (ii) customary anti-assignment provisions
contained in leases and licensing agreements entered into by the Borrower or
such Subsidiary in the ordinary course of its business and (iii) property
subject to a pending Asset Sale which would be permitted under §10.5.2 if and
from which an executed purchase agreement has been delivered to the
Administrative Agent.
     10.3. Restrictions on Investments. The Borrower will not, and will not
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment, except Investments in:
     (a) marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower;
     (b) demand deposits, certificates of deposit, bank acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;

-87-



--------------------------------------------------------------------------------



 



     (c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P;
     (d) Investments existing on the date hereof and listed on Schedule 10.3
hereto;
     (e) Investments in the Borrower and in Subsidiaries, either in the form of
equity Investments or Indebtedness permitted by §10.1(i) so long as such
entities remain the Borrower or Subsidiaries of the Borrower;
     (f) Investments consisting of the Guaranty, the Subordinated Guaranties and
subordinated guaranties constituting Additional Subordinated Debt made in
accordance with the definition of “Subordinated Debt”, provided that such
subordinated guarantees otherwise constitute Indebtedness permitted by §10.1(e);
     (g) Investments consisting of promissory notes or other deferred payment
arrangements received as proceeds of, or entered into in connection with, asset
dispositions permitted by §10.5.2;
     (h) Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $1,000,000 in the aggregate at any time outstanding;
     (i) Investments by the Borrower or a Subsidiary of the Borrower in
Subsidiaries formed for the purpose of consummating Permitted Acquisitions or
acquired in connection with Permitted Acquisitions; and
     (j) other Investments; provided that (i) at the time such Investment is
made, the aggregate amount of all Investments made by the Borrower or any of its
Subsidiaries under this clause (j) after the date hereof and after taking into
account any Loans advanced to finance such Investment shall not exceed an amount
equal to (x)(1) $150,000,000, if the Total Leverage Ratio (calculated on a Pro
Forma Basis after taking into account any Loans advanced to finance such
Investment) is less than 6.00:1.00 and (2) $75,000,000, if the Total Leverage
Ratio (calculated on a Pro Forma Basis after taking into account any Loans
advanced to finance such Investment) is greater than or equal to 6.00:1.00, in
each case, net of cash returns of capital received after the date hereof with
respect to any Investments made under this clause (j), plus (y) an amount equal
to the Net Cash Proceeds of TV Asset Sales not distributed to Parent under
§10.4, (ii) no Default or Event of Default has occurred and is continuing at the
time such Investment is made or would result on a Pro Forma Basis therefrom
after taking

-88-



--------------------------------------------------------------------------------



 



into account any Loans advanced to finance such Investment and (iii) the
Borrower delivers to the Administrative Agent a duly executed certificate
substantially in the form of Exhibit F hereto in connection with such
Investment;
provided, however, that, with the exception of Investments referred to in
§10.3(a), (b) and (c) and loans and advances referred to in clause (h) and
Excluded Assets, such Investments will be considered Investments permitted by
this §10.3 only if all actions have been taken to the reasonable satisfaction of
the Administrative Agent to provide to the Administrative Agent, for the benefit
of the Lenders and the Administrative Agent, a first priority perfected security
interest in all of such Investments free of all Liens other than Permitted
Liens.
     10.4. Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, make any Restricted Payments; provided, however, that:
     (a) wholly-owned direct or indirect Subsidiaries of the Borrower may make
Restricted Payments to the Borrower or any wholly-owned Subsidiary of the
Borrower, and Subsidiaries which are not wholly-owned Subsidiaries of the
Borrower may make Distributions in respect of their Capital Stock so long as the
Borrower and/or any of its Subsidiaries (as applicable) receives at least its or
their pro rata share of such Distribution in accordance with its or their
proportional interests in such Subsidiaries’ Capital Stock;
     (b) so long as the payment is required by the terms thereof, and no Default
or Event of Default shall have occurred and be continuing or would result from
such payment, the Borrower may make scheduled payments of interest on
Subordinated Debt permitted by §10.1(e) and §10.1(k), and the Borrower delivers
to the Administrative Agent a duly executed certificate substantially in the
form of Exhibit F hereto;
     (c) the Borrower may make Restricted Payments for the sole purpose of
funding the redemption of the balance of the Refinancing Notes outstanding after
the Funding Date, provided that (i) no Default or Event of Default has occurred
and is continuing or would result from such payments hereunder and under the
Refinancing Note Indenture, and (ii) the Borrower delivers to the Administrative
Agent a duly executed certificate substantially in the form of Exhibit F hereto;
     (d) the Borrower may (i) make cash payments to its employees pursuant to
one or more of its 401(k), profit sharing, equity incentive or other benefit
plans (including payments in respect of terminated employees (as a result of
death or otherwise) whose economic interest in such plan does not exceed
$5,000), (ii) repurchase fractional shares of common stock issued to or for the
benefit of the employees of the Borrower or any of its Subsidiaries, and
(iii) make cash payments to the applicable taxing authorities for the benefit of
its employees

-89-



--------------------------------------------------------------------------------



 



to the extent of the Borrower’s withholding tax liability resulting from the
issuances of common stock to its employees in connection with any bona fide
employee stock option, stock purchase or similar plan of the Borrower;
     (e) the Borrower may make cash Distributions to the Parent to enable Parent
to pay taxes attributable to the operations of the Borrower and its Subsidiaries
and Holdco Corporate Overhead Expenses;
     (f) so long as no Default or Event of Default has occurred and is
continuing or would result from such payments and the Borrower delivers to the
Administrative Agent a duly executed certificate substantially in the form of
Exhibit F hereto, the Borrower may make: (i) cash Distributions to the Parent
derived from the Net Cash Proceeds of TV Asset Sales to the extent not otherwise
applied as set forth in §10.3(j)(i)(y), (ii) cash Distributions to the Parent to
fund the 2006 Dividend, (iii) cash Distributions to the Parent to enable it to
pay scheduled dividends on its preferred stock, provided that in the case of
preferred stock issued after the date hereof, contemporaneously with the
issuance of such preferred stock (other than preferred stock issued to
refinance, replace or redeem outstanding preferred stock), the Borrower received
the Net Cash Equity Issuance Proceeds from such Equity Issuance, (iv) cash
Distributions to the Parent to enable it to pay dividends on Common Stock,
(v) cash Distributions to the Parent to enable it to repurchase its Common Stock
or preferred stock, and (vi) cash Distributions to the Parent to enable Parent
to make cash interest payments and voluntary prepayments on any Permitted Parent
Indebtedness; provided that, in the case of clauses (iv), (v) and (vi) herein,
(A) such cash Distributions shall not be permitted if the Total Leverage Ratio
as of the last day of the fiscal quarter most recently ended prior to the
proposed date of such payment or repurchase (calculated on a pro forma basis
after giving effect to such cash Distribution) is greater than or equal to
7.00:1.00, and (B) such cash Distribution shall not exceed $200,000,000 in the
aggregate if the Total Leverage Ratio as of the last day of the fiscal quarter
most recently ended prior to the proposed date of such payment or repurchase
(calculated on a pro forma basis after giving effect to such cash Distribution)
is greater than or equal to 5.00:1.00 but less than 7.00:1.00, provided further
that such cash Distributions shall not exceed $100,000,000 if such Total
Leverage Ratio is greater than or equal to 6.00:1.00 but less than 7.00:1.00;
and
     (g) to the extent not otherwise permitted under clause (e) above, the
Borrower may pay, or make cash Distributions to the Parent to enable the Parent
to pay, consulting fees payable to the Borrower’s or the Parent’s independent
directors; provided that such fees shall be payable in such amounts and on such
terms as are no less favorable to the Borrower or the Parent, as applicable, as
would have been obtained on an arm’s length basis in the ordinary course of
business if such Person were not a director or an Affiliate.

-90-



--------------------------------------------------------------------------------



 



     10.5. Merger, Consolidation, Acquisition and Disposition of Assets.
     10.5.1. Mergers and Acquisitions. The Borrower will not, and will not
permit any of its Subsidiaries to, become a party to any merger, amalgamation or
consolidation, or agree to or effect any asset acquisition or stock acquisition,
or enter into any LMA Agreement, except:
     (a) the merger or consolidation of one (1) or more of the Operating
Subsidiaries of the Borrower with and into the Borrower, or the merger or
consolidation of two (2) or more wholly-owned (A) Operating Subsidiaries or
(B) License Subsidiaries of the Borrower;
     (b) the acquisition (whether pursuant to an Asset Swap or otherwise) of
stock, or other securities of, or any assets of, any Person, in each case to the
extent such acquisition would involve all or substantially all of a radio
broadcasting, television broadcasting or publishing business or business unit
thereof, provided that:
     (i) no Default or Event of Default has occurred and is continuing or would
result from such acquisition;
     (ii) not less than five (5) Business Days prior to the consummation of such
proposed acquisition, the Borrower shall have delivered to the Administrative
Agent a duly executed certificate substantially in the form of Exhibit F hereto,
and upon the Administrative Agent’s request, such financial projections as shall
be necessary, in the reasonable judgment of the Administrative Agent, to
demonstrate that, after giving effect to such acquisition, all covenants
contained herein will be satisfied on a Pro Forma Basis and that the Borrower’s
ability to satisfy its payment obligations hereunder and under the other Loan
Documents will not be impaired in any way;
     (iii) all actions have been taken to the reasonable satisfaction of the
Administrative Agent to provide to the Administrative Agent, for the benefit of
the Lenders and the Administrative Agent, a first priority perfected security
interest in all of the assets so acquired (excluding any Excluded Assets)
pursuant to the Security Documents, free of all Liens other than Permitted
Liens;
     (iv) in the event of a stock acquisition, the acquired Person shall become
a wholly-owned Subsidiary of the Borrower and shall comply with the terms and
conditions set forth in §9.15;

-91-



--------------------------------------------------------------------------------



 



     (v) the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof, of the business to be acquired has
approved such acquisition;
     (vi) all of the Borrower’s and/or its Subsidiaries’ (as the case may be)
rights and interests in, to and under each contract and agreement entered into
by such Person in connection with such acquisition to the extent permitted have
been assigned to the Administrative Agent as security for the irrevocable
payment and performance in full of the Obligations, pursuant to Collateral
Assignments of Contracts in form and substance reasonably satisfactory to
Administrative Agent;
     (vii) in the case of any acquisition involving domestic radio or television
assets, the FCC shall have issued orders approving or consenting to such
acquisition;
     (viii) the Borrower shall have delivered to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that all liens and
encumbrances with respect to the properties and assets so acquired, other than
Permitted liens, have been discharged in full;
     (ix) the Borrower shall have delivered to the Administrative Agent (A)
evidence satisfactory to the Administrative Agent that the Borrower or such
Subsidiary has completed such acquisition in accordance with the terms of the
contracts and agreements entered into by such Person in connection with such
acquisition, and (B) certified copies of all such documents shall have been
delivered to the Administrative Agent;
     (x) all FCC Licenses acquired in connection with such acquisition shall be
transferred immediately upon consummation of such acquisition to a License
Subsidiary;
     (xi) substantially contemporaneously with such acquisition, the Borrower
shall have delivered to the Administrative Agent an updated Schedule 8.3(b) and
an updated Schedule 8.21 to this Credit Agreement, as applicable, after giving
effect to such acquisition.
     (c) other media-related acquisitions not included in clause (b) above,
provided that (i) so long as the Total Leverage Ratio calculated on a Pro Forma
Basis after giving effect to such acquisition is greater than 6.00:1.00, the
aggregate purchase price for all such acquisitions, whether payable in cash or
otherwise, shall not exceed $100,000,000, and (ii) each of the conditions set
forth in clause (b)(i) through (xi) above shall have been satisfied;

-92-



--------------------------------------------------------------------------------



 



     (d) the Borrower or any of its Subsidiaries may enter into LMA Agreements
provided that (i) at the time the Borrower or such Subsidiary enters into an LMA
Agreement, no Default or Event of Default has occurred and is then continuing or
could reasonably be expected to result as a consequence of entering into such
LMA Agreement, (ii) if (A) the Borrower or any of its Subsidiaries has acquired
an option to acquire a Station or is otherwise obligated to purchase a Station
in connection with such LMA Agreement or in a related transaction or (B) such
LMA Agreement is material as determined in the reasonable judgment of the
Administrative Agent after consultation with the Borrower, then, in each case,
all of the Borrower’s and/or its Subsidiaries’ (as the case may be) rights and
interests in, to and under each such LMA Agreement shall have been assigned to
the Administrative Agent as security for the irrevocable payment and performance
in full of the Obligations, pursuant to Collateral Assignments of Contracts in
form and substance satisfactory to Administrative Agent, (iii) if such LMA
Agreement contemplates a Station acquisition, such Station acquisition must
satisfy the provisions of clause (b) above; provided that, if such LMA Agreement
grants the Borrower or such Subsidiary an option to purchase a Station, the
relevant date for determining whether the provisions of clause (b) above have
been satisfied with respect to such acquisition shall be a date not earlier than
five (5) Business Days prior to the date on which the Borrower or such
Subsidiary proposes to exercise such option, with the intent that this clause
(iii) shall not operate to prevent the Borrower or such Subsidiary from entering
into such LMA Agreement if all of the other conditions of this clause (d) have
been satisfied, save that the provisions of clause (b) cannot be satisfied with
respect to such optional acquisition on the date of the Borrower’s or such
Subsidiary’s entry into such LMA Agreement, (iv) if such LMA Agreement
contemplates an Asset Sale or Asset Swap, such Asset Sale or Asset Swap is
otherwise permitted pursuant to §10.5 hereof, and (v) the Borrower shall have
delivered to the Administrative Agent a duly executed certificate substantially
in the form of Exhibit F hereto; and
     (e) any Investments permitted under §10.3.
     10.5.2. Disposition of Assets. The Borrower will not, and will not permit
any of its Subsidiaries to, become a party to or agree to or effect any
disposition or swap of assets, including Capital Stock of any Subsidiary
(whether by means of a public or private offering or otherwise), other than:
     (a) the transfers of assets from the Borrower or any Guarantor to the
Borrower or another Guarantor;
     (b) the sale of inventory,
     (c) the licensing of intellectual property,

-93-



--------------------------------------------------------------------------------



 



     (d) the disposition of obsolete assets, in each case in the ordinary course
of business consistent with past practices,
     (e) the sale of receivables in connection with the business operations of
such Person relating thereto or disposition of defaulted receivables for
collection and not as a financing arrangement, and
     (f) TV Asset Sales, provided that in the case of each such TV Asset Sale,
(i) no Default or Event of Default has occurred or is continuing or would result
on a Pro Forma Basis from such TV Asset Sale, (ii) contemporaneously with such
TV Asset Sale, the Borrower shall have delivered to the Administrative agent an
updated Schedule 8.3(b) and/or Schedule 8.21, as applicable, after giving effect
to such Asset Sale and (iii) the Borrower shall have delivered to the
Administrative Agent a duly executed certificate substantially in the form of
Exhibit F hereto;
     (g) Asset Sales or Asset Swaps not described in clauses (a) through
(e) above, provided that in the case of each such Asset Sale or Asset Swap,
(i) no Default or Event of Default has occurred and is continuing or would
result on a Pro Forma Basis from such Asset Sale or Asset Swap, (ii) in the case
of an Asset Sale, either (x) at least seventy-five percent (75%) of the
consideration received by the Borrower or such Subsidiary in connection with any
such Asset Sale is in the form of cash and is received upon consummation of such
Asset Sale (provided that (A) Investments permitted hereunder and converted to
cash within thirty (30) days and (B) any Indebtedness secured by the assets sold
and assumed by the buyer shall be treated as cash proceeds for purposes of
calculating compliance with the seventy-five percent (75%) requirement set forth
in this clause (ii) but not for purposes of calculating Net Cash Sale Proceeds),
or (y) such disposition constitutes a permitted Investment pursuant to §10.3(j),
(iii) each such Asset Sale or Asset Swap is consummated on an arm’s length basis
for fair consideration, (iv) the Borrower applies the Net Cash Sale Proceeds
received by the Borrower or any of its Subsidiaries in connection with such
Asset Sale or Asset Swap in accordance with §4.2, (v) in the case of an Asset
Swap, the Borrower or such Subsidiary has complied with the provisions of
§10.5.1(b)(iii) with respect to the assets acquired in such Asset Swap, (vi) in
the case of an Asset Sale under this clause (g), the aggregate amount of
Consolidated Operating Cash Flow generated by, or attributed to such asset,
together with any other assets disposed of pursuant to this clause (g)
(calculating such generated or attributed Consolidated Operating Cash Flow as of
the most recent Reference Period for which financial statements were delivered
prior to the closing of such applicable disposition), shall not exceed (x) in
the 365 days immediately preceding such proposed disposition (as reasonably
determined by a senior financial officer of the Borrower at the time of the
respective Asset Sale), ten percent (10%) of the Consolidated Operating Cash
Flow for the Reference Period most recently ended prior to such proposed
disposition for which financial statements have been delivered, and (y) during
the

-94-



--------------------------------------------------------------------------------



 



term of this Credit Agreement (as reasonably determined by a senior financial
officer of the Borrower at the time of the respective Asset Sale), the greater
of (A) thirty percent (30%) of the Consolidated Operating Cash Flow for the
Reference Period most recently ended prior to such proposed disposition for
which financial statements have been delivered and (B) $25,000,000 of
Consolidated Operating Cash Flow, and (vii) contemporaneously with such Asset
Sale or Asset Swap, the Borrower shall have delivered to the Administrative
Agent (x) an updated Schedule 8.3(b) and/or Schedule 8.21, as applicable, after
giving effect to such Asset Sale or Asset Swap and (y) an officer’s certificate,
duly executed by a senior financial officer of the Borrower, setting forth in
detail reasonably satisfactory to the Administrative Agent the cumulative
calculations of Consolidated Operating Cash Flow as set forth herein.
Notwithstanding the foregoing, the Borrower or any Subsidiary shall not be
required to comply with any of the conditions described in clauses (ii) and
(iii) of this §10.5.2(g) in connection with any transfer of certain assets used
in connection with the Borrower’s Hawaiian operations into a trust for FCC
regulatory purposes or the subsequent sale or disposal by such trust of such
assets, so long as the Borrower applies the Net Cash Sale Proceeds received by
the Borrower or any of its Subsidiaries in connection with any such Asset Sale
in accordance with §4.2.
     10.6. Sale and Leaseback. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any arrangement, directly or indirectly, whereby
the Borrower or any Subsidiary of the Borrower shall sell or transfer any
property owned by it in order then or thereafter to lease such property or lease
other property that the Borrower or any Subsidiary of the Borrower intends to
use for substantially the same purpose as the property being sold or
transferred, provided, however, the Borrower or any of its Subsidiaries may sell
equipment which constitutes Capital Assets which have been acquired by such
Person within 180 days prior to such sale and thereafter lease back such
equipment provided that (a) the net present value of liabilities under such
leaseback arrangements in aggregate with Indebtedness incurred under Capitalized
Leases and permitted under §10.1(f) shall not exceed an aggregate amount of
$35,000,000 at any one time and (b) the proceeds of such sale shall be treated
as Net Cash Sale Proceeds and applied to prepay the Obligations in accordance
with §4.2.
     10.7. Compliance with Environmental Laws. The Borrower will not, and will
not permit any of its Subsidiaries to, (a) use any of the Real Estate or any
portion thereof for the handling, processing, storage or disposal of Hazardous
Substances, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances, (c) generate any Hazardous Substances on any of the Real Estate,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
so as to cause a release (i.e. releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping) or threatened release of Hazardous Substances on, upon or into the Real
Estate or (e) otherwise conduct any activity at any Real Estate or use any Real
Estate in any manner that in any of clauses (a) through (e) would violate any

-95-



--------------------------------------------------------------------------------



 



Environmental Law or bring such Real Estate in violation of any Environmental
Law, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
     10.8. Subordinated Debt. The Borrower will not, and will not permit any of
its Subsidiaries to, amend, supplement or otherwise modify the terms of any of
the Refinancing Note Documents or any other agreement relating to Subordinated
Debt or (except as otherwise expressly permitted under §10.4) prepay, redeem,
repurchase, defease, or issue any notice of redemption or defeasance with
respect to, any of the Subordinated Debt, provided, however, this §10.8 shall
not restrict the right of the Borrower to amend the Refinancing Notes or any
other document evidencing Subordinated Debt to extend the maturity thereof or
amend any covenants therein so as to make such covenants less restrictive for
the Borrower and its subsidiaries.
     10.9. Employee Benefit Plans. Neither the Borrower nor any ERISA Affiliate
will:
     (a) engage in any “prohibited transaction” within the meaning of §406 of
ERISA or §4975 of the Code which could result in a material liability for the
Borrower or any of its Subsidiaries; or
     (b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived; or
     (c) fail to contribute to any Guaranteed Pension Plan to an extent which,
or terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of the Borrower or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or
     (d) amend any Guaranteed Pension Plan in circumstances requiring the
posting of security pursuant to §307 of ERISA or §401(a)(29) of the Code; or
     (e) permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of §4001 of ERISA) of all Guaranteed Pension Plans
exceeding the value of the aggregate assets of such Plans, disregarding for this
purpose the benefit liabilities and assets of any such Plan with assets in
excess of benefit liabilities; or
     (f) permit or take any action which would contravene any Applicable Pension
Legislation in any way which could reasonably be expected to have a Material
Adverse Effect.
     10.10. Fiscal Year. The Borrower will not, and will not permit any of it
Subsidiaries to, change the date of the end of its fiscal year from that set
forth in §8.4.1.

-96-



--------------------------------------------------------------------------------



 



     10.11. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(other than (a) for services as employees, officers and directors, and (b) tax
sharing arrangements pursuant to tax sharing agreements between the Parent and
the Borrower in form and substance reasonably acceptable to the Administrative
Agent), including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of the Borrower, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms more favorable to such
Person than would have been obtainable on an arm’s-length basis in the ordinary
course of business.
     10.12. Certain Intercompany Matters. The Borrower will not permit any of
its Excluded Subsidiaries to (a) fail to satisfy customary formalities with
respect to organization separateness, including (i) the maintenance of separate
books and records and (ii) the maintenance of separate bank accounts in its own
name, (b) fail to act solely in its own name and through its authorized officers
and agents, (c) commingle any money or other assets of any Excluded Subsidiary
with any money or other assets of the Borrower or any other Subsidiary of the
Borrower, or (d) take any action, or conduct its affairs in a manner, which
could reasonably be expected to result in the separate organizational existence
of the Excluded Subsidiaries being ignored under any circumstance.
     10.13. Activities and Indebtedness of the Parent.
     10.13.1. Activities of Parent. The Parent shall not (i) engage in any trade
or business, own any assets, conduct any activity which is inconsistent with
activities which are normal and customary for a publicly held holding company,
(ii) directly or indirectly, beneficially or otherwise, hold or own (whether
pursuant to an Asset Swap or otherwise) any Capital Stock or other securities of
any Person, (iii) issue or incur any Indebtedness or (iv) effect any Equity
Issuances, except that the Parent may (a) hold and own the Capital Stock of the
Borrower and, indirectly, any other Person that is either a Subsidiary of the
Borrower or an Excluded Subsidiary which is a subsidiary of the Borrower,
(b) make Investments permitted under §10.3 hereof which are held by the Borrower
or any of its Subsidiaries, (c) incur Indebtedness in respect of the Obligations
and Permitted Parent Indebtedness, and (d) issue any Capital Stock or other
Equity-Like Instrument if issued in accordance with §10.14(ii).
     10.13.2. Permitted Parent Indebtedness, Interest Payments; Etc.
     (a) The Parent shall not make, nor shall permit any Subsidiary of Parent to
make, any cash interest payments under any Permitted Parent Indebtedness unless,
prior to such cash interest payment, the Borrower delivers to the Administrative
Agent a Compliance Certificate demonstrating compliance

-97-



--------------------------------------------------------------------------------



 



with the terms of the Credit Agreement (including, the financial covenants set
forth in §11) after giving pro forma effect to such cash interest payment and,
in respect of the Total Leverage Ratio and the Fixed Charge Coverage Ratio
covenant, as though such incurrence of Indebtedness and such cash interest
payment were incurred or made directly by the Borrower.
     (b) The Borrower will not, and will not permit any of its Subsidiaries to,
guarantee any Permitted Parent Indebtedness.
     10.14. Restrictions on Equity Issuances. None of the Parent, the Borrower
or any Subsidiary shall effect any Equity Issuance on or after the Funding Date,
except that (a) the Borrower may issue common stock to its employees in
connection with any bona fide employee stock option, stock purchase or similar
plan of the Borrower, and (b) the Parent may (i) issue Common Stock to employees
of the Borrower or any Subsidiary in connection with any bona fide employee
stock option, stock purchase or similar plan of the Parent, (ii) issue Capital
Stock and/or Equity-Like Instruments solely for the purpose of redeeming all or
any portion of its preferred stock outstanding on the Funding Date, provided
that the terms of any new Capital Stock or Equity-Like Instrument so issued
shall not be materially less favorable or more restrictive than the terms of the
preferred stock being redeemed, and (iii) issue additional Capital Stock for any
purpose not inconsistent with activities which are normal and customary for a
publicly-held holding company, provided that contemporaneously with the receipt
by the Parent of Net Cash Equity Issuance Proceeds from the issuance of such
additional Capital Stock, the Parent shall make an equity contribution to the
Borrower in an amount equal to the Net Cash Equity Issuance Proceeds and the
amount of such equity contribution shall be applied by the Borrower in
accordance with §4.3.
11. FINANCIAL COVENANTS.
     The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit, the Borrower will
comply with the following financial covenants as set forth below and which shall
be calculated on a Pro Forma Basis with respect to any Permitted Acquisitions
which occurred during the relevant Reference Period:
     11.1. Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio as of the last day of each fiscal quarter of the Borrower ending during
any period described in the table set forth below to exceed the ratio set forth
opposite such period in such table:

-98-



--------------------------------------------------------------------------------



 



      Period (inclusive of dates)   Ratio
Funding Date – 11/29/07
  7.50:1.00
11/30/07 — 5/30/08
  7.00:1.00
5/31/08 — 5/30/09
  6.50:1.00
5/31/09 — 5/30/10
  6.00:1.00
5/31/10 — 2/27/11
  5.50:1.00
2/28/11 — 11/29/11
  5.00:1.00
11/30/11 — 5/30/12
  4.50:1.00
5/31/12 and at all times thereafter
  4.00:1.00

     11.2. Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio as of the last day of each fiscal quarter of the Borrower
ending during any period described in the table set forth below to be less than
the ratio set forth opposite such period in such table:

      Period (inclusive of dates)   Ratio
Funding Date — 5/30/08
  1.15:1.00
5/31/08 and at all times thereafter
  1.25:1.00

12. CLOSING CONDITIONS.
     Unless otherwise agreed to by the Administrative Agent in writing, the
obligations of the Lenders to make the initial Revolving Credit Loans and the
Tranche B Term Loan and of the Administrative Agent to issue any initial Letters
of Credit shall be subject to the satisfaction as of the date on which such
initial Loans and any such initial Letters of Credit are to be advanced of the
following conditions precedent:
     12.1. Loan Documents. Each of this Credit Agreement, the Omnibus Amendment
and Reaffirmation Agreement and the Notes shall have been duly executed and
delivered by the respective parties thereto, shall be in full force and effect
and shall be in form and substance satisfactory to each of the Lenders.
     12.2. Certified Copies of Governing Documents. The Administrative Agent
shall have received from the Parent, the Borrower and each of the Subsidiaries a
copy, certified by a duly authorized officer of such Person to be true and
complete on the Funding Date, of each of its Governing Documents as in effect on
such date of certification.
     12.3. Corporate or Other Action. All corporate (or other) action necessary
for the valid execution, delivery and performance by the Parent, the Borrower
and each of the Subsidiaries of this Credit Agreement and the other Loan
Documents to which it is or is to become a party shall have been duly and
effectively taken, and evidence thereof satisfactory to the Lenders shall have
been provided to each of the Lenders.

-99-



--------------------------------------------------------------------------------



 



     12.4. Officer’s Certificates.
     (a) The Administrative Agent shall have received from the Parent, the
Borrower and each of the Subsidiaries an incumbency certificate, dated as of the
Funding Date, signed by a duly authorized officer of such Person, and giving the
name and bearing a specimen signature of each individual who shall be
authorized: (i) to sign, in the name and on behalf of each of such Person, each
of the Loan Documents to which such Person is or is to become a party; (ii) in
the case of the Borrower, to make Loan Requests and Conversion Requests and to
apply for Letters of Credit; and (iii) to give notices and to take other action
on its behalf under the Loan Documents.
     (b) The Administrative Agent shall have received from each of the Parent
and the Borrower a certificate, dated as of the Funding Date, certifying that
(i) each of the representations and warranties made by such Person under this
Credit Agreement and the other Loan Documents are true and correct on the
Funding Date as though made on such date, and (ii) each of the conditions set
forth in this §12 have been satisfied.
     12.5. Validity of Liens. The Security Documents shall be effective to
create in favor of the Administrative Agent, for the benefit of the Lenders and
the Administrative Agent, a legal, valid and enforceable first priority (except
for Permitted Liens entitled to priority under applicable law) security interest
in and Lien upon the Collateral. All filings, recordings, deliveries of
instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests shall have
been duly effected or provided for. The Administrative Agent shall have received
evidence thereof in form and substance satisfactory to the Administrative Agent.
     12.6. Perfection Certificates and UCC Search Results. The Administrative
Agent shall have received from each of the Parent, the Borrower and the
Subsidiaries a completed and fully executed Perfection Certificate and shall
have received the results of UCC searches with respect to the Collateral,
indicating no Liens other than Permitted Liens and otherwise in form and
substance satisfactory to the Administrative Agent.
     12.7. Date Down Endorsements to Title Insurance. The Administrative Agent
shall have received a date down endorsements to each Title Policy covering each
Mortgaged Property, together with proof of payment of all fees and premiums for
such endorsements and policies, from the Title Insurance Company and in amounts
reasonably satisfactory to the Administrative Agent, insuring the interest of
the Administrative Agent and each of the Lenders as mortgagee under the
Mortgages.
     12.8. Financial Statements. The Administrative Agent shall have received
copies of the consolidated financial statements of the Parent and its
subsidiaries as at February 28, 2006, prepared in accordance with GAAP and SEC
requirements, together with a certification by the principal financial or
accounting officer of the Borrower that

-100-



--------------------------------------------------------------------------------



 



the information contained in such financial statements fairly represents the
financial position of the Parent and its subsidiaries on the date thereof and
that there are no contingent liabilities of the Parent, the Borrower or any of
its subsidiaries, as of the Funding Date involving material amounts, known to
any officer of the Parent, the Borrower or of any of the Subsidiaries not
disclosed such consolidated financial statements and the related notes thereto
other than contingent liabilities disclosed to the Lenders in writing prior to
the Funding Date.
     12.9. FCC Licenses; Third Party Consents.
     (a) The Borrower shall have furnished to the Administrative Agent certified
copies of all FCC Licenses necessary for the operation of the business of each
of the Borrower and its Subsidiaries, or necessary for the operation of any
Station owned by the Borrower or any of the Subsidiaries, in each case, to the
extent not previously delivered pursuant to the Existing Credit Agreement.
     (b) The Borrower shall have furnished to the Administrative Agent certified
copies of all agreements pursuant to which the Operating Subsidiaries shall have
acquired the rights to use the FCC Licenses held by the License Subsidiaries, in
each case, to the extent not previously delivered pursuant to the Existing
Credit Agreement.
     (c) All other necessary governmental and third party consents to and
notices of the transactions contemplated by the Loan Documents shall have been
obtained and given, and evidence thereof satisfactory to the Administrative
Agent shall have been provided to the Administrative Agent.
     12.10. Certificates of Insurance. The Administrative Agent shall have
received a certificate of insurance from an independent insurance broker dated
as of the Funding Date, identifying insurers, types of insurance, insurance
limits, and policy terms, and otherwise describing the insurance obtained in
accordance with the provisions of the Security Agreement and naming the
Administrative Agent as additional insured and, on all casualty insurance, loss
payee.
     12.11. Opinions of Counsel. Each of the Lenders and the Administrative
Agent shall have received a favorable legal opinion addressed to the Lenders and
the Administrative Agent, dated as of the Funding Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from:
     (a) Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the Parent and
its Subsidiaries;
     (b) counsel to the Parent and its Subsidiaries in Indiana and California as
applicable; and
     (c) FCC counsel to the Parent and its Subsidiaries.

-101-



--------------------------------------------------------------------------------



 



     12.12. Compliance Certificate. The Administrative Agent shall have received
from the Borrower a Compliance Certificate demonstrating compliance with the
covenants set forth in §11 as of the Funding Date (provided that, for purposes
of this §12.12, the Borrower shall use Consolidated Operating Cash Flow for the
Reference Period ended May 31, 2006), together with a certificate from the
principal financial or accounting officer of the Borrower certifying that no
Default or Event of Default has occurred and is continuing as of the Funding
Date.
     12.13. [Intentionally Omitted]
     12.14. Financial Condition. The Administrative Agent shall be reasonably
satisfied and shall have received an officer’s certificate certifying that there
has been no event or occurrence which has had a Material Adverse Effect since
the Balance Sheet Date.
     12.15. Payment of Fees; Administrative Agent Fee Letter. The Borrower shall
have paid to the Lenders or the Administrative Agent, as appropriate, the Fees
pursuant to §§6.1 and 6.2 and all fees and expenses of the Administrative
Agent’s Special Counsel and the expenses of the Administrative Agent; the
Administrative Agent Fee Letter shall have been duly executed and delivered by
the respective parties thereto, shall be in full force and effect and shall be
in form and substance satisfactory to the Administrative Agent and the
Administrative Agent shall have received a fully executed copy of such document.
     12.16. Disbursement Instructions. The Administrative Agent shall have
received Loan Requests and disbursement instructions from the Borrower with
respect to the proceeds of the Loans to be made on the Funding Date.
     12.17. Sources and Uses of Cash. The Administrative Agent shall have
received a statement of the sources and uses of proceeds of the Loans advanced
hereunder as of the date hereof.
     12.18. Accountant’s Letter. The Administrative Agent shall have received a
copy of the letter to the Borrower’s accountants pursuant to §9.9.3.
     12.19. Refinancing Note Offer of Redemption and Cancellation. The
Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that the Borrower has made an Asset Sale Offer (as defined
in the Refinancing Note Indenture) and/or other tender offer for the redemption
and cancellation of at least $339,600,000 of the Refinancing Notes, all in
accordance with the Refinancing Note Indenture and no “Default” or “Event of
Default” shall have occurred and be then continuing or would result after giving
effect to such purchase or redemption under the Refinancing Note Indenture.

-102-



--------------------------------------------------------------------------------



 



13. CONDITIONS TO ALL BORROWINGS.
     The obligations of the Lenders to make any Loan, and of the Administrative
Agent to issue, extend or renew any Letter of Credit, in each case whether on or
after the Funding Date, shall also be subject to the satisfaction of the
following conditions precedent:
     13.1. Representations True; No Event of Default. Each of the
representations and warranties of the Parent, the Borrower and the Subsidiaries
contained in this Credit Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Credit Agreement
shall be true in all material respects as of the date as of which they were made
and shall also be true in all material respects at and as of the time of the
making of such Loan or the issuance, extension or renewal of such Letter of
Credit, with the same effect as if made at and as of that time (except to the
extent of changes resulting from transactions contemplated or permitted by this
Credit Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, and to the extent that such representations and warranties relate
expressly to an earlier date) and no Default or Event of Default shall have
occurred and be continuing would have occurred as of the last day of the last
Reference Period if such Letter of Credit had been included in Consolidated
Total Funded Debt on such date.
     13.2. No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or to
participate in the issuance, extension or renewal of such Letter of Credit or in
the reasonable opinion of the Administrative Agent would make it illegal for the
Administrative Agent to issue, extend or renew such Letter of Credit.
     13.3. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Administrative
Agent’s Special Counsel, and the Lenders, the Administrative Agent and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Administrative Agent may
reasonably request.
14. EVENTS OF DEFAULT; ACCELERATION; ETC.
     14.1. Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
     (a) the Borrower shall fail to pay any principal of the Loans or any
Reimbursement Obligation when the same shall become due and payable,

-103-



--------------------------------------------------------------------------------



 



whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;
     (b) the Borrower or any of its Subsidiaries shall fail to pay any interest
on the Loans, any Fees, or other sums due hereunder or under any of the other
Loan Documents, within three (3) Business Days of when the same shall become due
and payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;
     (c) the Parent or the Borrower, as applicable, shall fail to comply with
any of its covenants contained in §9.2, §9.4, §9.5 (other than §9.5.5 and
§9.5.6), §9.6(iii) through (vi), §9.9, §9.12, §9.15, §10 or §11 after the
expiration of any applicable period;
     (d) the Borrower or any of its Subsidiaries shall fail (i) to comply with
§9.7 for ten (10) Business Days after written notice of such failure has been
given to the Borrower by the Administrative Agent and (ii) to perform any term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this §14.1) for thirty (30) days after
written notice of such failure has been given to the Borrower by the
Administrative Agent;
     (e) any representation or warranty of the Parent, the Borrower or any of
the Subsidiaries in this Credit Agreement or any of the other Loan Documents or
in any Refinancing Note Document or in any other document or instrument
delivered pursuant to or in connection with this Credit Agreement shall prove to
have been false in any material respect upon the date when made or deemed to
have been made or repeated;
     (f) the Borrower or any of its Subsidiaries shall fail to pay at maturity,
or within any applicable period of grace, any obligation for borrowed money or
credit received or in respect of any Capitalized Leases in each case in an
amount greater than $5,000,000, or fail to observe or perform any material term,
covenant or agreement contained in any agreement by which it is bound,
evidencing or securing borrowed money or credit received or in respect of any
Capitalized Leases in each case in an amount greater than $5,000,000 for such
period of time as would permit (assuming the giving of appropriate notice if
required) the holder or holders thereof or of any obligations issued thereunder
to accelerate the maturity thereof, or any such holder or holders shall rescind
or shall have a right to rescind the purchase of any such obligations;
     (g) the Parent, the Borrower or any of their respective Subsidiaries shall
make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian,

-104-



--------------------------------------------------------------------------------



 



liquidator or receiver of the Parent, the Borrower or any of their respective
Subsidiaries or of any substantial part of the assets of such Person or shall
commence any case or other proceeding relating to such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against the Parent, the Borrower or
any of their respective Subsidiaries and such Person shall indicate its approval
thereof, consent thereto or acquiescence therein or such petition or application
shall not have been dismissed within sixty (60) days following the filing
thereof;
     (h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating the Parent, the Borrower or any of their
respective Subsidiaries bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;
     (i) there shall remain in force, undischarged, unsatisfied and unstayed,
for more than thirty (30) days, whether or not consecutive, any final judgment
against the Parent, the Borrower or any of their respective Subsidiaries that,
with other outstanding final judgments, undischarged, against the Parent or any
of its Subsidiaries exceeds in the aggregate $5,000,000;
     (j) any default shall occur with respect to all or any part of the
Subordinated Debt or the holders of all or any part of the Subordinated Debt
shall accelerate the maturity of all or any part of the Subordinated Debt; the
Subordinated Debt shall be prepaid, redeemed or repurchased in whole or in part
(other than pursuant to §10.4(d)) or an offer to prepay, redeem or repurchase
the Subordinated Debt in whole or in part shall have been made (other than
pursuant to §10.4(d)) or the subordination provisions of such Subordinated Debt
are found by any court, or asserted by the trustee in respect of, or any holder
of, Subordinated Debt in a judicial proceeding to be, invalid or unenforceable;
     (k) any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded or the Administrative Agent’s security interests, mortgages or liens
in a material portion of the Collateral shall cease to be perfected, or shall
cease to have the priority contemplated by the Security Documents otherwise than
in accordance with the terms thereof with respect to the release of any
Collateral or in each case with the express prior written agreement, consent or
approval of the Lenders, or any action or suit at law or in equity or other
legal proceeding to cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of the Parent, the Borrower or any of the Subsidiaries
party thereto or any of their respective stockholders, or any court or any other
governmental or

-105-



--------------------------------------------------------------------------------



 



regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents is illegal, invalid or unenforceable
in accordance with the terms thereof;
     (l) the Borrower or any ERISA Affiliate incurs any liability to the PBGC or
a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $5,000,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $5,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided that the Administrative
Agent determines in its reasonable discretion that such event (A) could be
expected to result in liability of the Borrower or any of its Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$5,000,000 and (B) is reasonably likely to constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC, for the appointment by
the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (ii) the appointment by a United States District
Court of a trustee to administer such Guaranteed Pension Plan; or (iii) the
institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan;
     (m) the Borrower or any of its Subsidiaries shall be enjoined, restrained
or in any way prevented by the order of any Governmental Authority from
conducting any material part of its business and such order shall continue in
effect for more than thirty (30) days, provided that with respect to any such
order relating to the renewal or availability of any Necessary Authorization, if
the issuance of such order would not otherwise constitute an Event of Default
under §14.1(t), it shall not cause an Event of Default solely by virtue of
meeting the criteria of this clause (m);
     (n) there shall occur any material damage to, or loss, theft or destruction
of, any Collateral, whether or not insured, or any strike, lockout, labor
dispute, embargo, condemnation, act of God or public enemy, or other casualty,
which in any such case causes, for more than fifteen (15) consecutive days, the
cessation or substantial curtailment of revenue producing activities at any
facility of the Borrower or any of its Subsidiaries if such event or
circumstance is not covered by business interruption insurance and would have a
Material Adverse Effect;
     (o) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by the Borrower or

-106-



--------------------------------------------------------------------------------



 



any of its Subsidiaries if such loss, suspension, revocation or failure to renew
would have a Material Adverse Effect;
     (p) a Change of Control shall occur;
     (q) any default or event of default shall occur under any documents entered
into in connection with any Permitted Acquisition, which such default or event
of default could reasonably be expected to have a Material Adverse Effect;
     (r) at any time, any of the Subsidiaries or Excluded Subsidiaries shall
provide a guaranty of the Borrower’s obligations under the Refinancing Notes or
any other Subordinated Debt if such subsidiary is not at such time guarantying
the Obligations pursuant to the Guaranty or if such guaranty of the Borrower’s
obligations under the Refinancing Notes or such other Subordinated Debt, as
applicable, is not subordinated to such subsidiary’s Obligations under the
Guaranty;
     (s) the commencement of proceedings to suspend, revoke, terminate or
substantially and adversely modify any material FCC License or other material
license of the Borrower, any of its Subsidiaries or of any Stations thereof if
such proceeding shall continue uncontested for forty-five (45) days;
     (t) appropriate proceedings for the renewal of any material Necessary
Authorization shall not be commenced prior to the expiration thereof or if such
Necessary Authorization is not renewed or otherwise made available for the use
of the Borrower or any of its Subsidiaries; provided that no Event of Default
shall be deemed to occur under this clause (t) if (A) no Material Adverse Effect
shall have occurred as a result of such event and (B) the Borrower shall have
demonstrated compliance with §11 on a Pro Forma Basis (both before and after
giving effect to such event) as though the affected Station had been sold in an
Asset Sale as of the first day of the Reference Period most recently ended and
the Borrower or the applicable Subsidiary received no consideration for such
sale;
     (u) any contractual obligation which is necessary to the broadcasting
operations of the Borrower and its Subsidiaries shall be revoked or terminated
and not replaced by a substitute, without a Material Adverse Effect, within
ninety (90) days after such revocation or termination;
     (v) any order of the FCC relating to any Permitted Acquisition granting or
consenting to a transfer of an FCC License in connection with any Permitted
Acquisition which has been completed shall not have become final and any
Governmental Authority shall have entered an order reversing such order (whether
or not such order shall be subject to further appeal);

-107-



--------------------------------------------------------------------------------



 



     (w) any “Default” or “Event of Default” under the Refinancing Note
Indenture shall have occurred;
     (x) the Parent shall fail to make any equity contribution to the Borrower
in the amount or at the time required pursuant to §10.14; or
     (y) (i) the Austin Partnership shall incur any Indebtedness in an aggregate
amount at any one time outstanding in excess of $20,000,000 or (ii) the
partnership agreement or any other governing documents relating to the Austin
Partnership shall permit, after giving effect to any amendment, modification or
waiver of the terms thereof, or there shall occur, any cash or other
distribution (including any redemption, purchase, retirement or other
acquisition of any partnership interests or return of capital attributable to
any partnership interests) by the Austin Partnership to all or any of its
partners which is not made simultaneously to all of its partners on a pro rata
basis, in terms of both value and kind, in accordance with such partners’
proportional equity interests in the Austin Partnership; provided that it shall
not be an Event of Default hereunder if the Borrower or any of its Subsidiaries
receives any distribution in excess of their pro rata share as so determined or
if the Borrower or any of its Subsidiaries receives any repayment of
Indebtedness advanced by the Borrower or any of its Subsidiaries to the Austin
Partnership;
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Notes and the other Loan Documents and all Reimbursement
Obligations to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §14.1(g) or §14.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from the Administrative Agent or any Lender. In addition,
the Administrative Agent may direct the Borrower by notice in writing to pay
(and the Borrower hereby agrees upon notice to pay) to the Administrative Agent
such additional amounts of cash, to be held as security for all Reimbursement
Obligations, equal to the Maximum Drawing Amount of Letters of Credit then
outstanding.
     14.2. Termination of Commitments. If any one or more of the Events of
Default specified in §14.1(g) or §14.1(h) shall occur, any unused portion of the
credit hereunder shall forthwith terminate and each of the Lenders shall be
relieved of all further obligations to make Loans to the Borrower and the
Administrative Agent shall be relieved of all further obligations to issue,
extend or renew Letters of Credit. If any other Event of Default shall have
occurred and be continuing the Administrative Agent may and, upon the request of
the Required Lenders, shall, by notice to the Borrower, terminate the unused
portion of the credit hereunder, and upon such notice being given such unused
portion of the credit hereunder shall terminate immediately and each of the
Lenders shall

-108-



--------------------------------------------------------------------------------



 



be relieved of all further obligations to make Loans and the Administrative
Agent shall be relieved of all further obligations to issue, extend or renew
Letters of Credit. No termination of the credit hereunder shall relieve the
Borrower or any of its Subsidiaries of any of the Obligations.
     14.3. Remedies. Subject to §18.1, in case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the Lenders
shall have accelerated the maturity of the Loans pursuant to §14.1, each Lender,
if owed any amount with respect to the Loans or the Reimbursement Obligations,
may, with the consent of the Required Lenders but not otherwise, proceed to
protect and enforce its rights by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Credit Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to such Lender are evidenced,
including as permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender. No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note or purchaser of any
Letter of Credit Participation is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.
     14.4. Distribution of Collateral Proceeds. In the event that, following the
occurrence or during the continuance of any Default or Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any of the Security Documents, or otherwise
with respect to the realization upon any of the Collateral, such monies shall be
distributed for application as follows:
     (a) First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent, in its capacity as such, for or in respect of all
reasonable costs, expenses, disbursements and losses which shall have been
incurred or sustained by the Administrative Agent in connection with the
collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent under this
Credit Agreement or any of the other Loan Documents or in respect of the
Collateral or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;
     (b) Second, to all other Obligations in such order or preference as the
Required Lenders may determine; provided, however, that (i) distributions shall
be made (A) pari passu among Obligations with respect to the Administrative
Agent’s Fee and all other Obligations and (B) with respect to each type of

-109-



--------------------------------------------------------------------------------



 



Obligation owing to the Lenders, such as interest, principal, fees and expenses,
among the Lenders pro rata across all Tranches and (ii) the Administrative Agent
may in its discretion make proper allowance to take into account any Obligations
not then due and payable;
     (c) Third, upon payment and satisfaction in full in cash or other
provisions for payment in full satisfactory to the Lenders and the
Administrative Agent of all of the Obligations, to the payment of any
obligations required to be paid pursuant to §9-615 of the UCC of the State of
New York; and
     (d) Fourth, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.
15. ADDITIONAL FINANCING.
     15.1. Commitment Amount. At any time, and from time to time, the Borrower
may solicit the Lenders and any other lending institution to provide the
Borrower with additional commitments to make Loans under this Credit Agreement
in an aggregate amount not to exceed four hundred fifty million dollars
($450,000,000) subject to the limitations set forth below. Neither the
Administrative Agent nor any Lender shall have any obligation to provide the
Borrower with all or any part of such additional commitment; provided that by
execution of this Credit Agreement, the Administrative Agent and the Lenders
shall be deemed to have consented, without the need for further or subsequent
consent, (a) to such additional commitments which any other Lender or lending
institution may agree to provide for the Loans which may be advanced in respect
thereof and any resulting changes in any Commitment Percentage of any Tranche,
and (b) any amendments which may be made to the Loan Documents in order to
evidence and document such commitments and Loans to the extent that any such
amendment (i) does not amend any of the provisions specified in §18.13(a) as
requiring the consent of each Lender affected thereby, (ii) does not modify the
relative priority of the Loans (including any such new Loans) and commitments
(including any such new commitments) with respect to the payment, guarantees,
collateral or other collateral support, and (iii) is consistent with all other
requirements of this §15. The Borrower may elect to allocate all or any portion
of such additional commitment among the existing Tranches or may allocate all or
a portion of such additional commitment to one or more new Tranches; provided
that (x) any additional Revolving Credit Loans and Revolving Credit Commitments
shall mature or terminate, as the case may be, on or after the Revolving Credit
Maturity Date and (y) any amounts not allocated to increase the Total Revolving
Credit Commitment shall be advanced in the form of term loans under a bank term
tranche or fund term tranche and any such additional term loans shall either
(A) with respect to any additional term loans structured as a bank term tranche,
amortize on the same or slower schedule as the Tranche B Term Loan as in effect
at such time until the Tranche B Maturity Date and shall have a final maturity
date on or after the Tranche B Maturity Date, and (B) with respect to any
additional term loans structured as a fund term tranche, amortize either on the
same schedule as the Tranche B Term Loan or have a

-110-



--------------------------------------------------------------------------------



 



weighted average term to maturity which is longer than the Tranche B Term Loan.
Moreover, if the interest rate in respect of any additional Revolving Credit
Loans, or the commitment fees payable in respect of any additional Revolving
Credit Commitments, made available pursuant to this §15 exceeds the interest
rate or the Commitment Fee payable in respect of the Revolving Credit Loans and
the Revolving Credit Commitments as provided in §2.5 and §2.2, respectively,
then the interest rate calculated in accordance with §2.5 or such Commitment Fee
(as applicable) shall automatically be increased to the interest rate or the
commitment fee, as the case may be, payable in respect of the additional
Revolving Credit Loans and Revolving Credit Commitments made available pursuant
to this §15 without the requirement of any further action or consent on the part
of the Administrative Agent, any Lender or the Borrower. In addition, if the
interest rate payable in respect of any additional term loans made available
pursuant to this §15 at any time exceeds the interest rate payable in respect of
the Tranche B Term Loan as provided in §3.5 plus 0.25%, then the interest rate
payable in respect of the Tranche B Term Loan shall automatically be increased
to a rate that is at all times equal to the rate payable with respect to such
additional term loans less 0.25% without the requirement of any further action
or consent on the part of the Administrative Agent, any Lender or the Borrower.
Notwithstanding anything to the contrary set forth herein, no additional
commitments shall be permitted hereunder and no additional loans may be advanced
in respect thereof unless (1) no Default or Event of Default shall have occurred
and be then continuing or would result after giving effect to such additional
commitments and the loans to be advanced in respect thereof, assuming that such
loans were fully advanced on the effective date of such additional commitments,
(2) the Borrower shall have delivered to the Administrative Agent a Compliance
Certificate demonstrating compliance with the terms of the Credit Agreement
after giving pro forma effect to such loans to be advanced in respect of the
additional commitment and the application of the proceeds thereof, such
compliance to be calculated based on the Borrower’s Consolidated Operating Cash
Flow reported in connection with the preparation of the Borrower’s Compliance
Certificate most recently delivered to the Administrative Agent, (3) with
respect to each lending institution not yet a party hereto providing additional
commitments, such lending institution shall have become a party to this Credit
Agreement (and become subject to all the rights and obligations of a Lender
hereunder) by executing the delivering to the Administrative Agent an original,
executed Instrument of Accession in the form of Exhibit G hereto (an “Instrument
of Accession”), (4) the Borrower shall have delivered to the Administrative
Agent and the Lenders notice that such solicitation has been made and, prior to
the effectiveness of such additional commitment, copies of all documents and
instruments related thereto, (5) the Borrower shall have delivered to the
Administrative Agent copies of updated financial projections through the final
maturity date of any additional commitments provided hereunder and (6) the
additional commitments and additional loans pursuant to this §15.1 (A) are
permitted indebtedness under the Refinancing Note Documents, (B) constitute for
purposes of the Refinancing Note Indenture, “Senior Debt” to the same degree as
the Obligations in existence prior to the making of such additional loans or
such additional commitments, and (C) any Revolving Credit Loans made hereunder
shall constitute permitted indebtedness under

-111-



--------------------------------------------------------------------------------



 



the Refinancing Note Indenture without requiring the Borrower to demonstrate
compliance with any leverage ratio incurrence covenants contained in the
Refinancing Note Indenture. Neither the Administrative Agent nor any Lender
shall have any obligation to provide the Borrower with any such additional
commitments.
     15.2. Evidence of Debt. The Loans made pursuant to this §15 shall be
evidenced by one or more accounts or records maintained by the applicable Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each such Lender shall be
conclusive absent manifest error of the amount of the Loans made pursuant to
this §15 by the applicable Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any applicable Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. In addition to such accounts or records, upon request of any
applicable Lender, the Borrower shall execute and deliver to such Lender, in the
case of any new Tranche, a new Note for such Tranche and, in the case of an
increase to an existing Tranche, an amended Note as applicable for the
corresponding Tranche in the form of the appropriate Note then held by such
Lender (the “Current Note”), in a principal amount equal to such Lender’s
Commitment Percentage of the applicable Tranche as increased pursuant to this
§15 or, if less, the outstanding amount of all loans made by such Person in
respect of such Tranche, plus interest accrued thereon at the applicable rate.
Within five (5) days of the receipt of the amended Note, such Lender shall
deliver to the Borrower the Current Note marked “substituted.”
16. THE ADMINISTRATIVE AGENT.
     16.1. Appointment and Authority. Each Lender hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this §16 are
solely for the benefit of the Administrative Agent and the Lenders and neither
the Parent nor the Borrower shall have rights as a third party beneficiary of
any such provisions.
     16.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as Lender as any
other Lender and may exercise the same as though it were not the Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and

-112-



--------------------------------------------------------------------------------



 



generally engage in any kind of business with the Parent, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
     16.3. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrower or the
Subsidiaries or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in §18.2 and §14.3) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Parent, the Borrower or a
Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument

-113-



--------------------------------------------------------------------------------



 



or document or (v) the satisfaction of any condition set forth in §12 and §13 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     16.4. Reliance by Administrative Agent.
     16.4.1. General. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Parent, the Borrower or its Subsidiaries), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
     16.4.2. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
     16.4.3. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this §16
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in

-114-



--------------------------------------------------------------------------------



 



connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
     16.5. Payments.
     16.5.1. Payments to Administrative Agent. A payment by the Parent or the
Borrower to the Administrative Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender. The Administrative Agent agrees promptly to distribute to each Lender
such Lender’s pro rata share of payments received by the Administrative Agent
for the account of the Lenders except as otherwise expressly provided herein or
in any of the other Loan Documents.
     16.5.2. Distribution by Administrative Agent. If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making such distribution
until its right to make such distribution shall have been adjudicated by a court
of competent jurisdiction. If a court of competent jurisdiction shall adjudge
that any amount received and distributed by the Administrative Agent is to be
repaid, each Person to whom any such distribution shall have been made shall
either repay to the Administrative Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
     16.5.3. Delinquent Lenders. Notwithstanding anything to the contrary
contained in this Credit Agreement or any of the other Loan Documents, any
Lender that (a) fails to make available to the Administrative Agent its pro rata
share of any Loan or to purchase any Letter of Credit Participation within one
Business Day of the date required to be made available to the Administrative
Agent by it hereunder unless such failure has been cured or (b) fails to comply
with the provisions of §16.1 with respect to making dispositions and
arrangements with the other Lenders, where such Lender’s share of any payment
received, whether by setoff or otherwise, is in excess of its pro rata share of
such payments due and payable to all of the Lenders within one Business Day of
the date when due, unless the subject of a good faith dispute or unless such
failure has been cured, or (c) has been deemed insolvent or become the subject
of a bankruptcy or insolvency proceeding, in each case as, shall be deemed
delinquent (a “Delinquent Lender”) and shall be deemed a Delinquent Lender until
such time as such delinquency is satisfied. The Administrative Agent may, in its
discretion, apply any and all payments otherwise due to a Delinquent Lender from
the Borrower, whether on account of outstanding Loans, Unpaid Reimbursement
Obligations, interest, fees or otherwise, to the remaining nondelinquent Lenders
for application to, and reduction of, their respective pro rata shares of all
outstanding Loans and Unpaid Reimbursement Obligations. The Delinquent

-115-



--------------------------------------------------------------------------------



 



Lender hereby authorizes the Administrative Agent to distribute and apply such
payments to the nondelinquent Lenders in proportion to their respective pro rata
shares of all outstanding Loans and Unpaid Reimbursement Obligations. A
Delinquent Lender shall be deemed to have satisfied in full a delinquency when
and if, as a result of application of the assigned payments to all outstanding
Loans and Unpaid Reimbursement Obligations of the nondelinquent Lenders, the
Lenders’ respective pro rata shares of all outstanding Loans and Unpaid
Reimbursement Obligations have returned to those in effect immediately prior to
such delinquency and without giving effect to the nonpayment causing such
delinquency.
     16.6. Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under §18.2 or §18.3 to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing (and without limiting the Borrower’s obligation to
do so), each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s Total
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this §16.6
are several and the failure or refusal of any Lender to reimburse the
Administrative Agent for its portion of such unpaid amount shall not relieve any
other Lender from its several obligation hereunder. The undertaking in this
§16.6 shall survive termination of the Total Commitment, the payment of all
other Obligations and the resignation of the Administrative Agent.
     16.7. Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment and that
any present or future law, regulation, treaty or directive or in the
interpretation or application thereof shall make it unlawful for the
Administrative Agent to continue to act as Administrative Agent hereunder, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the

-116-



--------------------------------------------------------------------------------



 



case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The Borrower agrees to pay the fees of the successor Administrative
Agent as may be agreed between the Borrower and such successor Administrative
Agent. After any retiring Administrative Agent’s resignation hereunder and under
the other Loan Documents, the provisions of this §16 and §§18.2 and 18.3 shall
continue in effect for the benefit of the retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
§16 shall also constitute Bank of America’s resignation as issuer of Letters of
Credit. Notwithstanding Bank of America’s resignation as Administrative Agent
and issuer of Letters of Credit hereunder, Bank of America shall retain all the
rights, powers, privileges and duties of the issuer of Letters of Credit
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as issuer of Letters of Credit and all Unpaid
Reimbursement Obligations with respect thereto (including the right to require
the Lenders to make Base Rate Loans or fund risk participations in Unpaid
Reimbursement Obligations pursuant to §5.3. Upon the appointment of a successor
issuer of Letters of Credit, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
issuer of Letters of Credit, as the case may be, (b) the retiring issuer of
Letters of Credit shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents and (c) the successor
issuer of Letters of Credit shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
     16.8. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent, the Borrower or any Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan or
Reimbursement Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the

-117-



--------------------------------------------------------------------------------



 



Administrative Agent shall have made any demand on the Borrower or any other
Person primarily or secondarily liable) shall be entitled and empowered, by
intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under §5.6, §6 and §18.2) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under §6 and §18.2.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     16.9. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the book managers, arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
17. ASSIGNMENT AND PARTICIPATION.
     17.1. Successors and Assigns; Conditions to Assignment.
     (a) The provisions of this Credit Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Parent nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the

-118-



--------------------------------------------------------------------------------



 



prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of clause
(b) of this §17.1, (ii) by way of participation in accordance with the
provisions of §17.3, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of §17.4, or (iv) to an SPC in accordance with the
provisions of §17.1(c) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in §17.3 and, to the extent expressly
contemplated hereby, an Indemnified Person) any legal or equitable right, remedy
or claim under or by reason of this Credit Agreement.
     (b) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this clause (b), participations in Reimbursement Obligations) at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Acceptance (as defined below) with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date, shall not be less than $2,000,000, in respect
of assignments of Revolving Credit Commitments and/or Revolving Credit Loans and
$1,000,000, in respect of assignments of Tranche B Loans or loans made in
connection with any new Tranche structured as a term tranche pursuant to §15.1
unless, in each case, each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing and such assignee lender is not an
Eligible Assignee, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met; (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Credit Agreement with
respect to the Loans or the Commitment assigned; (iii) any assignment of a
Commitment must be approved by the Administrative Agent (such consent not to be
unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance

-119-



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit H hereto (an “Assignment and Acceptance”),
together with a processing and recordation fee of $3,500; provided, however that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The Eligible
Assignee, if not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in the form supplied by the Administrative Agent.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §17.2, from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of §§6.3, 6.7, 6.8, 6.10, 18.2 and 18.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note(s) to the assignee Lender. Any assignment or transfer by a Lender
of rights or obligations under this Credit Agreement that does not comply with
this clause (b) shall be treated for purposes of this Credit Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with §17.3.
     (c) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under §2.8.2(b). Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under §§6.3, 6.7, 6.8 and 6.10, (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Credit Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance

-120-



--------------------------------------------------------------------------------



 



of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Credit Agreement) that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior debt of any SPC, it will not institute against, or join any
other Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
in the amount of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion) assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
     17.2. Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Reimbursement Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower and the Lenders
at any reasonable time and from time to time upon reasonable prior written
notice to the Administrative Agent.
     17.3. Participations.
     (a) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s Letter of
Credit Participations) owing to it); provided that (i) such Lender’s obligations
under this Credit Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve

-121-



--------------------------------------------------------------------------------



 



any amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in clauses (a) and (b) of §18.13 that directly
affects such Participant. Subject to clause (b) of this §17.3, the Borrower
agrees that each Participant shall be entitled to the benefits of §§6.3, 6.7,
6.8 and 6.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to §17.1. To the extent permitted by law, each
Participant also shall be entitled to the benefits of §18.1 as though it were a
Lender, provided such Participant agrees to be subject to §18.1 as though it
were a Lender.
     (b) A Participant shall not be entitled to receive any greater payment
under §6.3 §6.7, or §6.8 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of §6.3 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with §6.3.3 as though it were
a Lender.
     17.4. Miscellaneous Assignment Provisions. Any Lender may, without the
consent of the Borrower or the Administrative Agent, at any time pledge or
assign a security interest in all or any portion of its rights under this Credit
Agreement (including any portion of its Loans owing to it and its Notes, if any,
held by it) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     17.5. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
18. PROVISIONS OF GENERAL APPLICATIONS.
     18.1. Setoff. The Borrower hereby grants to the Administrative Agent and
each of the Lenders a continuing lien, security interest and right of setoff as
security for all liabilities and obligations to the Administrative Agent and
each Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and

-122-



--------------------------------------------------------------------------------



 



property, now or hereafter in the possession, custody, safekeeping or control of
the Administrative Agent or such Lender or any Lender Affiliate and their
successors and assigns or in transit to any of them. Regardless of the adequacy
of any collateral, if any of the Obligations are due and payable and have not
been paid, any deposits or other sums credited by or due from any of the Lenders
to the Borrower and any securities or other property of the Borrower in the
possession of such Lender may be applied to or set off by such Lender against
the payment of Obligations and any and all other liabilities, direct, or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of the Borrower to such Lender. ANY AND ALL RIGHTS TO REQUIRE
ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders
agrees with each other Lender that (a) if an amount to be set off is to be
applied to Indebtedness of the Borrower to such Lender, other than Indebtedness
owed to such Lender evidenced by this Credit Agreement or any Notes held by such
Lender or constituting Reimbursement Obligations owed to such Lender, such
amount shall be applied ratably to such other Indebtedness and to the
Indebtedness evidenced by this Credit Agreement and such Notes or such
Reimbursement Obligations, and (b) if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by this Credit
Agreement, the Notes (if any) held by, or constituting Reimbursement Obligations
owed to, such Lender by proceedings against the Borrower at law or in equity or
by proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Obligations owed to, the Note or Notes (if any) held by, or Reimbursement
Obligations owed to, such Lender any amount in excess of its ratable portion of
the payments received by all of the Lenders with respect to the Obligations owed
to, the Notes (if any) held by, and Reimbursement Obligations owed to, all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Obligations and Reimbursement Obligations
owed to it, its proportionate payment as contemplated by this Credit Agreement;
provided that if all or any part of such excess payment is thereafter recovered
from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without interest.
     18.2. Expenses. The Borrower agrees to pay (a) the reasonable costs of the
Administrative Agent in producing and reproducing this Credit Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any taxes (including any interest and penalties in respect thereto), other
than Excluded Taxes (as defined in §6.3.2), payable by the Administrative Agent
or any of the Lenders (other than taxes based upon the Administrative Agent’s or
any Lender’s net income or profits) on or with respect to the transactions
contemplated by this Credit Agreement (the

-123-



--------------------------------------------------------------------------------



 



Borrower hereby agreeing to indemnify the Administrative Agent and each Lender
with respect thereto), (c) the reasonable fees, expenses and disbursements of
the Administrative Agent’s Special Counsel (and only one such Administrative
Agent’s Special Counsel at any one time) and any local or FCC counsel to the
Administrative Agent incurred in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, each closing hereunder, any amendments, modifications,
approvals, consents or waivers hereto or hereunder, or the cancellation of any
Loan Document upon payment in full in cash of all of the Obligations or pursuant
to any terms of such Loan Document providing for such cancellation, (d) the
fees, expenses and disbursements (other than reimbursements of legal fees and
expenses) of the Administrative Agent, Syndication Agent or any of their
respective affiliates incurred by such Person or such affiliate in connection
with the preparation, syndication, administration or interpretation of the Loan
Documents and other instruments mentioned herein, including all title insurance
premiums and surveyor, engineering, appraisal and examination charges, (e) all
reasonable out-of-pocket expenses (including without limitation reasonable
attorneys’ fees and costs, which attorneys may be employees of any Lender or the
Administrative Agent, and reasonable consulting, accounting, appraisal,
investment bankruptcy and similar professional fees and charges) incurred by any
Lender or the Administrative Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Parent, the
Borrower or any of the Subsidiaries or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to any
Lender’s or the Administrative Agent’s relationship with the Borrower or any of
its Subsidiaries, and (f) all reasonable fees, expenses and disbursements of the
Administrative Agent incurred in connection with UCC searches, UCC filings,
intellectual property searches, intellectual property filings or mortgage
recordings. The covenants contained in this §18.2 shall survive payment or
satisfaction in full of all other obligations.
     18.3. Indemnification. The Borrower agrees to indemnify and hold harmless
each of the Administrative Agent, the Syndication Agent and the Lenders and
their respective affiliates, officers, directors, employees, agents, trustees
and advisors (each such Person an “Indemnified Person”) from and against any and
all claims, actions and suits whether groundless or otherwise, and from and
against any and all liabilities, losses, damages and expenses of every nature
and character arising out of this Credit Agreement or any of the other Loan
Documents or the transactions contemplated hereby including, without limitation,
(a) any actual or proposed use by the Borrower or any of its Subsidiaries of the
proceeds of any of the Loans or Letters of Credit, (b) the reversal or
withdrawal of any provisional credits granted by the Administrative Agent upon
the transfer of funds from lock box, bank agency, concentration accounts or
otherwise under any cash management arrangements with the Borrower or any
Subsidiary or in connection with the provisional honoring of funds transfers,
checks or other items, (c) any actual or alleged infringement of any patent,
copyright, trademark, service mark or similar right of the Borrower or any of
its Subsidiaries comprised in the Collateral, (d) the Parent, the Borrower or
any of the Subsidiaries entering into or performing this Credit

-124-



--------------------------------------------------------------------------------



 



Agreement or any of the other Loan Documents or (e) with respect to the Borrower
and its Subsidiaries and their respective properties and assets, the violation
of any Environmental Law, the presence, disposal, escape, seepage, leakage,
spillage, discharge, emission, release or threatened release of any Hazardous
Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding (all the
foregoing, collectively, the “Indemnified Liabilities”), except to the extent
any of the foregoing Indemnified Liabilities result solely from the gross
negligence or willful misconduct of any such Indemnified Person. In litigation,
or the preparation therefor, such Indemnified Person shall be entitled to select
its own counsel and, in addition to the foregoing indemnity, the Borrower agrees
to pay promptly the reasonable fees and expenses of such counsel. If, and to the
extent that the obligations of the Borrower under this §18.3 are unenforceable
for any reason, the Borrower hereby agrees to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
applicable law. The covenants contained in this §18.3 shall survive payment or
satisfaction in full of all other Obligations.
     18.4. Treatment of Certain Confidential Information.
     18.4.1. Confidentiality. Each of the Lenders and the Agents agrees, on
behalf of itself and each of its affiliates, directors, officers, employees and
any Person which manages such Lender, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound financial industry practices, any non-public information supplied to it by
the Borrower or any of its Subsidiaries pursuant to this Credit Agreement,
provided that nothing herein shall limit the disclosure of any such information
(a) after such information shall have become public other than through a
violation of this §18, or becomes available to any of the Lenders or the Agents
on a nonconfidential basis from a source other than the Borrower, (b) to the
extent required by statute, law, rule, regulation or judicial process, (c) to
such Agent’s and Lender’s Affiliates, directors, officers, employees, trustees,
advisors, and agents, including, without limitation, counsel or financial
advisers for any of the Lenders or Agents (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
the information and instructed to keep such information confidential), (d) to
bank examiners or any other regulatory or self-regulatory authority having or
reasonably claiming to have jurisdiction over any Lender or Agent, or to
auditors or accountants, (e) to the Administrative Agent, any Lender or any
Financial Affiliate, (f) in connection with any litigation to which any one or
more of the Lenders, the Agents or any Financial Affiliate is a party, or in
connection with the enforcement of rights or remedies hereunder or under any
other Loan Document, (g) to a Lender Affiliate

-125-



--------------------------------------------------------------------------------



 



or a Subsidiary or affiliate of the Administrative Agent, (h) to any actual or
prospective assignee, pledgee or participant or any actual or prospective direct
or indirect counterparty (or its advisors) to any swap, derivative or
securitization transactions relating to credit or other risks or events arising
under this Credit Agreement or any other Loan Document so long as such assignee,
participant or direct or indirect counterparty (or its advisors), as the case
may be, agrees to be bound by the provisions of §18.4 or (i) with the consent of
the Borrower. Moreover, each of the Agents, the Lenders and any Financial
Affiliate is hereby expressly permitted by the Parent and the Borrower to refer
to any of the Parent, the Borrower and their respective Subsidiaries in
connection with any advertising, promotion or marketing undertaken by any such
Agent, such Lender or such Financial Affiliate and, for such purpose, any such
Agent, such Lender or such Financial Affiliate may utilize any trade name,
trademark, logo or other distinctive symbol associated with the Parent, the
Borrower or any of their respective Subsidiaries or any of their businesses.
     Each of the Administrative Agent and the Lenders acknowledges that (a) any
confidential information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
     18.4.2. Prior Notification. Unless specifically prohibited by applicable
law or court order, each of the Lenders and the Administrative Agent shall,
prior to disclosure thereof, notify the Borrower of any request for disclosure
of any such non-public information by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of such Lender by such governmental agency) or pursuant to
legal process.
     18.4.3. Other. In no event shall any Lender or Agent be obligated or
required to return any materials furnished to it or any Financial Affiliate by
the Parent, the Borrower or any of their respective Subsidiaries. The
obligations of each Lender under this §18 shall supersede and replace the
obligations of such Lender under any confidentiality letter in respect of this
financing signed and delivered by such Lender to the Borrower prior to the date
hereof and shall be binding upon any assignee of, or purchaser of any
participation in, any interest in any of the Loans or Reimbursement Obligations
from any Lender.
     18.5. Survival of Covenants, Etc. All covenants, agreements,
representations and warranties made herein and in any of the other Loan
Documents or in any documents or other papers delivered by or on behalf of the
Borrower or any of its Subsidiaries pursuant hereto (i) shall be deemed to have
been relied upon by the Lenders and the Administrative Agent, notwithstanding
any investigation heretofore or hereafter made by

-126-



--------------------------------------------------------------------------------



 



any of them, and (ii) shall survive the execution and delivery hereof and
thereof and the making by the Lenders of any of the Loans and the issuance,
extension or renewal of any Letters of Credit, as herein contemplated, and
(iii) shall continue in full force and effect so long as any Letter of Credit or
any amount due under this Credit Agreement or the Notes or any of the other Loan
Documents remains outstanding or any Lender has any obligation to make any Loans
or the Administrative Agent has any obligation to issue, extend or renew any
Letter of Credit, and for such further time as may be otherwise expressly
specified in this Credit Agreement. All statements contained in any certificate
or other paper delivered to any Lender or the Administrative Agent at any time
by or on behalf of the Borrower or any of its Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary hereunder and
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any
borrowing hereunder, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.
     18.6. Notices. Except as otherwise expressly provided in this Credit
Agreement, all notices and other communications made or required to be given
pursuant to this Credit Agreement or any Note or any Letter of Credit
Applications shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by telegraph, telecopy, facsimile or telex and
confirmed by delivery via courier or postal service, addressed as follows:
     (a) if to the Parent, the Borrower or any of the Subsidiaries, at One Emmis
Plaza, 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204, Attention:
Jeffrey H. Smulyan, Chairman, with a copy to J. Scott Enright, Esq., Emmis
Operating Company, 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204
and Eric Goodison, Esq., Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
Avenue of the Americas, New York, New York 10019, or at such other address for
notice as the Borrower shall last have furnished in writing to the Person giving
the notice; and
     (b) if to any Lender or the Administrative Agent, at such Lender’s or
Administrative Agent’s address set forth on Schedule 1 hereto, with a copy to
Sula R. Fiszman, Esq., Bingham McCutchen LLP, 150 Federal Street, Boston,
Massachusetts 02110, or such other address for notice as such party shall have
last furnished in writing to the Person giving the notice.
     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective (i) if delivered by hand, overnight courier or
facsimile to a responsible officer of the party to which it is directed, at the
time of the receipt thereof by

-127-



--------------------------------------------------------------------------------



 



such officer or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof. Any notice or other communication to be made hereunder or
under any Note or any Letter of Credit Applications, even if otherwise required
to be in writing under other provisions of this Credit Agreement, any Note or
any Letter of Credit Applications, may alternatively be made in an electronic
record transmitted electronically under such authentication and other procedures
as the parties hereto may from time to time agree in writing (but not an
electronic record), and such electronic transmission shall be effective at the
time set forth in such procedures. Unless otherwise expressly provided in such
procedures, such an electronic record shall be equivalent to a writing under the
other provisions of this Credit Agreement, any Note or any Letter of Credit
Applications, and such authentication, if made in compliance with the procedures
so agreed by the parties hereto in writing (but not an electronic record), shall
be equivalent to a signature under the other provisions of this Credit
Agreement, any Note or any Letter of Credit Applications.
     18.7. Electronic Communications.
     (a) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (b) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY

-128-



--------------------------------------------------------------------------------



 



DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Parent, the Borrower, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Parent, the Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
     (c) Change of Address, Etc. Each of Parent, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
     (d) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     18.8. Governing Law. THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN

-129-



--------------------------------------------------------------------------------



 



ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). EACH OF THE PARENT AND THE
BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE
UPON SUCH PERSON BY MAIL AT THE ADDRESS SPECIFIED IN §18.6. EACH OF THE PARENT
AND THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN
AN INCONVENIENT COURT.
     18.9. Headings. The captions in this Credit Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.
     18.10. Counterparts. This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile by
any of the parties hereto of an executed counterpart hereof or of any amendment
or waiver hereto shall be as effective as an original executed counterpart
hereof or of such amendment or waiver and shall be considered a representation
that an original executed counterpart hereof or such amendment or waiver, as the
case may be, will be delivered.
     18.11. Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §18.13.
     18.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOANS
OR

-130-



--------------------------------------------------------------------------------



 



ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. Except as prohibited by law, each of the Parent and
the Borrower hereby waives any right it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. Each of the Parent and the Borrower (a) certifies that no
representative, agent or attorney of any Lender or any Agent has represented,
expressly or otherwise, that such Lender or such Agent would not, in the event
of litigation, seek to enforce the foregoing waivers and (b) acknowledges that
the Agents and the Lenders have been induced to enter into this Credit
Agreement, the other Loan Documents to which it is a party by, among other
things, the waivers and certifications contained herein.
     18.13. Consents, Amendments, Waivers, Etc. Any consent or approval required
or permitted by this Credit Agreement to be given by the Lenders may be given,
and any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Parent, the Borrower or any of the Subsidiaries
of any terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Parent, the
Borrower and the written consent of the Required Lenders and acknowledged by the
Administrative Agent; provided, however, that any amendment or waiver of any
condition described in §13 shall require the written consent of the Parent, the
Borrower, the Required Revolver Lenders and the Required Term Lenders and
acknowledged by the Administrative Agent. Notwithstanding the foregoing, no
amendment, modification or waiver shall:
     (a) without the written consent of the Parent, the Borrower and each Lender
directly affected thereby:
     (i) reduce or forgive the principal amount of any Loans, Reimbursement
Obligations or other amounts payable to such Lender, or reduce the rate of
interest on the Loans or the amount of the Commitment Fee or Letter of Credit
Fees, amend the definition of Total Leverage Ratio or any of the components
thereof or the method of calculation thereof solely for purposes of calculating
the Applicable Margin;
     (ii) (A) increase the aggregate amount of such Lender’s Revolving Credit
Commitment or Tranche B Commitment, as the case may be, subject to increases set
forth in §15; (B) extend the expiration date of such Lender’s Revolving Credit
Commitment or Tranche B Commitment; or (C) change the requirement that any
scheduled payments of principal of the Loans or voluntary or mandatory
prepayments of the

-131-



--------------------------------------------------------------------------------



 



Loans or reductions in the Revolving Credit Commitments be applied pro rata to
all Loans outstanding within the applicable Tranche or outstanding Revolving
Credit Commitments, as applicable; and
     (iii) postpone or extend the Revolving Credit Maturity Date or the Tranche
B Maturity Date or any other regularly scheduled dates for payments of principal
of, or interest on, the Loans or Reimbursement Obligations or any Fees or other
amounts payable to such Lender (it being understood that (A) any vote to rescind
any acceleration made pursuant to §14.1 of amounts owing with respect to the
Loans and other Obligations and (B) any modifications of the provisions relating
to amounts, timing or application of prepayments of Loans and other Obligations
shall require only the approval of the Required Lenders); and
     (iv) amend the definition of “Interest Period” so as to permit Eurodollar
Rate Loan intervals in excess of six months without regard to a Lender’s
capacity to lend in any such greater intervals; and
     (b) without the written consent of all of the Lenders, amend or waive
(i) this §18.13, (ii) the definition of Required Lenders, (iii) the distribution
of collateral proceeds after an Event of Default pursuant to §14.4, (iv) other
than pursuant to a transaction permitted by the terms of this Credit Agreement,
release any material portion of the Collateral, release any material guarantor
from its guaranty obligations under the Guaranty (excluding, if the Parent, the
Borrower or any Subsidiary becomes a debtor under the federal Bankruptcy Code,
the release of “cash collateral”, as defined in Section 363(a) of the federal
Bankruptcy Code pursuant to a cash collateral stipulation with the debtor
approved by the Required Lenders), or change the seniority of any Loans or the
priority of any Loans with respect to any Collateral or guarantor; or
     (c) without the consent of each Granting Lender, amend, waive or otherwise
modify all or any part of the Loans that are being funded by an SPC at the time
of such amendment, waiver or other modification; or
     (d) without the written consent of the Administrative Agent, (i) amend or
waive §16, or amend or waive the amount or time of payment of the Administrative
Agent’s Fee or any Letter of Credit Fees payable for the Administrative Agent’s
account or any other provision applicable to the Administrative Agent or
(ii) affect the rights and duties of the Administrative Agent in respect of
Letters of Credit issued by the Administrative Agent hereunder or under any
Letter of Credit Applications or any Letter of Credit, or (iii) and, without the
consent of the Required Revolver Lenders, change the definition of “Required
Revolver Lenders” or (iv) and without the consent of the Required Term Lenders,
change the definition of “Required Term Lenders”.

-132-



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained herein, no Delinquent
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
     Notwithstanding the foregoing, the parties hereto acknowledge and agree
that the Administrative Agent may, without the consent of any Lender, at its
option and in its discretion:
     (i) release liens on Excluded Assets;
     (ii) release its liens on the Collateral and/or any Subsidiary from its
obligations under the Guaranty solely to the extent that such Collateral and/or
Subsidiary is sold (or to be sold) or otherwise disposed of in accordance with
the terms of this Credit Agreement, including without limitation, §10.5.2;
     (iii) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by §10.2.1(viii);
     (iv) take any and all action necessary, including, without limitation,
entering into joinder and accession agreements with additional Subsidiaries (or
RAM or the Austin Partnership, as the case may be) and amendments to any of the
Security Documents, all in furtherance of the provisions of §9.13 and §9.15. Any
termination or other modification of any Interest Rate Agreement with a Lender
as a counterparty shall not require the consent of any other Lender hereunder;
or
     (v) release its liens on the Collateral upon termination of the Commitments
and payment in full in cash of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this §18.13.
In each case as specified in this §18.13, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this §18.13.

-133-



--------------------------------------------------------------------------------



 



     No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto. No notice
to or demand upon the Borrower shall entitle the Borrower to other or further
notice or demand in similar or other circumstances.
     18.14. Severability. The provisions of this Credit Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.
     18.15. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
     18.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and Parent each
acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, Parent and their respective Affiliates, on the one hand, and the
Administrative Agent the Lead Arrangers, on the other hand, and each of the
Borrower and Parent is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and each Lead Arranger each is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, Parent or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any Lead Arranger has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower or Parent
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Lead Arranger has advised or is currently advising
the Borrower, Parent or any of their respective Affiliates on other matters) and
neither the Administrative Agent nor any Lead Arranger has any

-134-



--------------------------------------------------------------------------------



 



obligation to the Borrower, Parent or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Lead Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower, Parent and their respective Affiliates, and neither
the Administrative Agent nor any Lead Arranger has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Lead Arrangers have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Borrower and Parent has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Borrower and Parent hereby waives and releases, to the fullest extent permitted
by law, any claims that it may have against the Administrative Agent and the
Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty.
19. FCC APPROVAL.
     Notwithstanding anything to the contrary contained in this Credit Agreement
or in the other Loan Documents, neither the Administrative Agent nor any Lender
will take any action pursuant to this Credit Agreement or any of the other Loan
Documents, which would constitute or result in a change in control of the
Borrower or any of its Subsidiaries requiring the prior approval of the FCC
without first obtaining such prior approval of the FCC. After the occurrence of
an Event of Default, the Borrower shall take or cause to be taken any action
which the Administrative Agent may reasonably request in order to obtain from
the FCC such approval as may be necessary to enable the Administrative Agent to
exercise and enjoy the full rights and benefits granted to the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders by this
Credit Agreement or any of the other Loan Documents, including, at the
Borrower’s cost and expense, the use of the Borrower’s best efforts to assist in
obtaining such approval for any action or transaction contemplated by this
Credit Agreement or any of the other Loan Documents for which such approval is
required by law, including specifically, without limitation, upon request, to
prepare, sign and file with the FCC the assignor’s or transferor’s portion of
any application or applications for the consent to the assignment or transfer of
control necessary or appropriate under the FCC’s rules and approval of any of
the transactions contemplated by this Credit Agreement or any of the other Loan
Documents.
20. TRANSITION ARRANGEMENTS.
     Upon the effectiveness of this Credit Agreement, this Credit Agreement
shall supersede the Existing Credit Agreement in its entirety, except as
otherwise provided in this §20. This Credit Agreement constitutes an amendment
and restatement of the Existing Credit Agreement effective from and after the
Funding Date. The execution and delivery of this Credit Agreement shall not
constitute a novation of any indebtedness or

-135-



--------------------------------------------------------------------------------



 



other obligations owing to the Lenders or the Administrative Agent under the
Existing Credit Agreement or evidence repayment of any such indebtedness or
other obligations. It is the intent of the parties hereto that this Credit
Agreement amend and restate in its entirety the Existing Credit Agreement and
re-evidence the obligations of the Borrower outstanding thereunder, secured by
the Security Documents. As of the Funding Date, the rights and obligations of
the parties under the Existing Credit Agreement and the “Notes” (as defined in
the Existing Credit Agreement) shall be subsumed within and be governed by this
Credit Agreement and the Notes; provided, however, that each of the “Loans” (as
defined in the Existing Credit Agreement) advanced by the Existing Lenders and
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Credit Agreement shall be refinanced on the Funding Date,
subject to the provisions of §6.10 hereof, with the proceeds of the Loans
advanced hereunder. Interest with respect to Loans outstanding under the
Existing Credit Agreement on the Funding Date shall be paid on the Funding Date.
As of the Funding Date, the Existing Letters of Credit shall be deemed to be a
Letter of Credit issued pursuant and subject to the conditions of §5 hereof and
the Borrower hereby affirms its obligations thereunder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-136-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned parties has caused this Credit
Agreement to be duly executed by its authorized officer as of the date first set
forth above.

                      EMMIS OPERATING COMPANY, as Borrower    
 
               
 
  By:                          
 
      Name:   J. Scott Enright    
 
      Title:   Senior Vice President and    
 
          Associate General Counsel    
 
                    EMMIS COMMUNICATIONS CORPORATION, as Parent    
 
               
 
  By:                          
 
      Name:   J. Scott Enright    
 
      Title:   Senior Vice President and    
 
          Associate General Counsel    

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:   Maurice E. Washington        Title:   Assistant Vice
President        BANK OF AMERICA, N.A.,
as a Lender
      By:           Name:   Scott Conner        Title:   Vice President     

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY
AMERICAS, individually and as
Syndication Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL
CORPORATION, individually and as
Co-Documentation Agent
      By:           Name:           Title:        

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



            COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK
B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH, individually and
as Co-Documentation Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, individually and as
Co-Documentation Agent
      By:           Name:           Title:        

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



            [___],
as Revolving Credit Lender
      By:           Name:           Title:        

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



            [___],
as Tranche B Lender
      By:           Name:           Title:        

(Signature Page to Credit Agreement)

 